--------------------------------------------------------------------------------

Exhibit 10.1
 

--------------------------------------------------------------------------------

 
FIRST AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT


by and among


SAExploration, Inc.,
as Borrower,


The Guarantors From Time to Time Party Hereto,
as Guarantors,


The Lenders From Time to Time Party Hereto,
as Lenders

and


cantor fitzgerald securities,
as Agent

Dated as of September 22, 2017
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

TABLE OF CONTENTS

             
Page
       
1.
DEFINITIONS AND CONSTRUCTION
2
 
1.1.
Definitions. Code Terms. Accounting Terms and Construction
2
       
2.
LOANS AND TERMS OF PAYMENT
2
 
2.1.
Loan Advances
2
 
2.2.
Evidence of Advances: Notes
4
 
2.3.
Borrowing Procedures
4
 
2.4.
Payments: Optional Prepayments
5
 
2.5.
Mandatory Prepayments
6
 
2.6.
Interest Rates: Rates. Payments, and Calculations
8
 
2.7.
Designated Account
9
 
2.8.
Statements of Obligations
9
 
2.9.
Maturity Termination Dates and Reduction of Commitments
10
 
2.10.
Effect of Maturity
10
 
2.11.
[Intentionally Omitted]
11
 
2.12.
Fees
11
 
2.13.
Payments by the Lenders to the Agent: Settlement
11
 
2.14.
[Intentionally Omitted]
12
 
2.15.
[Intentionally Omitted]
12
       
3.
SECURITY INTEREST
13
 
3.1.
Grant of Security Interest
13
 
3.2.
Borrower Remains Liabler
13
 
3.3.
Assignment of Insurance
13
 
3.4.
Financing Statements
13
 
3.5.
[Intentionally Omitted]
14
       
4.
CONDITIONS
14
 
4.1.
Conditions Precedent to the First Amended and Restated Effective Date Advance
14
 
4.2.
[Intentionally Omitted]
14
 
4.3.
Conditions Precedent to any Subsequent Advance
14
 
4.4.
Conditions Precedent to all Advances
14
       
5.
REPRESENTATIONS AND WARRANTIES
15
       
6.
AFFIRMATIVE COVENANTS
15
 
6.1.
Financial Statements. Reports. Certificates
15
 
6.2.
Collateral Reporting
16
 
6.3.
Existence
16
 
6.4.
Maintenance of Properties
16
 
6.5.
Taxes: Obligations
16
 
6.6.
Insurance
17
 
6.7.
Inspections. Exams. Collateral Exams and Appraisals
17
 
6.8.
Account Verification
17

i

--------------------------------------------------------------------------------

 
6.9.
Compliance with Laws
17
 
6.10.
Environmental
18
 
6.11.
Disclosure Updates
18
 
6.12.
Collateral Covenants
19
 
6.13.
Material Contracts
24
 
6.14.
Location of Inventory, Equipment and Books
24
 
6.15.
Further Assurances
24
 
6.16.
Term Credit Agreement. Existing Notes and New Senior Notes
25
 
6.17.
Post-Closing Deliverables
25
       
7.
NEGATIVE COVENANTS
26
 
7.1.
Indebtedness
26
 
7.2.
Liens
26
 
7.3.
Restrictions on Fundamental Changes
26
 
7.4.
Disposal of Assets
27
 
7.5.
Change of Name
27
 
7.6.
Nature of Business
27
 
7.7.
Prepayments
27
 
7.8.
Amendments:
28
 
7.9.
Change of Control
28
 
7.10.
Accounting Methods
28
 
7.11.
Investments: Controlled Investments
28
 
7.12.
Transactions with Affiliates
29
 
7.13.
Use of Proceeds
29
 
7.14.
Limitation on Issuance of Stock
29
 
7.15.
Consignments
29
 
7.16.
Inventory and Equipment with Bailees
29
 
7.17.
Other Payments and Distributions
29
 
7.18.
Term Documents. Existing Notes Documents and New Senior Notes Documents
30
       
8.
FINANCIAL COVENANTS
30
       
9.
EVENTS OF DEFAULT
30
       
10.
RIGHTS AND REMEDIES
33
 
10.1.
Rights and Remedies
33
 
10.2.
Pledged Collateral
35
 
10.3.
Agent Appointed Attorney in Fact
37
 
10.4.
Remedies Cumulative
38
 
10.5.
Crediting of Payments and Proceeds
38
 
10.6.
Marshaling
38
 
10.7.
License
38
       
11.
WAIVERS; INDEMNIFICATION
39
         
11.1.
Demand, Protest, Etc.
39
 
11.2.
Agent’s Liability for Collateral
39
 
11.3.
Indemnification
39
       
12.
NOTICES
40

ii

--------------------------------------------------------------------------------

13.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
42
       
14.
ASSIGNS; SUCCESSORS; REPLACEMENT OF LENDERS
43
 
14.1.
Binding Effect: Successors and Assigns
43
 
14.2.
Assignments and Participations
43
 
14.3.
Replacement of Lender
46
       
15.
AMENDMENTS; WAIVERS.
47
 
15.1.
Amendments and Waivers
47
 
15.2.
No Waiver: Cumulative Remedies
48
       
16.
TAXES, YIELD PROTECTION AND ILLEGALITY
48
 
16.1.
Taxes
48
 
16.2.
Increased Costs and Reduction of Return
51
 
16.3.
Certificates of Lenders
52
       
17.
THE AGENT
53
 
17.1.
Appointment
53
 
17.2.
Nature of Duties
53
 
17.3.
Rights, Exculpation, Etc.
54
 
17.4.
Reliance
56
 
17.5.
Indemnification
56
 
17.6.
Agent Individually
56
 
17.7.
Sub-agentss
56
 
17.8.
Successor Agent
57
 
17.9.
Delivery of Information
57
 
17.10.
Collateral Matters,
58
 
17.11.
Agency for Perfection
59
 
17.12.
Actions With Respect To Collateral
59
 
17.13.
Filing of Proofs of Claim
59
       
18.
GUARANTY
60
 
18.1.
Guarantors
60
 
18.2.
Guaranty: Limitation of Liability
60
 
18.3.
Guaranty Absolute:
60
 
18.4.
Waivers and Acknowledgments
62
 
18.5.
Subrogation
62
 
18.6.
Guaranty Supplements
63
 
18.7.
Subordination
63
 
18.8.
Continuing Guaranty: Assignments
64
       
19.
GENERAL PROVISIONS
64
 
19.1.
Effectiveness
64
 
19.2.
Section Headings
64
 
19.3.
Interpretation
64
 
19.4.
Severability of Provisions
64
 
19.5.
Debtor-Creditor Relationship
64
 
19.6.
Counterparts: Electronic Execution
65
 
19.7.
Revival and Reinstatement of Obligations
65

iii

--------------------------------------------------------------------------------

 
19.8.
Confidentiality
65
 
19.9.
Expenses
67
 
19.10.
Setoff
67
 
19.11.
Release: Retention in Satisfaction: Etc.
67
 
19.12.
Survival
68
 
19.13.
Patriot Act
68
 
19.14.
Integration
68
 
19.15.
Lender Instructions
69
 
19.16.
[Intentionally Omitted]
69
 
19.17.
Intercreditor Agreement
69
 
19.18.
Amendment and Restatement
69
 
19.19.
Reaffirmation and Grant of Security Interests
70
 
19.20.
Release
71

iv

--------------------------------------------------------------------------------

Schedules:
     
Schedule 2.1
First Amended and Restated Effective Date Advance Commitment
Schedule 2.12
Fees
Schedule 6.1
Financial Statements, Reports, Certificates
Schedule 6.2
Additional Reports
Schedule 6.6
Insurance
Schedule 6.12(l)
Pledged Debt Instruments



Exhibits:
     
Exhibit A
Form of Compliance Certificate
Exhibit B
Conditions Precedent
Exhibit C
[Intentionally Omitted]
Exhibit D
Representations and Warranties
Exhibit E
Information Certificate
Exhibit F
Form of Guaranty Supplement
Exhibit G
Form of Borrowing Certificate
Exhibit H
Form of Assignment and Assumption
Exhibit I
Post-Closing Items
   
Annexes:
     
Annex A-1
Collection Account
Annex A-2
Authorized Person
Annex D-1
Designated Account
Annex P-1
Permitted Investments
Annex P-2
Permitted Liens

v

--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
 
This FIRST AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this
“Agreement”), is entered into as of this 22nd day of September, 2017, by and
among SAExploration Inc., a Delaware corporation (the “Borrower”), SAExploration
Holdings, Inc., a Delaware corporation, SAExploration Sub, Inc., a Delaware
corporation, NES, LLC, an Alaska limited liability company, and SAExploration
Seismic Services (US), LLC, a Delaware limited liability company (collectively,
together with any Additional Guarantors (as defined herein), the “Guarantors”),
the lenders party hereto from time to time (the “Lenders”) and Cantor Fitzgerald
Securities, in its capacities as administrative agent and collateral agent for
the Lenders (in such capacity, together with any of its successors and permitted
assigns in such capacity, the “Agent”).
 
WHEREAS, the Borrower, the Guarantors, and Wells Fargo Bank, National
Association, as lender (the “Original Lender”), are parties to that certain
Credit and Security Agreement dated as of November 6, 2014, as amended by that
certain First Amendment to Credit and Security dated as of June 29, 2016 (as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time immediately prior to giving the effect of this
Agreement, the “Original Credit Agreement”);
 
WHEREAS, Cantor Fitzgerald Securities (the “Initial Lender”) purchased from the
Original Lender, all of Original Lender’s loans and rights under the Original
Credit Agreement and the other Loan Documents (as defined in the Original Credit
Agreement) pursuant to certain Loan Assignment, Assumption and Indemnity
Agreement among the Original Lender and Cantor Fitzgerald Securities, dated as
of the date hereof (as amended, restated, supplemented or modified from time to
time, the “Assumption and Assignment Agreement”);
 
WHEREAS, the Borrower desires that the Lenders and the other parties hereto
agree to amend and restate the Original Credit Agreement in its entirety to (a)
provide the Borrower with a multiple draw credit facility subject to the terms
and conditions set forth herein (the “Credit Facility”) and (b) make the other
changes as more fully set forth herein, which amendment and restatement shall
become effective upon the First Amended and Restated Effective Date;
 
WHEREAS, the Guarantors agree that all of Borrower’s obligations under the
Credit Facility are and shall continue to be guaranteed by the Guarantors, and
each Guarantor has agreed to amend and restate and confirm the Guaranties (as
defined in the Original Credit Agreement) executed and delivered by such
Guarantor in favor of the Original Lender (each, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time immediately
prior to giving effect to this Agreement, collectively, the “Original Guaranty”)
as more fully set forth herein, which amendment and restatement and confirmation
of the Original Guaranty shall become effective upon the First Amended and
Restated Effective Date;
 
WHEREAS, it is the intent of the parties hereto that (i) this Agreement amend,
restate and replace the Original Credit Agreement in its entirety and (ii) the
Guaranty amend, restate and replace the Original Guaranty in its entirety, and
that this Agreement re-evidence all of the obligations outstanding under the
Original Credit Agreement on the First Amended and Restated Effective Date
(immediately prior to this Agreement becoming effective) as contemplated hereby,
and not constitute a novation of the obligations and liabilities of the parties
under the Original Credit Agreement or the Original Guaranty;
1

--------------------------------------------------------------------------------

WHEREAS, it is the further intent of the parties hereto to confirm that (a) all
obligations of the Loan Parties under the other Loan Documents, as amended or
amended and restated hereby, as and if applicable, shall continue in full force
and effect at all times, (b) that the perfection and priority of the security
interest in and liens on the Collateral in favor of Original Lender (as assigned
to Cantor Fitzgerald Securities) shall continue in full force and effect after
the First Amended and Restated Effective Date as perfected liens securing the
Obligations of the Loan Parties in favor of the Agent for the benefit of the
Secured Parties under each of the Loan Documents, (c) from and after the First
Amended and Restated Effective Date, for purposes of the Intercreditor
Agreement, (i) the Agent shall be the “ABL Agent” thereunder, (ii) this
Agreement shall constitute the “ABL Credit Agreement” thereunder and all
references to the “ABL Credit Agreement” contained therein shall be deemed to
refer to this Agreement, and (iii) all of the Obligations shall constitute “ABL
Obligations” thereunder, (d) the security interest in and lien on the Collateral
in favor of the Agent shall continue to constitute a Senior Lien (as defined in
the Intercreditor Agreement) and shall remain senior and prior to any Junior
Lien (as defined in the Intercreditor Agreement) in respect of the Collateral
and (e) all references to the Original Credit Agreement contained in the Loan
Documents shall be deemed to refer to this Agreement; and
 
WHEREAS, the Lenders are willing to (i) provide the Borrower with the Credit
Facility and (b) make the other changes as more fully set forth herein, in each
case, subject to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree, subject to the satisfaction of
the conditions set forth herein, as follows:
 

1.
DEFINITIONS AND CONSTRUCTION.

 
1.1.          Definitions, Code Terms, Accounting Terms and Construction.
Capitalized terms used in this Agreement shall have the meanings specified
therefor on Schedule 1.1. Additionally, matters of (i) interpretation of terms
defined in the Code, (ii) interpretation of accounting terms and (iii)
construction, in each case, are set forth in Schedule 1.1.
 

2.
LOANS AND TERMS OF PAYMENT.

 
2.1.          Loan Advances.
 
(a)           Purchased Obligations; Existing Obligations.  On or prior to the
First Amended and Restated Effective Date (as hereinafter defined), before
giving effect to this Agreement, the Initial Lender purchased all of the then
outstanding Advances and other Obligations (each as defined in the Original
Credit Agreement) from the Original Lender (as more specifically described in
Schedule 1.1, the “Purchased Obligations”) pursuant to the Assumption and
Assignment Agreement.  The outstanding Purchased Obligations and all other
Obligations (as defined in the Original Credit Agreement) outstanding
immediately prior to this Agreement becoming effective, in an amount equal to
$2,648,624.45 (at such time) (such obligations, collectively, the “Existing
Obligations”), shall constitute Advances and Obligations for all purposes
hereunder and shall be  evidenced by this Agreement and the other Loan Documents
(and secured by the Collateral). The Loan Parties hereby acknowledge and agree
that they are jointly and severally liable to the Secured Parties in respect of
the Existing Obligations, without any offset, defenses or counterclaims and that
to the extent any offset, defenses or counterclaims may exist, they are being
released by the Loan Parties pursuant to Section 19.20.
2

--------------------------------------------------------------------------------

(b)           First Amended and Restated Effective Date Advances.  In addition
to the Existing Obligations, subject to the terms and conditions set forth in
this Agreement and in reliance upon the representations and warranties of the
Loan Parties contained herein, upon Agent’s receipt of a written request from
the Borrower for the First Amended and Restated Effective Date Advance (the
“First Amended and Restated Effective Date Advance Request”), each Lender (after
giving effect to the Closing Date Assignments) severally and not jointly agrees
to make, on the First Amended and Restated Effective Date, its portion of the
First Amended and Restated Effective Date Advance to the Borrower in an amount
equal to such Lender’s First Amended and Restated Effective Date Advance
Commitment.  Each Lender’s First Amended and Restated Effective Date Advance
Commitment shall terminate immediately upon such Lender funding its First
Amended and Restated Effective Date Advance.  Immediately after giving effect to
the making of the First Amended and Restated Effective Date Advance, the
aggregate amount of all Obligations outstanding hereunder (including the
Existing Obligations then outstanding but excluding any interest accruing on the
date of such funding), shall equal Five Million Dollars ($5,000,000.00) (the
“Restatement Date Amount”).
 
(c)           Subsequent Advances.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Loan
Parties contained herein, on one or more occasions during the term of this
Agreement, by written request by Borrower to the Agent for the issuance of
Subsequent Advance Commitments (a “Subsequent Advance Commitment Request”), the
Borrower may request that the Lenders issue Subsequent Advance Commitments on a
pro rata basis.  Notwithstanding any other provisions set forth herein, (i) no
Subsequent Advance Commitment shall be issued unless each Lender agrees to issue
a Subsequent Advance Commitment in an amount equal to its pro rata portion of
such Subsequent Advance Commitment, in such Lender’s sole and absolute
discretion, (ii) the Borrower shall only seek Subsequent Advance Commitments
from the Lenders party to this Agreement at the time of such Subsequent Advance
Commitment Request and (iii) no such Subsequent Advance Commitments shall cause
the aggregate amount of all Subsequent Advance Commitments issued hereunder to
exceed the Subsequent Advance Amount.  To the extent that such Subsequent
Advance Commitment(s) are issued by the Lenders (in their sole and absolute
discretion), the Agent receives a request for a Subsequent Advance up to the
available Subsequent Advance Commitment(s) (a “Subsequent Advance Request”) and
the conditions precedent set forth in Exhibit B attached hereto have been
satisfied to the satisfaction of the Required Lenders or waived, Lenders shall
make such Subsequent Advance to the Borrower; provided, that (i) in no event
shall any Lender be required to make any Subsequent Advance in excess of such
Lender’s Subsequent Advance Commitment, if any, as in effect immediately prior
to the funding of such Subsequent Advance, (ii) (A) no such Subsequent Advance
shall cause the aggregate amount of all Subsequent Advances made hereunder by
the Lenders to exceed the Subsequent Advance Amount and (B) the aggregate
principal amount of all Advances (including the Existing Obligations but
excluding Protective Advances) made hereunder shall not exceed the Maximum
Amount, (iii) each Subsequent Advance requested by Borrower shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount (or, if less, the balance of the outstanding Subsequent
Advance Commitments) and (iv) even if a Subsequent Advance Commitment has been
issued, the decision as to whether to make a Subsequent Advance shall be in the
absolute discretion of such Lender and, as such, no Lender shall be required to
make a Subsequent Advance unless it decides, in its sole and absolute
discretion, to make such Subsequent Advance.  Each Lender’s Subsequent Advance
Commitment shall be permanently (x) reduced, immediately and without further
action, by the amount of each Subsequent Advance made by such Lender and
(y) terminated upon such Lender’s refusal to fund a Subsequent Advance requested
on account of an already issued Subsequent Advance Commitment.
 
(d)           Amounts borrowed pursuant to this Section 2.1 (or otherwise
outstanding, in the case of the Existing Obligations) that are repaid or prepaid
at any time during the term of this Agreement may not be reborrowed at any time
during the term of this Agreement.  The outstanding principal amount of all
Advances, together with interest accrued and unpaid thereon, and any and all
other Obligations, shall be due and payable on the Termination Date.
3

--------------------------------------------------------------------------------

2.2.          Evidence of Advances: Notes. Each Advance is evidenced by this
Agreement and, if requested by such Lender, Borrower shall promptly execute and
deliver to such Lender a Note payable to such Lender and its registered assigns
in a principal amount equal to the aggregate principal amount of Advances owed
to such Lender and its registered assigns.
 
2.3.          Borrowing Procedures.
 
(a)           Procedure for Borrowing.
 
(i)           The First Amended and Restated Effective Date Advance Request
shall be made by a written request, in the form of the Borrowing Certificate, by
an Authorized Person delivered to the Agent. Such Borrowing Certificate must be
received by the Agent no later than 9:00 a.m. (New York City Time) on the First
Amended and Restated Effective Date, specifying (i) the amount of such
Borrowing, (ii) the requested Funding Date, which shall be a Business Day, (iii)
that the conditions set forth in Sections 4.1 and 4.4 shall have been satisfied
or waived in accordance with the terms hereunder, and (iv) the wire instructions
for which such funds are to be disbursed.
 
(ii)          Each Subsequent Advance Commitment Request shall be made by a
written request to Agent and shall specify the amount of the requested
Subsequent Advance Commitment.  Such written request must be received by the
Agent no later than 9:00 a.m. (New York City Time) at least fifteen (15)
Business Days (or such shorter period as the Required Lenders may agree in
writing (including by e-mail) delivered to the Agent and the Borrower) prior to
the date that Agent receives a Subsequent Advance Request.  Promptly upon
receiving a Subsequent Advance Commitment Request, the Agent shall deliver the
same to each Lender.  The Lenders shall respond to such request in writing
(including by e-mail) delivered to the Agent and the Borrower within five (5)
Business Days after receiving such request provided that if any Lender fails to
so respond, it shall be deemed to reject such request.  The Agent shall notify
the Borrower of the Issuance of the Subsequent Advance Commitments within three
(3) Business Days of all Lenders agreeing to issue such Subsequent Advance
Commitments. The date of issuance of the Subsequent Advance Commitment of each
Lender shall be deemed to be the date on which the Agent notifies the Borrower
that the Subsequent Advance Commitments have been issued.
 
(iii)         Each Subsequent Advance Request shall be made by a written
request, in the form of the Borrowing Certificate, by an Authorized Person
delivered to the Agent. Such Borrowing Certificate must be received by the Agent
no later than 9:00 a.m. (New York City Time) at least five (5) Business Days (or
such shorter period as the Required Lenders may agree in writing (including by
e-mail) delivered to the Agent and the Borrower) prior to the date that is the
requested Subsequent Advance Date specifying (i) the amount of such Borrowing,
(ii) the requested Funding Date, which shall be a Business Day, (iii) that the
conditions set forth in Sections 4.3 and 4.4 shall have been satisfied, and (iv)
the wire instructions for which such funds are to be disbursed, in each case, as
of the Subsequent Advance Date.  Promptly upon receiving a Subsequent Advance
Request, the Agent shall deliver the same to each Lender.  The Lenders shall
respond to such request in writing (including by e-mail) delivered to the Agent
and the Borrower within three (3) Business Days after receiving such request
provided that if any Lender fails to so respond, it shall be deemed to reject
such request.  The Borrower shall not send any Subsequent Advance Requests (x)
unless Subsequent Advance Commitments have been issued and remain outstanding or
(y) that requests Subsequent Advances in an amount that exceeds the then
available Subsequent Advance Commitments.  No Lender shall be required to fund
more than it’s pro rata portion of any issued Subsequent Advance Commitments (as
a result of another Lender refusing to fund a Subsequent Advance or otherwise);
provided that failure by a Lender to fund its issued Subsequent Advance
Commitment shall not preclude other Lenders from funding their respective
Subsequent Advance Commitments at their sole and absolute discretion.
4

--------------------------------------------------------------------------------

(iv)          Promptly following receipt of a Borrowing Certificate in
accordance with Section 2.3(a)(i) and (iii) or a Subsequent Advance Commitment
Request in accordance with Section 2.3(a)(ii), the Agent shall forthwith advise
each Lender of the details thereof.
 
(b)           Making of Loans.  Each Lender shall make each Advance to be made
by it hereunder under Section 2.1(b) and (c) on the proposed Funding Date by
wire transfer of immediately available funds to such account as the Agent may
designate not later than 12:00 p.m. (New York City time), on the Funding Date
and the Agent shall promptly credit and/or remit the amounts so received to the
Designated Account or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met or waived by the
Required Lenders, promptly return the amounts so received to the respective
Lenders; provided, that the Agent shall only be required to advance funds to
Borrower with respect to an Advance to the extent that the Agent shall have
received such funds from the Lenders. Notwithstanding anything to the contrary
herein, no Lender shall be obligated to make any Advance if one (1) or more of
the applicable conditions precedent set forth in Section 4 will not be satisfied
on the requested Funding Date for the applicable Borrowing unless such condition
has been waived by the Required Lenders.
 
(c)           [Intentionally Omitted].
 
(d)           Protective Advances.  One or more of the Lenders, acting through
the Agent, may make an Advance for any reason at any time in its Permitted
Discretion, without Borrower’s compliance with any of the conditions of this
Agreement, and (i) disburse the proceeds directly to third Persons in order to
protect the Agent’s interest in the Collateral or to perform any obligation of
Borrower under this Agreement or otherwise to enhance the likelihood of
repayment of the Obligations, or (ii) apply the proceeds to outstanding
Obligations then due and payable (such Advance, a “Protective Advance”).
 
(e)           [Intentionally Omitted].
 
2.4.          Payments: Optional Prepayments.
 
(a)           Payments by Borrower.  Except as otherwise expressly provided
herein, all payments by Borrower shall be made by means as directed by the Agent
for the account of each Lender from time to time.
 
(b)           Proceeds of Collateral.  If the Borrower or any other Loan Party
receives a payment of the Proceeds of Collateral (including, without limitation,
Proceeds of Collateral from the sale of Excluded Property), such Loan Party will
promptly deposit the payment or proceeds into the Collection Account or another
Deposit Account that is not an Excluded Account.
 
(c)           Optional Prepayments Generally. Borrower may at any time upon
written notice by Borrower to the Agent, not later than 12:00 p.m. (New York
City time) three Business Days prior to the day of prepayment (which notice
shall specify the amount and date of the prepayment), prepay the Advances in
whole or in part in an amount greater than or equal to $1,000,000 (or the full
remaining amount), in each instance, without penalty or premium (subject to the
fees payable pursuant to Schedule 2.12). Any partial prepayments of Advances
shall be applied as directed by Borrower.
 
(d)           Notices. The notice of any prepayment pursuant to clause (c) above
shall not thereafter be revocable by Borrower and the Agent will promptly notify
each Lender thereof; provided, however, that a notice of prepayment delivered by
Borrower in connection with a prepayment of the Obligations in full may state
that such prepayment is conditioned upon the consummation of equity offerings or
the effectiveness of other credit facilities, in each case, the proceeds of
which shall be used to repay the Obligations in whole or in part, in cash, in
which case such notice may be revoked by Borrower (by written notice provided to
the Agent on or prior to the specified effective date thereof) if such condition
is not satisfied. The payment amount specified in such notice shall be due and
payable on the date specified therein (except as provided in the foregoing
proviso).
5

--------------------------------------------------------------------------------

(e)           Application of Payments.
 
(i)           At all times during which an Event of Default is not continuing
(unless otherwise specified herein), all amounts paid by Borrower to the Agent
for the benefit of the Lenders in respect of the Obligations (other than (x)
payments specifically earmarked by Borrower under Section 2.4(c) for application
to certain principal, interest, fees or expenses hereunder and (y) regularly
scheduled interest payments (whether at the Default Rate or otherwise)), shall
be applied in the following order of priority:
 
FIRST, to the payment of fees and reasonable documented out-of-pocket costs and
expenses (including reasonable documented out-of-pocket attorneys’ fees) of the
Agent then due and payable hereunder or under any other Loan Documents;


SECOND, pro rata, to the payment of reasonable documented out-of-pocket costs
and expenses (including reasonable documented out-of-pocket attorneys’ fees) of
the Lenders to the extent reimbursable under the Loan Documents;
 
THIRD, pro rata to the payment of any other fees then due and payable to the
Lenders hereunder or under any other Loan Documents;
 
FOURTH, pro rata to the payment of all Obligations consisting of accrued unpaid
interest then due and payable to the Lenders hereunder;
 
FIFTH, pro rata, to the payment of principal then due and payable on the
Obligations; and
 
SIXTH, pro rata, to the payment of all other Obligations not otherwise referred
to in this Section 2.4(e)(i) then due and payable.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Secured Parties entitled to payment
shall receive an amount equal to its pro rata share of amounts available to be
applied pursuant to clauses second, third, fourth, fifth and sixth above.
 
(ii)            Payments Subsequent to Event of Default. Notwithstanding
anything in this Agreement or any other Loan Document which may be construed to
the contrary, subsequent to the occurrence and during the continuance of an
Event of Default, payments and prepayments with respect to the Obligations (from
realization on Collateral or otherwise) shall be applied as provided in Section
2.4(e)(i) or, with respect to any amounts remaining after the application of
such payments and prepayments as set forth in clause FIRST of Section 2.4(e)(i),
as otherwise determined by the Required Lenders in their sole discretion;
provided, that, upon satisfaction in full of all Obligations in cash, such
amount shall be paid to Borrower or such other Person entitled thereto under
applicable law. Borrower and each other Loan Party hereby irrevocably waives the
right to direct the application during the continuance of an Event of Default of
any and all payments in respect of any Obligation and any Proceeds of
Collateral.
 
2.5.          Mandatory Prepayments.
 
(a)           Scheduled Principal Payments. The principal amount of the
Advances, together with all interest and fees due thereon, and all other
outstanding Obligations shall be paid in full in cash on the Maturity Date.
6

--------------------------------------------------------------------------------

(b)           Overadvances. If at any time, the aggregate principal amount of
the outstanding Advances exceeds the Maximum Amount (such overage, the
“Overadvance Amount”), then the Borrower shall immediately, upon demand of the
Agent (at the direction of the Required Lenders) pay the Obligations in an
aggregate amount equal to the Overadvance Amount.
 
(c)           Asset Dispositions; Events of Loss. Subject to the Intercreditor
Agreement and Section 2.5(g)(ii) and (iii) if a Loan Party or any Subsidiary of
a Loan Party shall at any time or from time to time:
 

(i)
make a Disposition; or

 

(ii)
suffer an Event of Loss;

 
and the aggregate amount of the Net Proceeds received by the Loan Parties in
connection with such Disposition or Event of Loss and all other Dispositions and
Events of Loss occurring during such fiscal year exceed $250,000, then (A)
Borrower shall promptly notify the Agent in writing of such Disposition or Event
of Loss (including the amount of the estimated Net Proceeds to be received by a
Loan Party and/or such Subsidiary in respect thereof) and Agent shall promptly
notify each Lender of the same and (B) promptly following receipt by a Loan
Party and/or such Subsidiary of the Net Proceeds of such Disposition or Event of
Loss, Borrower shall offer in writing to deliver, or cause to be delivered, an
amount equal to such excess Net Proceeds to the Agent for distribution to the
Lenders as a prepayment of the Advances, which prepayment shall be applied in
accordance with Section 2.5(g).  Within ten (10) Business Days after the Agent’s
receipt of notice of the availability of such Net Proceeds, the Agent shall
inform the Borrower whether one or more of the Lenders (based on the individual
election of such Lender delivered in writing (including by email) to the Agent)
shall require some or all of such Net Proceeds to be paid to the Agent as a
prepayment of the Advances to be applied by the Agent in accordance with Section
2.5(g).  If the Agent, on behalf of the Lenders, elects not to receive some or
all Net Proceeds, except as provided in this Section 2.5(c) or as otherwise
permitted under the Term Documents, the Loan Parties shall use such Net Proceeds
(which one or more Lenders elected not to accept) to make a prepayment of the
Term Loan Obligations. Notwithstanding the foregoing and provided no Event of
Default has occurred and is continuing, such prepayment of Obligations shall not
be required to the extent a Loan Party or such Subsidiary reinvests such Net
Proceeds of such Disposition or Event of Loss in capital assets then used or
usable in the business of Borrower or such Subsidiary or to repair or replace
the property subject to such Event of Loss, within one hundred eighty (180) days
after the date of such Disposition or Event of Loss; provided, that, if the
subject of such Disposition or Event of Loss is Collateral, then the Borrower
shall use the Net Proceeds of such Disposition or Event of Loss to acquire
assets that constitute Collateral.
 
(d)           [Intentionally Omitted].
 
(e)           Alaska Tax Credits. Subject to Section 2.5(g)(ii) and (iii),
within five (5) Business Days after receipt by any Loan Party or any Subsidiary
of any Loan Party of any payment or monetization with respect to the Alaska Tax
Credits in excess of $15,000,000, Borrower shall notify the Agent in writing of
its receipt of such funds (and Agent shall promptly notify each Lender of the
same), and if the Agent notifies the Borrower in writing of the Lenders’ desire
that some or all of such payment be applied to reduce the Obligations hereunder
(based on the direction of each individual Lender), the Borrower shall promptly
deliver, or cause to be delivered, to the Agent an amount equal to such payment
or monetization (or portion thereof, as applicable) requested by Agent for
application to the outstanding Obligations in accordance with Section 2.5(g).
 
(f)            [Intentionally Omitted].
7

--------------------------------------------------------------------------------

(g)           Application of Prepayments.
 
(i)           Any prepayments pursuant to Section 2.5(c) or Section 2.5(e) shall
be applied to prepay the Obligations in accordance with Section 2.4(e).
 
(ii)          Notwithstanding anything to the contrary, unless otherwise
provided in Intercreditor Agreement, any Lender shall be permitted to waive all
or any portion of its pro rata share of any such prepayments under this Section
2.5 by providing written notice to the Agent within five (5) Business Days after
receiving notice from Agent regarding a Disposition or Event of Loss pursuant to
Section 2.5(c) or a notice of Borrower’s receipt of the Alaska Tax Credits
pursuant to Section 2.5(e) provided that, in each case, if the Lender fails to
timely waive such prepayment, such Lender shall be deemed to accept such
payment.
 
(iii)         Any prepayments that are to be applied pursuant to Section 2.5(c)
or Section 2.5(e) but are waived pursuant to Section 2.5(g)(ii) shall be applied
by the Loan Parties to the Term Loan Obligations to the extent required
thereunder.
 
(h)           No Implied Consent. Provisions contained in this Section 2.5 for
the application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.
 
2.6.          Interest Rates, Rates, Payments and Calculations.
 
(a)           Interest Rates. Subject to Sections 2.6(b) and 2.6(d), all
outstanding Obligations  and Subsequent Advance Commitments shall bear interest,
at a rate per annum equal to the Interest Rate, it being understood that on and
after the date on which the Lenders issue a Subsequent Advance Commitment, the
full amount thereof shall bear interest at the Interest Rate regardless of
whether or not the Borrower has requested that such Subsequent Advance
Commitment be funded provided that interest shall no longer accrue on any
Lender’s Subsequent Advance Commitment upon such Lender refusing to fund any
Subsequent Advance requested on account of such Subsequent Advance Commitment.
 
(b)           Default Rate. Upon the occurrence and during the continuation of
an Event of Default and at any time following the Termination Date, at the
reasonable discretion of the Required Lenders and upon written notice by the
Required Lenders to the Agent and the Borrower, the principal amount of all
Obligations shall bear interest at a per annum rate equal to two (2) percentage
points above the per annum rate otherwise applicable hereunder (the “Default
Rate”). For avoidance of doubt, the Lenders may assess the Default Rate
commencing on the date of the occurrence of an Event of Default irrespective of
the date of reporting or declaration of such Event of Default. All such interest
shall be payable in cash on demand of the Agent or the Required Lenders.
 
(c)           Payment.  Except as otherwise provided under Section 2.5, Section
2.6(b) and this Section 2.6(c), interest on the outstanding Obligations and the
Subsequent Advance Commitments shall be paid in arrears not later than 2:00 p.m.
(New York City time) on the last Business Day of each calendar month. All
payments received by the Agent after 2:00 p.m. (New York City time) shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. Interest shall also be paid with respect to any
payment or prepayment of Obligations on the date so paid. If the Agent pays an
amount to a Lender under this Agreement in the belief or expectation that a
related payment has been or will be received by the Agent from Borrower and such
related payment is not received by the Agent, then the Agent will be entitled to
recover such amount from such Lender on demand without setoff, counterclaim or
deduction of any kind. If any payment to be made by Borrower hereunder shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.
8

--------------------------------------------------------------------------------

(d)           Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue.
 
(e)           Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower, the Agent and the Lenders, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Obligations to the extent of such excess.
 
2.7.          Designated Account.  Borrower agrees to establish and maintain one
or more Designated Accounts, each in the name of Borrower, for the purpose of
receiving the proceeds of the Advances requested by Borrower and made by the
Lenders hereunder.  Unless otherwise agreed by the Agent and Borrower, any
Advance requested by Borrower and made by the Lenders hereunder shall be
remitted by the Agent to the applicable Designated Account.
 
2.8.          Statements of Obligations.
 
(a)           The Agent, on behalf of the Lenders, shall record on its books and
records the amount of each Advance made, the interest rate applicable, all
payments of principal and interest thereon and the principal balance thereof
from time to time outstanding. The Agent shall deliver to Borrower on a monthly
basis a loan statement setting forth the amount of the principal balance of the
Advances and the interest payment due on the next interest payment date. Such
record and such loan statement shall, absent manifest error, be conclusive
evidence of the amount of the Advances made by the Lenders to Borrower and the
interest and payments thereon unless, within thirty (30) calendar days after
Borrower’s request to inspect such record or Borrower’s receipt of a loan
statement, as applicable. Borrower shall deliver to the Agent written objection
thereto describing the error or errors contained in such record or loan
statement, as applicable. Any failure to so record or any error in doing so, or
any failure to deliver such loan statement shall not, however, limit or
otherwise affect the obligation on Borrower hereunder (or under any Note) to pay
any amount owing with respect to the Advances or provide the basis for any claim
against the Agent.
 
(b)           The Agent, acting as a non-fiduciary agent of Borrower solely with
respect to the actions described in this Section 2.8(b) shall establish and
maintain at its address referred to in Section 12 (or at such other U.S. address
as the Agent may notify Borrower) (A) a record of ownership (the “Register”) in
which the Agent agrees to register by book entry the interests (including any
rights to receive payment hereunder) of each Lender in the Advances, each of
their obligations under this Agreement to participate in each Advance, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in which it shall record (1) the names and addresses of the Lenders
(and each change thereto pursuant to Section 14.1, (2) the Subsequent Advance
Commitments of each Lender, (3) the amount of each Advance and each funding of
any participation described in clause (A) above, (4) the amount of any principal
amounts of (and stated interest on) each Advance owing to each Lender pursuant
to the terms hereof from time to time, and (5) any other payment received by the
Agent from Borrower and its application to the Obligations. The entries in the
Register shall be conclusive absent manifest error.
9

--------------------------------------------------------------------------------

(c)           Notwithstanding anything to the contrary contained in this
Agreement, the Advances (including any Notes evidencing such Advances) are
registered obligations, the right, title and interest of the Lenders and their
assignees in and to such Advances shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 2.8 and Section 14 shall be construed so that the
Advances are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the IRC.
 
(d)           The Loan Parties, the Agent and Lenders shall treat each Person
whose name is recorded in the Register pursuant to this Section 2.8 as a Lender
for all purposes of this Agreement. Information contained in the Register with
respect to any Lender shall be available for access by Borrower, the Agent or
such Lender during normal business hours and from time to time upon at least one
Business Day’s prior notice. No Lender shall, in such capacity, have access to
or be otherwise permitted to review any information in the Register other than
information with respect to such Lender unless otherwise agreed by the Agent
(acting at the direction of the Required Lenders) or Borrower.
 
2.9.          Maturity Termination Dates.
 
(a)           The Secured Parties’ obligations under this Agreement shall
continue in full force and effect for a term ending on the earliest of (i) the
Maturity Date or (ii) the date Borrower terminates the Credit Facility (by
payment of the Obligations in full in cash, termination of, if any, all
outstanding Commitments and otherwise terminating the Credit Facility), or (iii)
the date the Credit Facility terminates pursuant to Section 10.1 following an
Event of Default (the earliest of these dates, the “Termination Date”).  The
foregoing notwithstanding the Agent, at the direction of the Required Lenders,
shall be permitted to terminate its obligations under the Loan Documents
immediately and without notice upon the occurrence of any Event of Default. 
Borrower agrees to pay all of the Obligations (including principal, interest,
fees, costs, and expenses, including Expenses) in full in cash on the
Termination Date.
 
(b)           [Intentionally Omitted].
 
(c)           [Intentionally Omitted].
 
2.10.       Effect of Maturity. On the Termination Date, all obligations of the
Lenders to provide Advances and any other additional credit hereunder shall
automatically be terminated and all of the Obligations shall immediately become
due and payable without notice or demand and Borrower shall immediately repay
all of the Obligations in full in cash. No termination of the obligations of the
Lenders (other than cash payment in full of the Obligations (other than
unasserted contingent indemnification obligations)) or termination of the
Commitments and/or any other obligation of the Lenders to provide additional
credit hereunder shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and the
Agent’s Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations (other than unasserted contingent
indemnification obligations) have been paid in full in cash and the Lenders’
obligations to provide additional credit hereunder shall have been terminated.
Provided, that the Agent has not received prior written notice that there is a
suit, action, proceeding or claim pending or threatened against an Indemnified
Person under this Agreement with respect to any Indemnified Liabilities, the
Agent shall, at the Loan Parties’ expense, release or terminate any filings or
other agreements that perfect the Agent’s Liens in the Collateral, upon the
Agent’s receipt of each of the following, in form and content satisfactory to
the Agent and the Required Lenders: (i) cash payment in full of all Obligations
(other than unasserted contingent indemnification obligations), (ii) evidence
that any obligation of the Lenders to make Advances to Borrower or provide any
further credit to Borrower has been terminated, (iii) a general release of all
claims against the Secured Parties and their respective Affiliates,
Agent-Related Parties, and Lender-Related Parties by Borrower and each Loan
Party relating to the Secured Parties’ performance and obligations under the
Loan Documents, and (iv) an agreement by Borrower and each Guarantor to
indemnify the Secured Parties and their respective Affiliates, Agent-Related
Parties, and Lender-Related Parties for any payments received by the Secured
Parties or their Affiliates that are applied to the Obligations as a final
payoff that may subsequently be returned or otherwise not paid for any reason.
The Agent shall have no duty to investigate whether there is any suit, action,
proceeding or claim pending or threatened against an Indemnified Person under
this Agreement with respect to any Indemnified Liabilities, and shall be fully
protected and shall have no liability to any Indemnified Person or any other
Person for releasing or terminating any filings or other agreements that perfect
the Agent’s Liens in the Collateral in accordance with this Section 2.10.
10

--------------------------------------------------------------------------------

2.11.       [Intentionally Omitted].
 
2.12.       Fees.  Borrower shall pay to (i) Lenders the fees set forth on
Schedule 2.12 attached hereto and (ii) the Agent and Lenders the fees referenced
on Schedule 2.12 attached hereto (in accordance with the provisions thereof)
and/or separately agreed upon in writing between Borrower, the Agent and
applicable Lenders (including, without limitation, as set forth in the Agent Fee
Letter). Such fees shall be fully earned and irrevocable when paid and shall not
be refundable for any reason whatsoever.
 
2.13.       Payments by the Lenders to the Agent: Settlement.
 
(a)           On a monthly basis or more frequently at the Agent’s election, the
Agent shall notify each Lender by telephone, email or fax of the principal
balance of such Lender’s Advances and Subsequent Advance Commitments and the
interest payment due on the next interest payment date. Except as otherwise
provided in Section 2.13(d)(iv) and provided, that Borrower has provided the
Agent with prior written notice of payment as required by Sections 2.4 and 2.5,
in the case of any payment of principal received by the Agent from Borrower in
respect of any Advance prior to 2:00 p.m. (New York City time) on any Business
Day, the Agent shall pay to each applicable Lender such Lender’s pro rata
portion of such payment on such Business Day, and, in the case of any payment of
principal received by the Agent from Borrower in respect of any Advance later
than 2:00 p.m. (New York City time) on any Business Day, the Agent shall pay to
each applicable Lender such Lender’s pro rata portion of such payment on the
next Business Day.
 
(b)           [Intentionally Omitted].
 
(c)           [Intentionally Omitted].
 
(d)           Non-Funding Lenders. Nothing in this Section 2.13(d) or elsewhere
in this Agreement or the other Loan Documents, including the remaining
provisions of Section 2.13, shall be deemed to require the Agent or any other
Lender to advance funds on behalf of any Lender or to relieve any Lender from
its obligation to fulfill its Commitments hereunder or to prejudice any rights
that the Agent, any Lender or Borrower may have against any Lender as a result
of any default by such Lender hereunder.
 
(i)           Responsibility. The failure of any Non-Funding Lender to fund any
Advance hereunder on the date specified herein shall not relieve any other
Lender of its obligations to make such Advance and neither the Agent nor, any
other Lender shall be responsible for the failure of any Non-Funding Lender to
make any Advance hereunder.
11

--------------------------------------------------------------------------------

(ii)
[Intentionally Omitted].

 
(iii)         Voting Rights.  Notwithstanding anything set forth herein to the
contrary, a Non-Funding Lender shall not have any voting or consent rights under
or with respect to any Loan Document or constitute a “Lender” (or be, or have
its Advances and Commitments, included in the determination of “Required
Lenders” or “Lenders directly affected” pursuant to Section 15) for any voting
or consent rights under or with respect to any Loan Document; provided, that (A)
the Commitment of a Non-Funding Lender may not be increased, extended or
reinstated, (B) the principal of a Non-Funding Lender’s Advances may not be
reduced or forgiven, and (C) the interest rate applicable to Obligations owing
to a Non-Funding Lender may not be reduced, in each case, without the consent of
such Non-Funding Lender. Moreover, for the purposes of determining Required
Lenders, the Advances and Commitments held by Non-Funding Lenders shall be
excluded from the total Advances and Commitments outstanding.
 
(iv)         Borrower Payments to a Non-Funding Lender. The Agent shall be
authorized to use all portions of any payments received by the Agent for the
benefit of any Non-Funding Lender pursuant to this Agreement to pay in full the
Aggregate Excess Funding Amount to the appropriate Secured Parties thereof (or
Borrower). The Agent shall be entitled to hold as cash collateral in a
non-interest bearing account up to an amount equal to such Non-Funding Lender’s
pro rata share, until the Obligations (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted) are
paid in full in cash and all Commitments have been terminated. Upon any such
unfunded obligations owing by a Non-Funding Lender becoming due and payable, the
Agent shall be authorized to use such cash collateral to make such payment on
behalf of such Non-Funding Lender. In the event that the Agent is holding cash
collateral of a Non-Funding Lender that cures its status as a Non-Funding Lender
pursuant to clause (v) below or ceases to be a Non- Funding Lender pursuant to
the definition of Non-Funding Lender, the Agent shall return the unused portion
of such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of
a Non-Funding Lender shall be the aggregate amount of all unfunded or unpaid
obligations owing by such Lender to the Agent and other Lenders under the Loan
Documents.
 
(v)          Cure. A Lender may cure its status as a Non-Funding Lender under
clause (a) of the definition of Non-Funding Lender if such Lender (A) fully pays
to the Agent, on behalf of the applicable Secured Parties, the Aggregate Excess
Funding Amount, plus all interest due thereon and (B) timely makes the next
reimbursement required to be made by such Lender. Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.
 
(vi)         Procedures. The Agent is hereby authorized by each Loan Party and
each other Secured Party to establish procedures (and to amend such procedures
from time to time) to facilitate administration and servicing of the Advances
and other matters incidental thereto. Without limiting the generality of the
foregoing, the Agent is hereby authorized to establish procedures to make
available or deliver, or to accept, notices, documents and similar items on, by
posting to or submitting and/or completion, on Debtdomain or IntraLinks systems.
 
2.14.          [Intentionally Omitted].
 
2.15.          [Intentionally Omitted].
12

--------------------------------------------------------------------------------

3.
SECURITY INTEREST.

 
3.1.          Grant of Security Interest. Borrower and each Loan Party hereby
unconditionally grants, assigns, and pledges to the Agent for the benefit of the
Secured Parties, to secure payment and performance of the Obligations, a
continuing security interest (hereinafter referred to as the “Security
Interest”) in all of such Borrower’s and Loan Party’s right, title, and interest
in and to the Collateral, as security for the payment and performance of all
Obligations. Borrower and each Loan Party shall also grant the Agent a Lien and
security interest in all Commercial Tort Claims that it may have against any
Person. The Security Interest created hereby secures the payment and performance
of the Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Agreement secures the payment of all
amounts which constitute part of the Obligations and would be owed by Borrower
or any other Loan Party to the Secured Parties, but for the fact that they are
unenforceable or not allowable (in whole or in part) as a claim in an Insolvency
Proceeding involving Borrower or any other Loan Party due to the existence of
such Insolvency Proceeding.
 
3.2.          Borrower Remains Liable. Anything herein to the contrary
notwithstanding, (a) Borrower and each other Loan Party shall remain liable
under the contracts and agreements included in the Collateral to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by the Secured Parties of any of the
rights hereunder shall not release Borrower or any other Loan Party from any of
its duties or obligations under such contracts and agreements included in the
Collateral, and (c) the Secured Parties shall not have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall the Secured Parties be obligated to perform
any of the obligations or duties of Borrower or any other Loan Party thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
 
3.3.          Assignment of Insurance. As additional security for the
Obligations, Borrower and each other Loan Party hereby collaterally assigns to
the Agent for the benefit of the Secured Parties all rights of Borrower and such
Loan Party under every policy of insurance covering the Collateral and all other
assets and property of Borrower and each other Loan Party (including, without
limitation business interruption insurance and proceeds thereof) and all
business records and other documents relating to it subject to the Intercreditor
Agreement and Section 2.5(c) hereof, and all monies (including proceeds and
refunds) that may be payable under any policy, and, subject to the Intercreditor
Agreement, Borrower and each other Loan Party hereby directs the issuer of each
policy to pay all such monies directly and solely to the Agent for the benefit
of the Secured Parties. At any time, whether or not a Default or Event of
Default shall have occurred, (subject to the Intercreditor Agreement) the Agent
may (but shall not be obligated to), in the Agent’s or Borrower’s or any other
Loan Party’s name, execute and deliver proofs of claim, receive payment of
proceeds and endorse checks and other instruments representing payment of the
policy of insurance, and adjust, litigate, compromise or release claims against
the issuer of any policy. Any monies received under any insurance policy
collaterally assigned to the Agent, other than liability insurance policies, or
received as payment of any award or compensation for condemnation or taking by
eminent domain, (subject to the Intercreditor Agreement) shall be paid to the
Agent and, as determined by the Required Lenders in their Permitted Discretion,
may be applied to prepayment of the Obligations or disbursed to Borrower under
payment terms reasonably satisfactory to the Agent for application to the cost
of repairs, replacements, or restorations of the affected Collateral which shall
be effected with reasonable promptness and shall be of a value at least equal to
the value of the items or property destroyed.
 
3.4.          Financing Statements and Intellectual Property Filings.
 
Borrower and each other Loan Party authorizes the Agent:
 
(a)           (i) to perfect the Agent’s Security Interest in the Collateral, by
filing or authorizing the filing of, at the expense of the Loan Parties (a)
UCC-1 financing statements naming the Agent, as secured party and describing the
Collateral as “all personal property” or “all assets” and/or describing specific
items of Collateral including without limitation any Commercial Tort Claims and
(b)  and (ii) to file or authorize the filing of, at the expense of the Loan
Parties, UCC-3 financing statement amendments, assigning the existing financing
statements filed in the name of the Original Lender, as secured party, and
describing the Collateral, to the Agent, as secured party. All financing
statements, including without limitation all financing statements filed pursuant
to the Original Credit Agreement in favor of the Original Lender, filed before
the date of this Agreement to perfect the Security Interest in the Collateral
were authorized by Borrower and each other Loan Party and are hereby ratified.
13

--------------------------------------------------------------------------------

(b)           to file or authorize the filing or recording, as applicable of, at
the expense of the Loan Parties, one or more Copyright security agreements or
Patent and Trademark security agreements (and/or any amendments or supplements
to the foregoing) to further evidence the Agent’s Lien on such Loan Party’s
Patents, Trademarks, or Copyrights (if any), and the General Intangibles of such
Loan Party relating thereto or represented thereby.
 
Notwithstanding the foregoing authorization, in no event shall the Agent be
obligated to prepare or file any financing statements, Copyright security
agreements or Patent and Trademark security agreements whatsoever, or to
maintain the perfection of the security interest hereunder, which shall be the
sole obligation of the Borrower and the other Loan Parties; provided, that Agent
shall file or authorize the filing of financing statements, Copyright security
agreements and Patent and Trademark security agreements and take steps to
perfect liens in accordance with the direction of the Required Lenders.
 
3.5.         [Intentionally Omitted].
 

4.
CONDITIONS.

 
4.1.         Conditions Precedent to the First Amended and Restated Effective
Date Advance. The obligation of the Lenders to make the First Amended and
Restated Effective Date Advance provided for hereunder is subject to the
fulfillment, to the satisfaction of, or waiver by, the Agent and the Required
Lenders, of each of the conditions precedent set forth in Section 1 of Exhibit
B.
 
4.2.         [Intentionally Omitted].
 
4.3.         Conditions Precedent to any Subsequent Advance. The obligation of
the Lenders to make any Subsequent Advance provided for hereunder is subject to
the fulfillment, to the satisfaction of, or waiver by, the Agent and the Lenders
with Subsequent Advance Commitments, of each of the conditions precedent in
Section 1 and Section 2 of Exhibit B.
 
4.4.         Conditions Precedent to all Advances. The obligations of the
Lenders to make any Advances (other than Protective Advances) hereunder (or to
extend any other credit hereunder (other than Protective Advances)) at any time
shall be subject to the fulfillment, to the satisfaction of, or waiver by, the
Agent and the Required Lenders, of the following additional conditions
precedent:
 
(a)           the representations and warranties of Borrower and each other Loan
Party or its Subsidiaries contained in this Agreement or in the other Loan
Documents shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such Advance, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall continue to be true and correct as of such earlier date);
14

--------------------------------------------------------------------------------

(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof; and
 
(c)           after giving effect to the making of such (i) Advance, the
aggregate amount of all Advances made (including the Existing Obligations)
hereunder shall not exceed the Maximum Amount and (ii) Subsequent Advance, the
aggregate amount of all Subsequent Advances made hereunder shall not exceed the
Subsequent Advance Amount.
 
Any request for an Advance and/or a Subsequent Advance Commitment shall be
deemed to be a representation by Borrower and each other Loan Party that the
statements set forth in this Section 4.4 are correct as of the time of such
request.
 
For purposes of determining compliance with the conditions specified in
this Section 4.4, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by the Loan Documents shall have received written notice from such
Lender prior to the requested date for such Advances specifying its objection
thereto and such Lender shall not have made available to the Agent such Lender’s
ratable portion of the First Amended and Restated Effective Date Advance or
Subsequent Advance, as applicable.
 

5.
REPRESENTATIONS AND WARRANTIES.

 
In order to induce the Agent and the Lenders to enter into this Agreement,
Borrower and each other Loan Party reaffirms that the representations and
warranties made to the Lender as of the Original Closing Date and confirms that
the presentations and warranties made to the Agent and the Lenders as set forth
on Exhibit D hereto are true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), and shall be true, correct and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date hereof and as of the
making of each Advance (including the First Amended and Restated Effective Date
Advance), as though made on and as of the date of such Advance (except to the
extent that such representations and warranties relate solely to an earlier date
in which case such representations and warranties shall continue to be true and
correct as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement.
 

6.
AFFIRMATIVE COVENANTS.

 
Borrower and each other Loan Party covenants and agrees that, until termination
of all of the Commitments of each Lender hereunder and payment in full of the
Obligations (other than unasserted contingent indemnification obligations).
Borrower and each other Loan Party shall and shall cause their respective
Subsidiaries to comply with each of the following:
 
6.1.          Financial Statements, Reports, Certificates. Deliver to Agent
copies of each of the financial statements, reports, Projections and other items
set forth on Schedule 6.1 no later than the times specified therein. In
addition, Borrower agrees that no Loan Party or Domestic Subsidiary of Borrower
will have a fiscal year different from that of Borrower. Parent agrees to
maintain a system of accounting that enables the Parent to produce financial
statements in accordance with GAAP. Each Loan Party shall also (a) keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to the sales of such Loan Party and its Subsidiaries,
and (b) maintain its billing systems/practices substantially as in effect as of
the Original Closing Date and shall only make material modifications following
prior notice to the Agent.
15

--------------------------------------------------------------------------------

6.2.          Additional Reporting. Provide the Agent with each of the reports
set forth on Schedule 6.2 at the times specified therein.
 
6.3.          Existence. Except as otherwise permitted under Section 7.3 or
Section 7.4, each Loan Party and any Domestic Subsidiary shall at all times
maintain and preserve in full force and effect (a) its existence (including
being in good standing in its jurisdiction of organization) and (b) all rights
and franchises, contracts, licenses and permits material to its business;
provided, however, that no Loan Party nor any of its Subsidiaries shall be
required to preserve any such right or franchise, licenses, contracts, or
permits if such Person’s Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Agent or the Lenders; provided, that Borrower
delivers at least ten (10) days prior written notice to the Agent of the
election of such Loan Party or such Subsidiary not to preserve any such right or
franchise, contract, license or permit. 
 
6.4.          Maintenance of Properties.  Maintain and preserve all of its
assets that are necessary or useful in the proper conduct of its business in
good working order and condition, ordinary wear, tear and casualty excepted and
Permitted Dispositions excepted (and except where the failure to so maintain and
preserve such assets could not reasonably be expected to result in a Material
Adverse Change), and comply with the material provisions of all material leases
and licenses to which it is a party as lessee or licensee, so as to prevent the
loss or forfeiture thereof, unless such provisions are the subject of a
Permitted Protest.
 
6.5.          Taxes; Obligations.
 
(a)           Timely file all federal and state income tax returns and other
material tax returns required to be filed or otherwise supplied to a
Governmental Authority with respect to taxes, and pay and discharge (y) all
material Taxes imposed, levied, or assessed against any Loan Party or its
Subsidiaries, or any of their respective assets or in respect of any of its
income, businesses, or franchises to be paid in full, before delinquency or the
expiration of any extension period, and (z) all material claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of their
properties or assets which, in each case, could be a liability of or be imposed
on Borrower or any of its Subsidiaries); provided no such Tax, claim or
obligation need to be paid if it could not reasonably be expected to result in a
Material Adverse Change or the validity of such Tax, claim or obligation is the
subject of a Permitted Protest and so long as, in the case of such Tax, claim or
obligation that has or may become a Lien against any of the Collateral, such
Permitted Protest conclusively operates to stay the sale of any portion of the
Collateral to satisfy such assessment or Tax.
 
(b)           Make timely payment or deposit of all tax payments and withholding
taxes required of it and them by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish Agent with proof reasonably
satisfactory to the Required Lenders indicating that such Loan Party and its
Subsidiaries have made such payments or deposits.
16

--------------------------------------------------------------------------------

6.6.          Insurance. At the Loan Parties’ expense, maintain insurance with
respect to the assets of each Loan Party and each of its Subsidiaries wherever
located, covering liabilities, losses or damages as are customarily insured
against by other Persons engaged in the same or similar businesses, including,
without limitation, the insurance coverage set forth in Schedule 6.6. All such
policies of insurance shall be with financially sound and reputable insurance
companies acceptable to the Required Lenders and in such amounts as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and located and in any event in amount, adequacy
and scope reasonably satisfactory to the Required Lenders. All property
insurance policies covering the Collateral are to be made payable to the Agent
for the benefit of the Secured Parties (subject to the Intercreditor Agreement),
as its interests may appear, in case of loss, pursuant to a lender loss payable
endorsement acceptable to the Required Lenders and are to contain such other
provisions as the Required Lenders may reasonably require to fully protect the
Secured Parties’ interest in the Collateral and to any payments to be made under
such policies. Such evidence of property and general liability insurance shall
be delivered to the Agent, with the lender loss payable endorsements (but only
in respect of Collateral) and additional insured endorsements (with respect to
general liability coverage) in favor of the Agent (subject to the Intercreditor
Agreement) and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to the Agent of the exercise of any right of
cancellation. If Borrower fails to maintain such insurance, the Agent may, but
shall not be obligated to, arrange for such insurance, but at the Loan Parties’
expense and without any responsibility on the Agent’s part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. Borrower shall give the Agent prompt
notice of any loss exceeding $250,000 covered by its casualty or business
interruption insurance. Upon the occurrence and during the continuance of an
Event of Default, (subject to the Intercreditor Agreement) the Agent shall have
the sole right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.
 
6.7.          Inspections, Exams, Collateral Exams and Appraisals. At the Loan
Parties’ expense, permit the Agent, the Lenders and each of the Agent’s and the
Lenders’ duly authorized representatives to visit any of its properties, or
cause any other Person to allow the Agent to visit any such Person’s property on
which any Collateral is located, and inspect any of any Loan Party’s assets or
Books and Records, to conduct inspections, exams and appraisals of the
Collateral, to examine and make copies of its Books and Records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees at such reasonable times and intervals as the
Required Lenders may designate and, so long as no Default or Event of Default
exists, with reasonable prior notice to Borrower.
 
6.8.          Account Verification. Permit the Agent, in the Agent’s name or in
the name of a nominee of the Agent, to verity the validity, amount or any other
matter relating to any Account, by mail, telephone, facsimile transmission or
otherwise. Further, at the request of the Agent, each Loan Party shall send
requests for verification of Accounts or send notices of assignment of Accounts
to Account Debtors and other obligors.
 
6.9.          Compliance with Laws. Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, subject to Loan Parties’ right to engage in a
Permitted Protest; provided,however, that this Section 6.9 shall not apply to
laws related to Taxes, which are the subject of Section 6.5.
17

--------------------------------------------------------------------------------

6.10.       Environmental. 
 
(a)           Keep any property either owned or operated by Borrower or any
other Loan Party free of any Environmental Liens or post bonds or other
financial assurances satisfactory to the Required Lenders and in an amount
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, subject to Loan Parties’ right to engage in a Permitted
Protest so long as, in the case of an Environmental Lien that has become a Lien
against any of the Collateral, (i) such contest proceedings conclusively operate
to stay the sale of any portion of the Collateral to satisfy such Environmental
Lien(s), and (ii) any such other Lien is at all times subordinate to the Agent’s
Liens;
 
(b)           Comply, in all material respects, with Environmental Laws and
provide to the Agent documentation of such compliance which the Agent reasonably
requests, subject to Loan Parties’ right to engage in a Permitted Protest;
 
(c)           Promptly notify the Agent of any release of which Borrower or any
other Loan Party has knowledge of a Hazardous Material in any reportable
quantity from or onto property owned or operated by Borrower or any other Loan
Party and take any Remedial Actions required to abate said release or otherwise
to come into compliance, in all material respects, with applicable Environmental
Law; and
 
(d)           Promptly, but in any event within 5 Business Days of its receipt
thereof, provide the Agent with written notice of any of the following: (i)
notice that an Environmental Lien has been filed against any of the real or
personal property of any Loan Party or its Domestic Subsidiaries, (ii)
commencement of any Environmental Action or written notice that an Environmental
Action will be filed against any Loan Party or any of its Domestic Subsidiaries,
and (iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority located in the United States or Canada.
 
6.11.       Disclosure Updates. 
 
(a)           Promptly and in no event later than five (5) Business Days after
obtaining knowledge thereof or after the occurrence thereof, whichever is
earlier, notify the Agent:
 
(i)           if any written information, exhibit, or report furnished to the
Agent or the Lenders contained, at the time it was furnished, any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made. Any notification pursuant to the foregoing
provision will not cure or remedy the effect of the prior untrue statement of a
material fact or omission of any material fact nor shall any such notification
have the effect of amending or modifying this Agreement or any of the Schedules
hereto;
 
(ii)          of all actions, suits, or proceedings brought by or against any
Loan Party or any of its Subsidiaries before any court or Governmental Authority
which reasonably could be expected to result in a Material Adverse Change,
provided, that, in any event, such notification shall not be later than 5 days
after service of process with respect thereto on any Loan Party or any of its
Subsidiaries;
 
(iii)         of (i) any disputes or claims by Borrower’s or any other Loan
Party’s customers exceeding $100,000 individually or $250,000 in the aggregate
during any fiscal year; or (ii) Goods returned to or recovered by Borrower
outside of the ordinary course of business, with a fair market value exceeding
$100,000 individually or $250,000 in the aggregate;
18

--------------------------------------------------------------------------------

(iv)         of any material loss or damage to any Collateral or any substantial
adverse change in the Collateral;
 
(v)          of a violation of any law, rule or regulation, the non-compliance
with which reasonably could be expected to result in a Material Adverse Change;
 
(vi)         of any disputes or claims by Borrower’s or any other Loan Party’s
subcontractors exceeding $100,000 individually or $250,000 in the aggregate
during any fiscal year; or
 
(vii)        of any Default or Event of Default under any of the Existing Notes
Documents, the New Senior Notes Documents or the Term Documents.
 
(b)           Immediately upon obtaining knowledge thereof or after the
occurrence thereof, notify the Agent of any event or condition which constitutes
a Default or an Event of Default and provide a statement of the action that such
Borrower proposes to take with respect to such Default or Event of Default.
 
(c)           Upon request of the Agent (at the written direction of the
Required Lenders), each Loan Party shall deliver to the Agent any other
materials, reports, records or information reasonably requested relating to the
operations, business affairs, financial condition of any Loan Party or its
Subsidiaries or the Collateral.
 
6.12.       Collateral Covenants. The covenants in this Section 6.12 shall apply
to all Collateral other than Foreign Located Assets, except as expressly
provided below. For clarification purposes, the covenants in this Section 6.12
shall not apply to any assets owned by Foreign Subsidiaries of the Loan Parties
(other than Collateral transferred to a Foreign Subsidiary after the Original
Closing Date, unless expressly permitted hereunder) or otherwise not
constituting the Collateral.
 
(a)           Possession of Collateral. In the event that any Collateral,
including Proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Related Property, or Chattel Paper, in each case, having an aggregate
value or face amount of $250,000 or more for all such Negotiable Collateral,
Investment Related Property, or Chattel Paper, the Loan Parties shall promptly
(and in any event within three (3) Business Days after receipt thereof), notify
the Agent thereof, and if and to the extent that perfection or priority of the
Agent’s Liens are dependent on or enhanced by possession, the applicable Loan
Party, promptly (and in any event within three (3) Business Days) after request
by the Agent (at the written direction of the Required Lenders), shall execute
such other documents and instruments as shall be requested by the Agent or the
Required Lenders or, if applicable, endorse and deliver physical possession of
such Negotiable Collateral, Investment Related Property, or Chattel Paper to the
Agent, together with such undated powers (or other relevant document of
assignment or transfer acceptable to transfer title to the Agent) endorsed in
blank or as shall be requested by the Agent, and shall do such other acts or
filings deemed necessary or desirable by Agent (at the written direction of the
Required Lenders) to enhance, perfect and protect the Agent’s Liens therein.
 
(b)           Chattel Paper.
 
(i)           Promptly (and in any event within three (3) Business Days) after
request by the Agent (at the written direction of the Required Lenders), each
Loan Party shall take all steps reasonably necessary to grant the Agent control
of all electronic Chattel Paper of any Loan Party in accordance with the Code
and all “transferable records” as that term is defined in Section 16 of the
Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction, to the extent that the individual or aggregate value or face
amount of such electronic Chattel Paper equals or exceeds $250,000;
19

--------------------------------------------------------------------------------

(ii)          If any Loan Party retains possession of any Chattel Paper or
instruments (which retention of possession shall be subject to the extent
permitted hereby), promptly upon the request of the Agent (at the written
direction of the Required Lenders), such Chattel Paper and instruments shall be
marked with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the Security Interest of “Cantor Fitzgerald
Securities, as Agent, together with its successors and assigns”; and
 
(iii)         This Section 6.12(b) shall be subject to the Intercreditor
Agreement.
 
(c)           Controlled Accounts.
 
(i)           Within forty-five (45) days after the First Amended and Restated
Effective Date, or such greater period of time as may be approved by the Agent
(at the direction of the Required Lenders in their sole discretion), except for
Permitted Foreign Deposit Accounts, each Loan Party shall obtain a Control
Agreement from each bank maintaining a Deposit Account or lockbox account (other
than an Excluded Account) for such Loan Party,
 
(ii)          Notwithstanding any other provision set forth herein, upon the
occurrence of an Event of Default, each Loan Party following the request of the
Agent (at the direction of the Required Lenders in their sole discretion), shall
(i) obtain a Control Agreement (or its substantial equivalent) from each bank
maintaining a Permitted Foreign Deposit Account for such Loan Party, or (ii) to
the extent permitted by applicable law, close any Permitted Foreign Deposit
Account and transfer all funds in such account to the Designated Account.
 
(iii)         Within forty-five (45) days after the First Amended and Restated
Effective Date, or such greater period of time as may be approved by the Agent
(at the direction of the Required Lenders in their sole discretion), each Loan
Party shall obtain a Control Agreement, from each issuer of uncertificated
securities, securities intermediary, or commodities intermediary issuing or
holding any financial assets or commodities to or for any such Loan Party;
 
(iv)         Within forty-five (45) days after the First Amended and Restated
Effective Date, or such greater period of time as may be approved by the Agent
(at the direction of the Required Lenders in their sole discretion), each Loan
Party shall cause the Agent to obtain “control,” as such term is defined in the
Code, with respect to all of such Loan Party’s investment property;
 
(v)          Within forty-five (45) days after opening a Deposit Account (other
than an Excluded Account and, subject to Section 6.12(c)(ii), a Permitted
Foreign Deposit Account) after the First Amended and Restated Effective Date, or
such greater period of time as may be approved by the Agent (at the direction of
the Required Lenders in their sole discretion), each Loan Party shall obtain a
Control Agreement from the bank maintaining such Deposit Account or lockbox
account for such Loan Party;
 
(vi)         [Reserved]; and
 
(vii)        [Reserved].
20

--------------------------------------------------------------------------------

(d)           Letter-of-Credit Rights. If the Loan Parties (or any of them) are
or become the beneficiary of letters of credit having a face amount or value of
$250,000 or more in the aggregate, then the applicable Loan Party or Loan
Parties shall promptly (and in any event within three (3) Business Days after
becoming a beneficiary), notify the Agent thereof and, promptly (and in any
event within three (3) Business Days) after request by the Agent (at the written
direction of the Required Lenders), enter into a tri-party agreement with the
Agent and the issuer or confirming bank with respect to letter-of-credit rights
assigning such letter-of-credit rights to the Agent and directing all payments
thereunder to the Collection Account unless otherwise directed by the Agent, all
in form and substance reasonably satisfactory to the Required Lenders; provided,
that this Section 6.12(d) shall be subject to the Intercreditor Agreement.
 
(e)           Commercial Tort Claims. If the Loan Parties (or any of them)
obtain Commercial Tort Claims having a value, or involving an asserted claim, in
the amount of $250,000 or more in the aggregate for all Commercial Tort Claims,
then the applicable Loan Party or Loan Parties shall promptly (and in any event
within three (3) Business Days of obtaining such Commercial Tort Claim), notify
the Agent upon incurring or otherwise obtaining such Commercial Tort Claims and,
promptly (and in any event within three (3) Business Days) after request by the
Agent (at the written direction of the Required Lenders), amend Schedule 5.6(d)
to the Information Certificate to describe such Commercial Tort Claims in a
manner that reasonably identifies such Commercial Tort Claims and which is
otherwise reasonably satisfactory to the Required Lenders, and hereby authorizes
the filing of additional financing statements or amendments to existing
financing statements describing such Commercial Tort Claims, and agrees to do
such other acts or filings necessary or as reasonably requested by the Agent (at
the direction of the Required Lenders) to give the Agent for the benefit of the
Secured Parties a perfected first priority security interest in any such
Commercial Tort Claim (subject to the  Intercreditor Agreement), which
Commercial Tort Claim shall not be subject to any other Liens other than
Permitted Liens.
 
(f)            Government Contracts. Other than Accounts the aggregate value of
which does not at any one time exceed $250,000, if any Account of any Loan Party
arises out of a contract or contracts with the United States of America or any
State or any department, agency, or instrumentality thereof. Loan Parties shall
promptly (and in any event within three (3) Business Days of the creation
thereof) notify the Agent thereof and, promptly (and in any event within three
(3) Business Days) after request by the Agent (at the written direction of the
Required Lenders), subject to the Intercreditor Agreement, execute any
instruments or take any steps necessary as may be reasonably required by the
Agent in order that all moneys due or to become due under such contract or
contracts shall be assigned to the Agent, for the benefit of the Secured
Parties, and shall provide written notice thereof under the Assignment of Claims
Act or other applicable law.
 
(g)           Intellectual Property.
 
(i)           Upon the request of the Agent (at the written direction of the
Required Lenders), in order to facilitate filings with the PTO and the United
States Copyright Office, each Loan Party shall execute and deliver to the Agent
one or more Copyright security agreements (if such Loan Party owns any
Copyrights) or Patent and Trademark security agreements (if such Loan Party owns
any Patents or Trademarks) to further evidence the Agent’s Lien on such Loan
Party’s Patents, Trademarks, or Copyrights (if any), and the General Intangibles
of such Loan Party relating thereto or represented thereby;
21

--------------------------------------------------------------------------------

(ii)          Each Loan Party shall have the duty, exercised in a commercially
reasonable manner in the reasonable business judgment of such Loan Party, with
respect to Intellectual Property that is necessary in the proper conduct of such
Loan Party’s business, to protect and diligently enforce and defend at such Loan
Party’s expense its Intellectual Property, including (A) to diligently enforce
and defend, including promptly suing for infringement, misappropriation,
dilution, or other similar violation and to recover any and all damages for such
infringement, misappropriation, dilution, or other similar violation, and filing
for opposition, interference, and cancellation against conflicting Intellectual
Property rights of any Person, (B) to prosecute diligently any trademark
application or service mark application that is part of the Trademarks pending
as of the date hereof or hereafter, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter, (D) to prosecute diligently any copyright application that is part of
the Copyrights pending as of the date hereof or hereafter, (E) to take all
reasonable and necessary action to preserve and maintain all of such Loan
Party’s Trademarks, Patents, Copyrights, other Intellectual Property,
Intellectual Property Licenses, and its rights therein, including paying all
maintenance fees and filing of applications for renewal, affidavits of use, and
affidavits of noncontestability, and (F) to require all employees, consultants,
and contractors of each Loan Party who were involved in the creation or
development of such Intellectual Property to sign agreements containing
assignment to such Loan Party of Intellectual Property rights created or
developed and obligations of confidentiality. No Loan Party shall abandon any
Intellectual Property or Intellectual Property License that is necessary in the
proper conduct of such Loan Party’s business. Each Loan Party shall take the
steps described in this Section 6.12(g)(ii) with respect to all new or acquired
Intellectual Property to which it or any of its Subsidiaries is now or later
becomes entitled that is necessary in the proper conduct of such Loan Party’s or
Domestic Subsidiary’s business;
 
(iii)         Each Loan Party acknowledges and agrees that the Secured Parties
shall have no duties with respect to any Intellectual Property or Intellectual
Property Licenses of any Loan Party. Without limiting the generality of this
Section 6.12(g)(iii), each Loan Party acknowledges and agrees that the Secured
Parties shall not be under any obligation to take any steps necessary to
preserve rights in the Collateral consisting of Intellectual Property or
Intellectual Property Licenses against any other Person, but the Agent (at the
written direction of the Required Lenders), subject to the Intercreditor
Agreement and this Agreement, may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable documented out-of-pocket
fees and expenses of attorneys and other professionals) shall constitute
Obligations hereunder;
 
(iv)         Each Loan Party shall promptly file an application with the United
States Copyright Office for any Copyright that has not been registered with the
United States Copyright Office if such Copyright that is necessary in the proper
conduct of such Loan Party’s business. Any expenses incurred in connection with
the foregoing shall be borne by the Loan Parties; and
 
(v)          No Loan Party shall enter into any Intellectual Property License to
receive any license or rights in any Intellectual Property of any other Person
unless such Loan Party has used commercially reasonable efforts to permit the
assignment of or grant of a Lien in such Intellectual Property License (and all
rights of such Loan Party thereunder) to the Agent (and any transferees of the
Agent) for the benefit of the Secured Parties.
 
(h)           Investment Related Property.
 
(i)           Upon the occurrence and during the continuance of an Event of
Default, following the request of the Agent (at the written direction of the
Required Lenders), subject to the Intercreditor Agreement, all sums of money and
property paid or distributed in respect of the Investment Related Property
(other than any Investment Related Property evidenced by documents or
instruments in the possession of the Term Lenders and subject to the
Intercreditor Agreement) that are received by any Loan Party shall be held by
such Loan Party in trust for the benefit of the Agent segregated from such Loan
Party’s other property, and such Loan Party shall deliver it promptly to the
Agent in the exact form received; and
22

--------------------------------------------------------------------------------

(ii)          Except for Foreign Located Assets, each Loan Party shall cooperate
with the Agent in obtaining all necessary approvals and making all necessary
filings under federal, state, local, or foreign law to effect the perfection of
the Security Interest on the Investment Related Property or to effect any sale
or transfer thereof.
 
(i)            [Intentionally Omitted].
 
(j)            [Intentionally Omitted].
 
(k)           Motor Vehicles; Vessels; Titled Goods. Subject to the
Intercreditor Agreement, promptly (and in any event within five (5) Business
Days) after (i) (A) request by the Agent (at the written direction of the
Required Lenders) with respect to (x) any titled Equipment or (y) Equipment used
in Loan Parties’ Alaska Operations that is not susceptible to perfection by the
filing of a financing statement pursuant to the Code (“Preempted Perfection
Equipment”) and (B) the value of any titled Equipment or Preempted Perfection
Equipment exceeds $100,000 individually or all such Equipment exceeds $500,000
in the aggregate, or (ii) the occurrence and continuation of a Default or an
Event of Default (upon the request by the Agent (at the written direction of the
Required Lenders)), in either case, each Loan Party owning such Equipment shall
deliver to the Agent, (x) an original certificate of title or similar document
issued by the applicable Governmental Authority for each such Equipment titled
under state law, together with a signed title application naming the Agent as
first priority lien holder or lien holder (with a first priority lien) with
respect to such Equipment and will cause such title certificates to be filed
(with the Agent’s Lien noted thereon) in the appropriate filing office, and
(y) a similar perfection instrument for any Preempted Perfection Equipment,
including a signed preferred ship mortgage for any federally registered vessel.
 
(l)            Pledged Collateral. Subject in all respects to the Intercreditor
Agreement as long as any Obligation remains outstanding (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted):
 
(i)           Delivery of Pledged Collateral. Each Loan Party shall (i) deliver
to the Agent, in suitable form for transfer and in form and substance
satisfactory to the Required Lenders, (A) all Pledged Certificated Stock, (B)
all Pledged Debt Instruments, including all Indebtedness described on Schedule
6.12(l) having a stated value in excess of $250,000 in the aggregate and (C) all
certificates and instruments evidencing Pledged Investment Property with a
stated value in excess of $250,000 in the aggregate and (ii) maintain all other
Pledged Investment Property with a stated value in excess of $250,000 in the
aggregate in a Controlled Securities Account.
 
(ii)          Event of Default. Subject to the terms of the Intercreditor
Agreement, during the continuance of an Event of Default, the Agent shall have
the right, at the written direction of the Required Lenders and upon notice to
the Loan Parties, to (i) transfer to or to register in its name or in the name
of its nominees any Pledged Collateral or any Pledged Investment Property and
(ii)exchange any certificate or instrument representing or evidencing any
Pledged Collateral or any Pledged Investment Property for certificates or
instruments of smaller or larger denominations.
 
(iii)         Pledged Uncertificated Stock. Each Loan Party hereby covenants and
agrees that, without the prior express written consent of the Required Lenders,
it will not agree to any election by any limited liability company to treat the
Pledged Stock as securities governed by Article 8 of the Uniform Commercial Code
of any jurisdiction and in any event will promptly notify the Agent in writing
if such Pledged Stock will be treated as a security governed by Article 8 of the
Uniform Commercial Code of any jurisdiction and, in such event, take such action
as the Agent make request in order to establish the Agent’s “control” (within
the meaning of Section 8-106 of the Code) over such Pledged Stock.
23

--------------------------------------------------------------------------------

(iv)         Cash Distributions with respect to Pledged Collateral. Except as
provided in Section 10.2 and subject to the limitations set forth in this
Agreement, such Loan Party shall be entitled to receive all cash distributions
and dividends paid in respect of the Pledged Collateral.
 
(v)          Voting Rights. Except as provided in Section 10.2, the Loan Parties
shall be entitled to exercise all voting, consent and corporate, partnership,
limited liability company and similar rights with respect to the Pledged
Collateral; provided, however, that no vote shall be cast, consent given or
right exercised or other action taken by such Loan Party that would contravene
or result in any violation of any provision of any Loan Document in any material
respect.
 
6.13.       Material Contracts. Contemporaneously with the delivery of each
Compliance Certificate pursuant to Section 6.1, provide the Agent with copies of
(a) each Material Contract entered into since the delivery of the previous
Compliance Certificate, (b) each material amendment or modification of any
Material Contract entered into since the delivery of the previous Compliance
Certificate, and (c) at the request of the Agent (at the written direction of
the Required Lenders), a “no-offset” letter in form and substance reasonably
acceptable to the Required Lenders from each customer of any Loan Party which is
a party to any Material Contract. Borrower and each other Loan Party shall
maintain all Material Contracts in full force and effect and shall not default
in the payment or performance of any material obligations thereunder.
 
6.14.       Location of Inventory, Equipment and Books. Each Loan Party shall
keep its Inventory and Equipment (other than vehicles and Equipment out for
repair) and Books of each Loan Party and each of its Domestic Subsidiaries only
at the locations identified on Schedule 5.29 to the Information Certificate and
keep the chief executive office of each Loan Party and each of its Subsidiaries
only at the locations identified on Schedule 5.6(b) to the Information
Certificate; provided, however, that, so long as no Event of Default has
occurred and is continuing, each Loan Party may (a) move Equipment to and from
and keep Equipment at any domestic location accessible by a Loan Party without
restriction and owned, leased or licensed by a Loan Party’s customer(s) to the
extent necessary for such Loan Party’s provision of services to such customer,
and so long as such Loan Party timely reports the presence of such Equipment at
such new location pursuant to Schedule 6.2, and further subject to Agent’s right
(at the direction of the Required Lenders) to require a Collateral Access
Agreement with respect thereto upon the occurrence of an Event of Default; (b)
move Equipment with an aggregate value then equivalent to up to 25% of the
aggregate value of all Equipment to a location outside the United States to the
extent necessary for a Loan Party’s provision of services to a customer in such
location, and so long as such Loan Party timely reports the presence of such
Equipment at such new location pursuant to Schedule 6.2, and (c) amend Schedule
5.29 to the Information Certificate so long as the applicable Loan Party or
Subsidiary provides the Agent a Collateral Access Agreement (upon request by
Agent, at the direction of Required Lenders) with respect thereto if such
location is not owned by such Loan Party and the value of the Inventory,
Equipment or books exceeds $250,000.
 
6.15.       Further Assurances.
 
(a)           At any time upon the reasonable request of the Agent or the
Required Lenders, execute or deliver to the Agent any and all financing
statements, fixture filings, security agreements, pledges, assignments,
endorsements of certificates of title, mortgages, deeds of trust, opinions of
counsel, and all other documents (the “Additional Documents”) that the Agent or
the Required Lenders may reasonably request and in form and substance reasonably
satisfactory to the Required Lenders, to create, perfect, and continue
perfection or to better perfect the Agent’s Liens in all of the assets that
constitutes Collateral of each Loan Party under applicable Legal Requirements in
the United States (whether now owned or hereafter arising or acquired, tangible
or intangible, real or personal), and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, if Borrower or any other Loan Party
refuses or fails to execute or deliver any reasonably requested Additional
Documents, such Borrower and such other Loan Party hereby authorizes the Agent
to execute any such Additional Documents in the applicable Loan Party’s name, as
applicable, and authorizes the Agent to file such executed Additional Documents
in any appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as are necessary or that the
Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors and are secured by substantially all of the
assets of Borrower and each other Loan Party other than Excluded Property.
24

--------------------------------------------------------------------------------

(b)           Borrower and each other Loan Party authorizes the filing by the
Agent of financing or continuation statements, or amendments thereto (including
amendments to financing statements filed prior to the First Amended and Restated
Effective Date in connection with the Original Credit Agreement), and such Loan
Party will execute and deliver to the Agent such other instruments or notices,
as are necessary or that the Agent may reasonably request, in order to perfect
and preserve the Security Interest granted or purported to be granted hereby
under applicable Legal Requirements in the United States.
 
(c)           Borrower and each other Loan Party authorizes the Agent at any
time and from time to time to file, transmit, or communicate, as applicable,
financing statements and amendments (i) describing the Collateral as “all
personal property of debtor” or “all assets of debtor” or words of similar
effect, (ii) describing the Collateral as being of equal or lesser scope or with
greater detail, or (iii) that contain any information required by Part 5 of
Article 9 of the Code for the sufficiency or filing office acceptance of such
financing statement. Borrower and each other Loan Party also hereby ratifies any
and all financing statements or amendments previously filed by the Agent in any
jurisdiction.
 
(d)           Borrower and each other Loan Party acknowledges that no Loan Party
is authorized to file any financing statement or amendment or termination
statement with respect to any financing statement filed in connection with this
Agreement or the Original Credit Agreement without the prior written consent of
the Agent (at the written direction of the Required Lenders), subject to such
Loan Party’s rights under Section 9- 509(d)(2) of the Code.
 
6.16.       Term Credit Agreement, Existing Notes and New Senior Notes. With
respect to the Term Documents, the Term Lenders, the Existing Noteholders, the
Existing Notes Documents, the New Senior Notes Documents and the New Senior
Noteholders, the Loan Parties shall (a) provide the Agent with copies of any
proposed amendments to the Term Documents, the Existing Notes Documents and the
New Senior Notes Documents before any such amendments are executed, (b) provide
the Agent with copies of any default notices or other material notices or
communications received from the Existing Noteholders, the Existing Notes
Trustee, Term Lenders, the New Senior Notes Trustee or the New Senior
Noteholders in connection with the Existing Notes Documents, Term Documents or
the New Senior Notes Documents, as applicable, and (c)upon knowledge thereof,
advise the Agent of any circumstance that Loan Parties anticipate will result in
a default or event of default under the Term Documents, the Existing Notes
Documents or the New Senior Notes Documents.
 
6.17.       Post-Closing Deliverables. Borrower shall satisfy the requirements
and/or provide to the Agent each of the documents, instruments, agreements and
information set forth on Exhibit I hereto, on or before the date specified for
such requirement on such Exhibit or such later date to be determined by the
Required Lenders in their reasonable discretion, each of which shall be
completed or provided in form and substance reasonably satisfactory to the
Required Lenders.
25

--------------------------------------------------------------------------------

7.
NEGATIVE COVENANTS.

 
Borrower and each Loan Party covenants and agrees that, until termination of all
of the Commitments of each of the Lenders hereunder and payment in full of the
Obligations (other than any unasserted contingent indemnification obligations),
neither Borrower nor any other Loan Party will do, nor will Borrower or any
other Loan Party permit any of their Domestic Subsidiaries to do any of the
following:
 
7.1.          Indebtedness.
 
(a)           Create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
 
(b)           Incur any Permitted Indebtedness that is contractually
subordinated in right of payment to any other Indebtedness of a Loan Party
unless such Indebtedness is also contractually subordinated in right of payment
to the Obligations on substantially identical terms; provided, however, that no
Indebtedness will be deemed to be contractually subordinated in right of payment
to any other Indebtedness of Borrower solely by virtue of being unsecured or by
virtue of being secured on a junior Lien basis.
 
For purposes of determining compliance with Section 7.1, in the event that an
item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Indebtedness, or is entitled to be incurred pursuant to
Section 7.1(a), Borrower will be permitted to classify and divide such item of
Indebtedness on the date of its incurrence, and later reclassify and redivide
all or a portion of such item of Indebtedness among any one or more of such
clauses and/or Section 7.1(a), in any manner that complies with Section 7.1.
Indebtedness under this Agreement will initially be deemed to have been incurred
on such date in reliance on the exception provided by clause (1) of the
definition of Permitted Indebtedness. For purposes of determining compliance
with any U.S. dollar denominated restriction on the incurrence of Indebtedness,
the U.S. dollar-equivalent principal amount of Indebtedness denominated in a
foreign currency shall be utilized, calculated based on the relevant currency
exchange rate in effect on the date such Indebtedness was incurred.
Notwithstanding any other provision of this covenant, the maximum amount of
Indebtedness that any Loan Party may incur pursuant to this covenant shall not
be deemed to be exceeded solely as a result of fluctuations in exchange rates or
currency values. In determining the amount of Indebtedness outstanding, the
outstanding amount of any particular Indebtedness of any Person shall be counted
only once.
 
7.2.          Liens.   Create, incur, assume, or suffer to exist, directly or
indirectly, any (a) Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens; or (b) Lien of any subcontractor of Borrower or any
other Loan Party on the assets of any customer of Borrower or any other Loan
Party, unless, and to the extent, such subcontractor Lien is discharged,
satisfied, vacated, bonded, or stayed within seven (7) days thereof.
 
7.3.          Restrictions on Fundamental Changes.
 
(a)           Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock, except for (i) any merger between
Loan Parties; provided, that Borrower must be the surviving entity of any such
merger to which it is a party, and (ii) any merger between any Loan Party’s
Subsidiaries that are not Loan Parties.
26

--------------------------------------------------------------------------------

(b)           Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than a Borrower) or any of its
wholly-owned Subsidiaries (other than Borrower) so long as all of the assets
(including any interest in any Stock) of such liquidating or dissolving Loan
Party or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of a
Borrower that is not a Loan Party (other than any such Subsidiary the Stock of
which (or any portion thereof) is subject to a Lien in favor of the Agent) so
long as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of a Borrower that is not liquidating or dissolving.
 
(c)           Suspend or cease operation of a substantial portion of its or
their business, except as permitted pursuant to Sections 7.3(a) or (b) above or
in connection with the transactions permitted pursuant to Section 7.4.
 
(d)           Form or acquire any (i) direct Subsidiary, (ii) indirect
Subsidiary in the United States, or (iii) indirect Subsidiary in a Foreign
Jurisdiction unless Loan Parties provide the Agent with written notice of the
formation of such indirect Subsidiary in a Foreign Jurisdiction within ten (10)
days after such formation and provide the Agent with copies of all
organizational and formation documents related thereto as the Agent or the
Required Lenders may request in its Permitted Discretion provided that any such
acquisition is otherwise permitted hereunder, including without limitation,
Section 7.11.
 
7.4.          Disposal of Assets.  Other than Permitted Dispositions or
transactions expressly permitted by Section 7.3, sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option with respect to,
any of the Collateral or any other asset except as expressly permitted by this
Agreement. The Agent and the Required Lenders shall not be deemed to have
consented to any sale or other disposition of any of the Collateral or any other
asset except as expressly permitted in this Agreement or the other Loan
Documents.
 
7.5.          Change of Name. Change the name, organizational identification
number, state of organization, organizational identity or “location” for
purposes of Section 9-307 of the Code of any Loan Party, or change the name,
organizational identification number, state of organization, organizational
identity or “location” for purposes of Section 9-307 of the Code of any Loan
Party’s Subsidiaries.
 
7.6.          Nature of Business. Make any change in the nature of its or their
business as conducted on the date of this Agreement or acquire any properties or
assets that are not reasonably related to the conduct of such business
activities; provided, however, that the foregoing shall not prevent Borrower or
any other Loan Party or any of its Subsidiaries from engaging in any business
that is reasonably related or ancillary to its business.
 
7.7.          Prepayments. Except in connection with Refinancing Indebtedness
permitted under the definition of Permitted Indebtedness,
 
(a)           optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of any Loan Party or any of its Subsidiaries, other than (A)
the Obligations in accordance with this Agreement, (B) Permitted Indebtedness
owing to a Loan Party; provided, that no Event of Default has occurred and is
occurring, or would occur after giving effect to such payment and to the extent
permitted under the Intercreditor Agreement, if applicable, and (C) payments
under the New Senior Notes Documents and the Term Credit Agreement permitted by
Section 7.7(d).
 
(b)           make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions,
27

--------------------------------------------------------------------------------

(c)           make any payments on the Existing Noteholder Obligations other
than payments of regularly scheduled interest or as otherwise permitted by the
Intercreditor Agreement,
 
(d)           make any payments on the obligations under the New Senior Notes
Documents other than (i) payments of regularly scheduled interest or any
“Additional Interest” due thereunder to the extent permitted by the
Intercreditor Agreement and (ii) any mandatory prepayments under the Term Credit
Agreement permitted by the Intercreditor Agreement; provided that, if
applicable, the Lenders shall have first declined the use of such proceeds for
application to the Advances pursuant to Section 2.5(g)(ii).
 
7.8.          Amendments. Directly or indirectly, amend, modify, or change any
of the terms or provisions of:
 
(a)           any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (i) the Obligations
in accordance with this Agreement, and (ii) Indebtedness permitted under clauses
(c), (e) and (f) of the definition of Permitted Indebtedness;
 
(b)           any Material Contract except (i) in connection with the
transactions contemplated by the Restructuring Support Agreement or (ii) to the
extent that such amendment, modification, or change could not, individually or
in the aggregate, reasonably be expected to be materially adverse to the
interests of the Agent or the Lenders;
 
(c)           the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Agent or the Lenders;
 
(d)           the Term Documents, except as permitted by the Intercreditor
Agreement or if the effect thereof, either individually or in the aggregate, is
not materially adverse to the interests of the Secured Parties and does not
alter the payment terms of such Term Documents;
 
(e)           the Existing Notes Documents, except as permitted by the
Intercreditor Agreement or if the effect thereof either individually or in the
aggregate, is not materially adverse to the interests of the Secured Parties and
does not alter the payment terms of such Existing Notes Documents; or
 
(f)            the New Senior Notes Documents, except as permitted by the
Intercreditor Agreement or if the effect thereof, either individually or in the
aggregate, is not materially adverse to the interests of the Secured Parties and
does not alter the payment terms of such New Senior Notes Documents.
 
7.9.         Change of Control. Cause, permit, or suffer to exist, directly or
indirectly, any Change of Control.
 
7.10.       Accounting Methods. Modify or change its fiscal year or its method
of accounting (other than as may be required to conform to GAAP).
 
7.11.       Investments, Controlled Investments.
 
(a)           Except for Permitted Investments, directly or indirectly, make or
acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment.
28

--------------------------------------------------------------------------------

(b)           [Intentionally Omitted].
 
(c)           [Intentionally Omitted].
 
7.12.       Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower, any other Loan
Party or any of their Subsidiaries except for:
 
(a)           transactions contemplated by the Loan Documents or transactions
(other than the payment of management, consulting, monitoring, or advisory fees)
with any non-Loan Party Affiliates of any Loan Party in the ordinary course of
business of such Loan Party, consistent with past practices and undertaken in
good faith, upon fair and reasonable terms fully disclosed to the Agent and no
less favorable than would be obtained in a comparable arm’s length transaction
with a non-Affiliate;
 
(b)           so long as it has been approved by a Loan Party’s Board of
Directors in accordance with applicable law, any customary indemnities provided
for the benefit of directors (or comparable managers) of such Loan Party;
 
(c)           so long as it has been approved by a Loan Party’s Board of
Directors in accordance with applicable law, the payment of reasonable
compensation, severance, or employee benefit arrangements to employees,
officers, and outside directors of a Loan Party and its Subsidiaries in the
ordinary course of business and consistent with industry practice;
 
(d)           transactions permitted by Section 7.3 or Section 7.17; and
 
(e)           Permitted Affiliate Transactions.
 
7.13.       Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) to pay fees, costs, and expenses, including Expenses,
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) consistent with the terms
and conditions hereof, for general corporate and working capital purposes
(provided, that no part of the proceeds of the loans made to Borrower will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System).
 
7.14.       Limitation on Issuance of Stock. Except for the issuance or sale of
common stock or Permitted Preferred Stock by the Borrower, issue or sell or
enter into any agreement or arrangement for the issuance and sale of any Stock
of Borrower or a Subsidiary of Borrower other than to a Loan Party.
 
7.15.       Consignments. Consign any of its Inventory or sell any of its
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale, except as set forth on Schedule 7.15 to the
Information Certificate.
 
7.16.       Inventory and Equipment with Bailees. Store the Inventory or
Equipment of any Loan Party or any of its Subsidiaries at any time now or
hereafter with a bailee, warehouseman, or similar party, except as set forth on
Schedule 7.16 to the Information Certificate or except as otherwise permitted
herein.
 
7.17.       Other Payments and Distributions. Except for Permitted
Distributions, the Loan Parties will not, and will not permit any of their
Domestic Subsidiaries to, directly or indirectly:
29

--------------------------------------------------------------------------------

(i)            declare or pay any dividend or make any other payment or
distribution on account of any Loan Party’s Equity Interests (including, without
limitation, any payment in connection with any merger or consolidation involving
any Loan Party or any of its Subsidiaries), or to the direct or indirect holders
of any Loan Party’s Equity Interests in their capacity as such (other than
dividends or distributions payable in Equity Interests (other than Prohibited
Preferred Stock) of Borrower);
 
(ii)           purchase, redeem or otherwise acquire or retire for value
(including, without limitation, in connection with any merger or consolidation
involving Borrower) any Equity Interests of any Loan Party;
 
(iii)          except as permitted by Section 7.7 hereof, make any payment on or
with respect to, or purchase, redeem, defease or otherwise acquire or retire for
value any Indebtedness of any Loan Party that is contractually subordinated in
right of payment to the Obligations of such Loan Party, as the case may be,
except a payment of regularly scheduled interest or principal at the Stated
Maturity thereof or otherwise to the extent permitted under any applicable
subordination agreement; or
 
(iv)          make any Investment other than Permitted Investments (all such
payments and other actions set forth in these clauses (i) through (iii) above
being collectively referred to as “Restricted Payments”).
 
For purposes of determining compliance with this Section 7.17, if a Restricted
Payment meets the criteria of more than one of the types of distributions
described in clauses (a) through (d) of the definition of Permitted
Distributions or this Section 7.17, Borrower, in its sole discretion, may divide
or classify and from time to time divide, re-divide, classify and reclassify
such Permitted Distributions among such clauses and/or paragraphs above in any
manner in compliance with this Section 7.17.
 
7.18.       Term Documents, Existing Notes Documents and New Senior Notes
Documents. With respect to the Term Documents, the Term Lenders, the Existing
Noteholders, the Existing Notes Documents, the New Senior Notes Documents and
the New Senior Noteholders, make any payment or perform any act to or for the
benefit of the Term Lenders, Existing Noteholders or the New Senior Noteholders,
as applicable, that is prohibited by the terms of the Intercreditor Agreement.
 

8.
[INTENTIONALLY OMITTED].

 

9.
EVENTS OF DEFAULT.

 
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
 
9.1.         If Borrower fails to pay when due and payable, or when declared due
and payable, all or any portion of the Obligations consisting of principal,
interest, fees, charges or other amounts due any Lender or the Agent,
reimbursement of Expenses, or other amounts constituting Obligations (including
any portion thereof that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding);
 
9.2.         If any Loan Party or any of its Subsidiaries (other than its
Foreign Subsidiaries):
 
(a)           fails to perform or observe any covenant or other agreement
contained in any of (i) Sections  6.1, 6.2, 6.3 (solely if any Loan Party or any
of its Subsidiaries is not in good standing in its jurisdiction of
organization), 6.5(a) (solely with respect to F.I.C.A., F.U.T.A., federal income
taxes and any other taxes or assessments the non-payment of which may result in
a Lien having priority over Liens securing the Obligations), 6.5(b), 6.6, 6.7
(solely if any Loan Party or any of its Subsidiaries refuses to allow the Agent,
the Lenders or their representatives or agents to visit its properties, inspect
its assets or books or records, examine and make copies of its books and
records, or discuss its affairs, finances, and accounts with its officers and
employees), 6.8, 6.11, 6.12, 6.13 or 6.14, (ii) Section 7, or (iii) the
Intercreditor Agreement;
30

--------------------------------------------------------------------------------

(b)           fails to perform or observe any covenant or other agreement
contained in any of Sections 6.3 (other than if a Loan Party is not in good
standing in its jurisdiction of organization), 6.4, 6.5(a) (other than F.I.C.A.,
F.U.T.A., federal income taxes and any other taxes or assessments the
non-payment of which may result in a Lien having priority over Liens securing
the Obligations), 6.7 (other than if any Loan Party or any of its Subsidiaries
refuses to allow the Agent or its representatives or agents to visit its
properties, inspect its assets or Books or Records, examine and make copies of
its Books or Records or disclose it affairs, finances and accounts with its
officers and employees), 6.9, 6.10, and 6.15 and such failure continues for a
period of 15 days after the earlier of (i) the date on which such failure shall
first become known to or should have been known by any officer of any Loan Party
or (ii) the date on which written notice thereof is given to any Loan Party by
Agent; or
 
(c)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is unable to be cured (in
which case, there shall be no cure period) or is the subject of another
provision of this Section 9 (in which event such other provision of this Section
9 shall govern), and such failure continues for a period of 30 days after the
earlier of (i) the date on which such failure shall first become known to or
should have been known by any officer of any Loan Party or (ii) the date on
which written notice thereof is given to any Loan Party by the Agent;
 
9.3.         If one or more judgments, orders, or awards for the payment of
money in an amount in excess of $250,000 in any one case or in excess of
$500,000 in the aggregate (except to the extent fully covered (other than to the
extent of customary deductibles) by insurance pursuant to which the insurer has
not denied coverage) is entered or filed against a Loan Party or any of its
Subsidiaries, or with respect to any of their respective assets, and either (a)
there is a period of 30 consecutive days at any time after the entry of any such
judgment, order, or award during which (1) the same is not discharged,
satisfied, vacated, or bonded pending appeal, or (2) a stay of enforcement
thereof is not in effect, or (b) enforcement proceedings are commenced upon such
judgment, order, or award;
 
9.4.         If an Insolvency Proceeding is commenced by a Loan Party or any of
its Subsidiaries;
 
9.5.         If an Insolvency Proceeding is commenced against a Loan Party or
any of its Subsidiaries and any of the following events occur: (a) such Loan
Party or such Subsidiary consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 60 calendar days of the date of the filing thereof, (d)
an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein; provided, that the Lenders
shall have no obligation to provide any Advances to Borrower during such 60
calendar day period specified in subsection (c);
 
9.6.         If any Loan Party or any of its Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of the business affairs of such Loan Party and its
Subsidiaries, taken as a whole;
31

--------------------------------------------------------------------------------

9.7.         If there is (a) a default in one or more agreements to which a Loan
Party or any of its Subsidiaries is a party with one or more Persons (other than
an Affiliate of a Loan Party or any of its Subsidiaries that has waived such
default in writing) relative to the Indebtedness of such Loan Party or such
Subsidiary involving an aggregate amount of $500,000 or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such Person, irrespective of whether exercised, to accelerate the
maturity of such Loan Party’s or its Subsidiary’s obligations thereunder, (b) a
default in or an involuntary early termination of any Hedge Agreement to which a
Loan Party or any of its Subsidiaries is a party, (c) an event of default has
occurred and is continuing under the Existing Notes Documents, (d) an event of
default has occurred and is continuing under any Term Document, (e) an event of
default has occurred and is continuing under any New Senior Notes Documents, or
(f) breach or default under the Restructuring Support Agreement that results in
a termination thereof;
 
9.8.         If any warranty, representation, certificate, statement, or Record
made herein or in any other Loan Document or delivered in writing to the Agent
and/or Lenders in connection with this Agreement or any other Loan Document
proves to be untrue in any material respect (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of the
date of issuance or making or deemed making thereof;
 
9.9.         If the obligation of any Guarantor under its Guaranty or any other
Loan Document to which any Guarantor is a party is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement), or if any Guarantor fails to perform any obligation under
its Guaranty or under any such Loan Document, or repudiates or revokes or
purports to repudiate or revoke any obligation under its Guaranty, or under any
such Loan Document, or any individual Guarantor dies or becomes incapacitated,
or any other Guarantor ceases to exist for any reason;
 
9.10.       If this Agreement or any other Loan Document that purports to create
a Lien on Collateral, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens which are permitted
purchase money Liens or the interests of lessors under Capital Leases, first
priority Lien on the Collateral covered thereby;
 
9.11.       If any event or circumstance occurs that the Required Lenders in
their Permitted Discretion believe may impair the prospect of payment of all or
part of the Obligations, or any Loan Party’s ability to perform any of its
material obligations under any of the Loan Documents, or any other document or
agreement described in or related to this Agreement, or there occurs any
Material Adverse Change;
 
9.12.       If any event or circumstance shall occur which, in the Permitted
Discretion of the Required Lenders exercised in good faith, would be reasonably
likely to cause the Required Lenders to suspect that any Loan Party has engaged
in fraudulent activity with respect to the Collateral or other matters;
 
9.13.       Any director, officer, or owner of at least 20% of the issued and
outstanding ownership interests of a Loan Party is indicted for a felony offense
under state or federal law, or a Loan Party hires an officer or appoints a
director who has been convicted of any felony offense and Borrower does not
cause such person’s connection to such Loan Party to be terminated within 30
days of obtaining knowledge of such conviction, or a Person becomes an owner of
at least 20% of the issued and outstanding ownership interests of a Loan Party
who has been convicted of any such felony offense;
32

--------------------------------------------------------------------------------

9.14.       If any Loan Party fails to pay any indebtedness or obligation in an
aggregate amount of $500,000 or more owed to any Lender or their Affiliates
which is unrelated to the Credit Facility or this Agreement as it becomes due
and payable or the occurrence of any default or event of default under any
agreement evidencing such indebtedness or obligations between any Loan Party and
any of the Lenders or their respective Affiliates unrelated to the Loan
Documents, and such failure or default or event of default is not cured within
any applicable cure period provided under such agreement and such default or
event of default is continuing; or
 
9.15.       The validity or enforceability of any Loan Document shall at any
time for any reason be declared to be null and void by a court of competent
jurisdiction, or a proceeding shall be commenced by a Loan Party or any of its
Subsidiaries, or a proceeding shall be commenced by any Governmental Authority
having jurisdiction over a Loan Party or any of its Subsidiaries, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party or any of
its Subsidiaries shall deny that such Loan Party or such Subsidiary has any
liability or obligation purported to be created under any Loan Document.
 

10.
RIGHTS AND REMEDIES.

 
10.1.       Rights and Remedies.
 
(a)           Subject to the Intercreditor Agreement, upon the occurrence and
during the continuation of an Event of Default, the Agent or its authorized
representatives (at the written direction of the Required Lenders) may in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
 
(i)            declare the Obligations, whether evidenced by this Agreement or
by any of the other Loan Documents, immediately due and payable, whereupon the
same shall become and be immediately due and payable and Borrower shall be
obligated to repay all of such Obligations in full, without presentment, demand,
protest, or further notice or other requirements of any kind, all of which are
hereby expressly waived by Borrower and each other Loan Party;
 
(ii)           declare the Subsequent Advance Commitments and any other funding
obligations of each Lender under this Agreement terminated, whereupon such
Subsequent Advance Commitments or other funding obligations shall immediately be
terminated together with any obligation of any Lender hereunder to make Advances
or extend any other credit hereunder;
 
(iii)           give notice to an Account Debtor or other Person obligated to
pay an Account, a General Intangible, Negotiable Collateral, or other amount
due, notice that the Account, General Intangible, Negotiable Collateral or other
amount due has been assigned to the Agent for security and must be paid directly
to the Agent and the Agent may collect the Accounts, General Intangible and
Negotiable Collateral of Borrower and each other Loan Party directly, and any
collection costs and expenses shall constitute part of the Obligations under the
Loan Documents;
 
(iv)          without notice to or consent from any Loan Party or any of its
Subsidiaries, and without any obligation to pay rent or other compensation, take
exclusive possession of all locations where any Loan Party or any of its
Subsidiaries conduct its business or has any rights of possession and use the
locations to store, process, manufacture, sell, use, and liquidate or otherwise
dispose of items that are Collateral, and for any other incidental purposes
deemed appropriate by the Required Lenders in good faith, including, without
limitation, the right, in the Required Lenders’ Permitted Discretion, through
any Person or otherwise, to enter upon any job site and complete any portion of
any of Borrower’s projects as the Required Lenders deem necessary to collect or
realize on any Collateral; and
33

--------------------------------------------------------------------------------

(v)          in the Agent’s name or in each Loan Party’s name, as such Loan
Party’s agent and attorney-in-fact, notify the United States Postal Service to
change the address for delivery of mail to any address designated by the
Required Lenders, otherwise intercept mail, and receive, open and dispose of
such Loan Party’s mail, applying all Collateral as permitted under this
Agreement and holding all other mail for such Loan Party’s account or forwarding
such mail to such Loan Party’s last known address;
 
(vi)         exercise in respect of the Collateral, in addition to other rights
and remedies provided for herein, in the other Loan Documents, in the
Intercreditor Agreement, or otherwise available to it, all the rights and
remedies of a secured party on default under the Code or any other applicable
law.
 
(b)           Subject to the Intercreditor Agreement, without limiting the
generality of the foregoing, Borrower and each other Loan Party expressly agrees
that upon the occurrence and during the continuation of an Event of Default:
 
(i)           The Agent or its authorized representatives (at the written
direction of the Required Lenders), without demand of performance or other
demand, advertisement or notice of any kind (except a notice specified below of
time and place of public or private sale) to or upon Borrower, any other Loan
Party or any other Person (all and each of which demands, advertisements and
notices are hereby expressly waived to the maximum extent permitted by the Code
or any other applicable law), may take immediate possession of all or any
portion of the Collateral, including with respect to any Collateral consisting
of Intellectual Property, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Collateral by the
applicable Loan Party to the Agent, or to license or sublicense, whether
general, special or otherwise, and whether on an exclusive or nonexclusive
basis, any such Collateral throughout the world on such terms and conditions and
in such manner as the Required Lenders shall determine (other than in violation
of any then-existing licensing arrangements to the extent that waivers cannot be
obtained) and (i) require Loan Parties to, and Borrower and each other Loan
Party hereby agrees that it will at its own expense and upon request of the
Agent (at the written direction of the Required Lenders) forthwith, assemble all
or part of the Collateral as directed by the Agent and make it available to the
Agent at one or more locations designated by the Agent where such Borrower or
other Loan Party conducts business, and (ii) without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Agent’s or Loan Party’s offices or elsewhere, for
cash, on credit, and upon such other terms as the Required Lenders may deem
commercially reasonable. Borrower and each other Loan Party acknowledges and
agrees that Borrower and each Loan Party’s Equipment is highly specialized and
not widely marketable, and as such, the Agent shall not be required to widely or
generally advertise any private or public sale of such Equipment. Borrower and
each other Loan Party agrees that, to the extent notice of sale shall be
required by law, at least 10 days’ notice to such Borrower or such other Loan
Party of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification and such
notice shall constitute a reasonable “authenticated notification of disposition”
within the meaning of Section 9-611 of the Code. The Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Agent (at the written direction of the Required Lenders) may
adjourn any public or private sale from time to time, and such sale may be made
at the time and place to which it was so adjourned. Borrower and each other Loan
Party agrees that the internet shall constitute a “place” for purposes of
Section 9-610(b) of the Code. Borrower and each other Loan Party agrees that any
sale of Collateral to a counterparty to a Material Contract, or to a licensor
pursuant to the terms of a license agreement between such licensor and Borrower
or such other Loan Party, is sufficient to constitute a commercially reasonable
sale (including as to method, terms, manner, and time) within the meaning of
Section 9-610 of the Code;
34

--------------------------------------------------------------------------------

(ii)           The Agent or its authorized representatives (at the written
direction of the Required Lenders) may, in addition to other rights and remedies
provided for herein, in the other Loan Documents, or otherwise available to it
under applicable law and without the requirement of notice to or upon any Loan
Party or any other Person (which notice is hereby expressly waived to the
maximum extent permitted by the Code or any other applicable law), (i) with
respect to any Loan Party’s Deposit Accounts in which the Agent’s Liens are
perfected by control under Section 9-104 of the Code, instruct the bank
maintaining such Deposit Account for the applicable Loan Party to remit the
balance of such Deposit Account to or for the benefit of the Agent, and (ii)
with respect to any Loan Party’s Securities Accounts in which the Agent’s Liens
are perfected by control under Section 9-106 of the Code, instruct the
securities intermediary maintaining such Securities Account for the applicable
Loan Party to (A) transfer any cash in such Securities Account to or for the
benefit of the Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the cash
proceeds thereof to or for the benefit of the Agent;
 
(iii)          any cash held by the Agent as Collateral and all cash proceeds
received by the Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Obligations in the order set forth in Section 10.5. In the event the proceeds of
Collateral are insufficient to satisfy all of the Obligations in full, Borrower
and each other Loan Party shall remain jointly and severally liable for any such
deficiency; and
 
(iv)         the Obligations arise out of a commercial transaction, and that if
an Event of Default shall occur the Agent shall have the right to an immediate
writ of possession without notice of a hearing. The Agent shall have the right
to the appointment of a receiver for each Loan Party or for the properties and
assets of each Loan Party, and Borrower and each other Loan Party hereby
consents to such rights and such appointment and hereby waives any objection
such Borrower or such other Loan Party may have thereto or the right to have a
bond or other security posted by the Agent, and further agrees that, to the
extent permitted by applicable law, such receiver may be granted the power to
sell any Collateral, subject only to the Agent’s rights therein. Borrower
acknowledges that the nature of its business, which includes progress billing,
technical contracts, and the use of Equipment in varied and remote locations,
renders the appointment of a receiver reasonably necessary and, makes other
remedies inadequate for the liquidation of the Collateral, to the extent the
Agent elects to proceed with such appointment.
 
Notwithstanding the foregoing or anything to the contrary contained in Section
10.1(a), upon the occurrence of any Event of Default described in Section 9.4 or
Section 9.5, in addition to the remedies set forth above, without any notice to
Borrower or any other Person or any act by the Agent or the Lenders, all
obligations of the Lenders to provide any further Advances or extensions of
credit hereunder shall automatically terminate and the Obligations shall
automatically and immediately become due and payable and Borrower shall be
obligated to repay all of such Obligations in full, without presentment, demand,
protest, or notice of any kind, all of which are expressly waived by Borrower.
 
10.2.       Pledged Collateral.
 
Subject in all respects to the Intercreditor Agreement:
 
(a)           Voting Rights. During the continuance of an Event of Default, upon
notice by the Agent to the relevant Loan Party or Loan Parties, the Agent or its
nominee (at the written direction of the Required Lenders) may exercise (A) any
voting, consent, corporate or other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Agent (at the
written direction of the Required Lenders) may reasonably determine), all
without liability (except for the gross negligence or willful misconduct of the
Agent or Lenders as determined by a final order of a court of competent
jurisdiction no longer subject to appeal) except to account for property
actually received by it; provided, however, that the Agent shall have no duty to
any Loan Party to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.
35

--------------------------------------------------------------------------------

(b)           Proxies. In order to permit the Agent to exercise the voting and
other consensual rights that it may be entitled to exercise pursuant hereto
during the continuance of an Event of Default and to receive all dividends and
other distributions that it may be entitled to receive hereunder, upon an Event
of Default (i) each Loan Party shall promptly execute and deliver (or cause to
be executed and delivered) to the Agent all such proxies, dividend payment
orders and other instruments as the Agent (at the direction of the Required
Lenders) may from time to time reasonably request and (ii) without limiting the
effect of clause (i) above, such Loan Party hereby grants to the Agent (subject
to the terms of Section 10.3) an irrevocable proxy to vote all or any part of
the Pledged Collateral and to exercise all other rights, powers, privileges and
remedies to which a holder of the Pledged Collateral would be entitled
(including giving or withholding written consents of shareholders, partners or
members, as the case may be, calling special meetings of shareholders, partners
or members, as the case may be, and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Collateral on the record books of the issuer
thereof) by any other person (including the issuer of such Pledged Collateral or
any officer or agent thereof) during the continuance of an Event of Default and
which proxy shall only terminate upon the payment in full of the Obligations
(other than contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted).
 
(c)           Authorization of Issuers. Each Loan Party hereby expressly
irrevocably authorizes and instructs, without any further instructions from such
Loan Party, each issuer of any Pledged Collateral pledged hereunder by such Loan
Party to (i) comply with any instruction received by it from the Agent in
writing that states that an Event of Default is continuing and is otherwise in
accordance with the terms of this Agreement and each Loan Party agrees that such
issuer shall be fully protected from liabilities to such Loan Party in so
complying and (ii) unless otherwise expressly permitted by this Agreement,
during the continuance of an Event of Default pay any dividend or make any other
payment with respect to the Pledged Collateral directly to the Agent.
 
(d)           Sale of Pledged Collateral.
 
(i)            Each Loan Party recognizes that the Agent may be unable to effect
a public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable, not desirable
or not commercially reasonable and, accordingly, may resort to one or more
private sales thereof to a restricted group of purchasers that shall be obliged
to agree, among other filings, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Loan Party acknowledges and agrees that any such private sale may result in
prices and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Agent shall be
under no obligation to delay a sale of any Pledged Collateral for the period of
time necessary to permit the issuer thereof to register such securities for
public sale under the Securities Act or under applicable state securities laws
even if such issuer would agree to do so.
36

--------------------------------------------------------------------------------

(ii)           Each Loan Party agrees to use its commercially reasonable efforts
to do or cause to be done all such other acts (other than registering securities
for public sale under the Securities Act or under applicable state securities
laws) as may be necessary to make such sale or sales of any portion of the
Pledged Collateral pursuant to Section 10 valid and binding and in compliance
with all applicable Legal Requirements. Each Loan Party further agrees that a
breach of any covenant contained herein will cause irreparable injury to the
Agent and other Secured Parties, that the Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained herein shall be specifically enforceable
against such Loan Party, and such Loan Party hereby waives and agrees not to
assert any defense against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred under this Agreement.
Each Loan Party waives any and all rights of contribution or subrogation upon
the sale or disposition of all or any portion of the Pledged Collateral by the
Agent.
 
10.3.       Agent Appointed Attorney in Fact. Subject in all respects to the
Intercreditor Agreement, Borrower and each other Loan Party hereby irrevocably
appoints the Agent its attorney-in-fact, with full authority in the place and
stead of Borrower and such Loan Party and in the name of Borrower or such Loan
Party or otherwise, at such time as an Event of Default has occurred and is
continuing, to take any action and to execute any instrument which the Agent has
been directed in writing by the Required Lenders to accomplish the purposes of
this Agreement, including:
 
(i)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts or any other Collateral of such Borrower or such
other Loan Party;
 
(ii)           to receive, indorse, and collect any drafts or other instruments,
documents. Negotiable Collateral or Chattel Paper;
 
(iii)          to file any claims or take any action or institute any
proceedings which the Agent (at the written direction of the Required Lenders)
may deem necessary or desirable for the collection of any of the Collateral of
such Borrower or such other Loan Party or otherwise to enforce the rights of the
Secured Parties with respect to any of the Collateral;
 
(iv)         to repair, alter, or supply Goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to Borrower or such
other Loan Party in respect of any Account of such Borrower or such other Loan
Party;
 
(v)          to use any Intellectual Property or Intellectual Property Licenses
of such Borrower or such other Loan Party including but not limited to any
labels. Patents, Trademarks, trade names, URLs, domain names, industrial
designs. Copyrights, or advertising matter, in preparing for sale, advertising
for sale, or selling Inventory or other Collateral and to collect any amounts
due under Accounts, contracts or Negotiable Collateral of such Borrower or such
other Loan Party;
 
(vi)         to take exclusive possession of all locations where Borrower or any
other Loan Party conducts its business or has rights of possession, without
notice to or consent of Borrower or any Loan Party and to use such locations to
store, process, manufacture, sell, use, and liquidate or otherwise dispose of
items that are Collateral, without obligation to pay rent or other compensation
for the possession or use of any location;
37

--------------------------------------------------------------------------------

(vii)        the Agent shall have the right, but shall not be obligated, to
bring suit in its own name or in the applicable Loan Party’s name, to enforce
the Intellectual Property and Intellectual Property Licenses and, if the Agent
shall commence any such suit, the appropriate Borrower or such other Loan Party
shall, at the request of the Agent, do any and all lawful acts and execute any
and all proper documents reasonably required by the Agent in aid of such
enforcement; and
 
(viii)       to the extent permitted by applicable law, Borrower and each other
Loan Party hereby ratifies all that such attorney-in-fact shall lawfully do or
cause to be done by virtue hereof. This power of attorney is coupled with an
interest and shall be irrevocable until all Commitments of the Lenders to
provide Advances are terminated and all Obligations (other than unasserted
contingent indemnification obligations) have been paid in full in cash.
 
10.4.       Remedies Cumulative. The rights and remedies of the Agent and the
Lenders under this Agreement, the other Loan Documents, and all other agreements
shall be cumulative. The Agent and the Lenders shall have all other rights and
remedies not inconsistent herewith as provided under the Code, by applicable
law, or in equity. No exercise by the Agent or the Lenders of one right or
remedy shall be deemed an election, and no waiver by the Agent or Lenders of any
Default or Event of Default shall be deemed a continuing waiver. No delay by the
Agent or the Lenders shall constitute a waiver, election, or acquiescence by it.
 
10.5.       Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.1(a) or the Agent or
the Lenders have exercised any remedy set forth in this Agreement or any other
Loan Document, all payments received by the Agent or the Lenders upon the
Obligations and all net proceeds from the enforcement of the Obligations shall
be applied to the Obligations in accordance with Section 2.4(e).
 
10.6.       Marshaling. The Agent or the Lenders shall not be required to
marshal any present or future collateral security (including but not limited to
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of its rights and remedies under this Agreement
and under the other Loan Documents and in respect of such collateral security
and other assurances of payment shall be cumulative and in addition to all other
rights and remedies, however existing or arising. To the extent that it lawfully
may, Borrower and each other Loan Party hereby agrees that it will not invoke
any law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of the Agent or the Lenders’ rights and remedies under
this Agreement or under any other Loan Document or instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may. Borrower hereby
irrevocably waives the benefits of all such laws.
 
10.7.       License. To the extent permitted by applicable law, subject in all
regards to the Intercreditor Agreement, Borrower and each other Loan Party
hereby grants to the Agent an irrevocable (so long as Obligations remain
outstanding), non-exclusive, worldwide and royalty-free license or sublicense to
use or otherwise exploit all Intellectual Property rights of Borrower and such
Loan Party now owned or hereafter acquired, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used in the compilation or printout thereof (subject to any
confidentiality provisions applicable to such Intellectual Property rights), for
the purpose of enabling the Agent to exercise rights and remedies under this
Section 10, including: (a) completing the manufacture of any in-process
materials following any Event of Default so that such materials become saleable
Inventory, all in accordance with the same quality standards previously adopted
by Borrower or such other Loan Party for its own manufacturing; and (b) selling,
leasing or otherwise disposing of any or all Collateral following any Event of
Default.
38

--------------------------------------------------------------------------------

11.
WAIVERS; INDEMNIFICATION.

 
11.1.       Demand, Protest, etc. Borrower and each other Loan Party waives
demand, protest, notice of protest, notice of default (except as expressly
provided for herein or in any other Loan Document) or dishonor, notice of
payment and nonpayment, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of documents, instruments, chattel paper, and guaranties
at any time held by the Agent or any Lender on which Borrower or such other Loan
Party may in any way be liable.
 
11.2.       Agent’s Liability for Collateral. Borrower and each other Loan Party
hereby agrees that: (a) except as otherwise provided under the Code or expressly
provided under this Agreement, the Agent shall not in any way or manner be
liable or responsible for:
 

(i)
the safekeeping of the Collateral,

 
(ii)           any loss or damage thereto occurring or arising in any manner or
fashion from any cause,
 
(iii)          any diminution in the value thereof, or (iv) any act or default
of any carrier, warehouseman, bailee, forwarding agency, or other Person, and
(b) all risk of loss, damage, or destruction of the Collateral shall be borne by
Borrower and such other Loan Parties.
 
11.3.       Indemnification. Borrower and each other Loan Party shall pay,
indemnify, defend, and hold the Lenders, the Lender-Related Parties, the Agent
and Agent-Related Parties (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by applicable law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, losses, liabilities,
fines, costs, penalties, and damages, and all reasonable documented
out-of-pocket fees and disbursements of attorneys, experts, or consultants and
all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery, enforcement, performance, or
administration (including any restructuring, forbearance or workout with respect
hereto) of this Agreement, any of the other Loan Documents and the transactions
related to the Loan Documents as set forth in the Restructuring Support
Agreement or the transactions contemplated hereby or thereby or the monitoring
of compliance by Borrower and each other Loan Party and each of its Subsidiaries
with the terms of the Loan Documents, (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document and
the transactions related to the Loan Documents as set forth in the Restructuring
Support Agreement or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, (c) in
connection with the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Loan
Documents, (d) with respect to the failure by Borrower or any other Loan Party
to perform or observe any of the provisions hereof or any other Loan Document,
(e) in connection with the exercise or enforcement of any of the rights of the
Agent or Lenders hereunder or under any other Loan Document, and (f) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any other Loan Party or any Subsidiary of Borrower or any other Loan
Party or any Environmental Actions, Environmental Liabilities or Remedial
Actions related in any way to any such assets or properties of such Loan Party
or any of its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, neither Borrower
nor any other Loan Party shall have any obligation to any Indemnified Person
under this Section 11.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, or attorneys as determined by a final non-appealable order
of a court of competent jurisdiction. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower or any other Loan Party
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower or such other Loan Party with respect thereto.
39

--------------------------------------------------------------------------------

12.
NOTICES.

 
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
certified mail (postage prepaid, return receipt requested), overnight courier,
electronic mail (at such email addresses as a party may designate in accordance
herewith), or facsimile.  In the case of notices to any Lender, they shall be
sent to the respective address set forth below the signature of each Lender on
the signature pages hereto.  In the case of notices or demands to Borrower, any
other Loan Party, or the Agent, as the case may be, they shall be sent to the
respective address set forth below:
 
If to Borrower and/or any Guarantor:
 
SAEXPLORATION HOLDINGS, INC.
1160 Dairy Ashford, Suite 160
Houston, Texas 77079
Attention: Chief Financial Officer
Phone No.:(281)-258-4400
Fax No.: (281)-258-4418
 
with courtesy copies to
(which shall not constitute
Notice for purposes of this Section 12):


Akin Gump Strauss Hauer & Feld, LLP
1700 Pacific Avenue
Suite 4100
Dallas, TX 75201-4624
Attention: Sarah Link Schultz
Phone No.: (214) 949-4367
Fax No.: (214) 969-4343
Email: sschultz@akingump.com
 
If to the Agent:
 
Cantor Fitzgerald Securities
1801 N. Military Trail, Suite 202
Boca Raton, FL 33431
Telecopier: (646) 219-1180
Attention: N. Horning (SAExploration)
E-mail: NHorning@cantor.com


40

--------------------------------------------------------------------------------

and


Cantor Fitzgerald Securities
900 West Trade Street, Suite 725
Charlotte, North Carolina 28202
Phone: (747) 374-0574
Telecopier: (646) 390-1764
Attention: B. Young (SAExploration)
E-mail: BYoung@cantor.com


with courtesy copies to
(which shall not constitute
Notice for purposes of this Section 12):


Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103
Attention: Nathan Plotkin
E-mail: NPlotkin@goodwin.com


Any party hereto may change the address at which it is to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
parties. All notices or demands sent in accordance with this Section 12 shall be
deemed received on the earlier of the date of actual receipt or three (3)
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment). Any notice given by the Agent or any Lender to
Borrower as provided in this Section 12 shall be deemed sufficient notice as to
all Loan Parties, regardless of whether each Loan Party is sent a separate copy
of such notice or whether each Loan Party is specifically identified in such
notice.  Notices to the Agent shall be effective upon actual receipt.


Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Agent; provided, that the
foregoing shall not apply to notices to any Lender pursuant to Section 2 if such
Lender has notified the Agent that it is incapable of receiving notices under
Section 2 by electronic communication. The Agent may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that approval of
such procedures may be limited to particular notices or communications. Unless
the Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment); provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
41

--------------------------------------------------------------------------------

13.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 
(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO AS WELL AS ALL CLAIMS, CONTROVERSIES OR DISPUTES ARISING UNDER OR
RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE TRIED AND
LITIGATED IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL
COURTS LOCATED IN THE CITY OF NEW YORK AND THE COUNTY OF NEW YORK, STATE OF NEW
YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE THE AGENT ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER, EACH OTHER LOAN PARTY
AND THE SECURED PARTIES WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
13(b).
 
(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, EACH
OTHER LOAN PARTY, THE AGENT AND EACH LENDER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH, A “CLAIM”). BORROWER, EACH OTHER LOAN PARTY, THE AGENT
AND EACH LENDER REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
(d)           NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT OR ANY
LENDER, OR ANY AFFILIATE OF AGENT OR ANY LENDER OR ANY DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, THE AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM
FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF ANY
CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.
42

--------------------------------------------------------------------------------

14.
ASSIGNS; SUCCESSORS; REPLACEMENT OF LENDERS.

 
14.1.       Binding Effect, Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of, but only to the benefit of, Borrower,
the other Loan Parties hereto (in each case except for Section 17), the Agent
and each Lender receiving the benefits of the Loan Documents and each other
Secured Party and, in each case, their respective successors and permitted
assigns. Except as expressly provided in any Loan Document (including in Section
15.1), none of Borrower, any other Loan Party or the Agent shall have the right
to assign any rights or obligations hereunder or any interest herein. No consent
to assignment by the Required Lenders shall release Borrower nor any other Loan
Party from its Obligations.
 
14.2.       Assignments and Participations.
 
(a)           [Intentionally Omitted].
 
(b)           Right to Assign. Subject to the last sentence of this Section
14.2(b), each Lender may sell, transfer, negotiate or assign (a “Sale”) all or a
portion of its rights and obligations hereunder (including all or a portion of
Subsequent Advance Commitments (and/or the right to issue Subsequent Advance
Commitments hereunder) and its rights and obligations with respect to Advances)
to (i) any existing Lender (other than a Non-Funding Lender or Impacted Lender),
(ii) any Affiliate or Approved Fund of any existing Lender (other than a
Non-Funding Lender or Impacted Lender) or (iii) any other Person with the prior
written consent (which consent shall, in each case, not be unreasonably withheld
or delayed) of the Agent and, as long as no Event of Default under Sections 9.1,
9.4 or 9.5 is continuing, Borrower (which consent shall be deemed to have been
given if Borrower has not responded in writing within ten (10) Business Days
after any request for such consent); provided, however, that (w) such Sales must
be ratable among the obligations owing to and owed by such Lender with respect
to the Advances and Subsequent Advance Commitments (and/or the right to issue
Subsequent Advance Commitments hereunder), (x) the aggregate outstanding
principal amount (determined as of the effective date of the applicable
Assignment) of the Advances and Subsequent Advance Commitments (and/or the right
to issue Subsequent Advance Commitments hereunder) subject to any such Sale
shall be in a minimum amount of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate or Approved Fund of any existing Lender, is of
the assignor’s (together with its Affiliates and Approved Funds) entire interest
in the Credit Facility or is made with the prior written consent of Borrower (to
the extent Borrower’s consent is otherwise required) and the Agent and (y) such
Sales by Lenders who are Non-Funding Lenders due to clause (a) of the definition
of Non-Funding Lender shall be subject to the Agent’s prior written consent in
all instances, unless in connection with such sale, such Non-Funding Lender
cures, or causes the cure of, its Non-Funding Lender status as contemplated in
Section 2.13(d)(v).  The Agent’s refusal to accept a Sale to a Loan Party, or to
a Person that would be a Non-Funding Lender or an Impacted Lender, or the
imposition of conditions or limitations (including limitations on voting) upon
Sales to such Persons, shall not be deemed to be unreasonable.  It being
understood that notwithstanding anything else to the contrary provided herein
(but subject to the last paragraph of this clause (b)), the Initial Lender and
the First Amended and Restated Effective Date Lenders are permitted to sell,
transfer, negotiate or assign all or a portion of their rights and obligations
hereunder (including all or a portion of Subsequent Advance Commitments (and/or
the right to issue Subsequent Advance Commitments hereunder) and their rights
and obligations with respect to Advances) in any amount, at any time, and to any
Person at the sole discretion of Initial Lender and the First Amended and
Restated Effective Date Lenders, without the consent of Agent (other than to the
extent that indemnification obligations owed by an assigning Lender to Agent
were accrued prior to the date of such assignment and Agent has made demand upon
such Lender in writing for indemnity prior to such assignment, in each case, in
accordance with the provisions hereof, in which case, such assignment shall be
subject to the consent of the Agent, which shall not be unreasonably delayed or
withheld provided that Agent shall have no such consent right in regards to any
assignment or prospective assignment that Agent was aware of on the date
hereof), any other Lender, the Borrower or any other Loan Party.
43

--------------------------------------------------------------------------------

Notwithstanding anything else to the contrary provided herein, as long as no
Event of Default under Sections 9.1, 9.4 or 9.5 is continuing, no Lender
(including, without limitation, the First Amended and Restated Effective Date
Lenders) shall be permitted to assign any Advances or Subsequent Advance
Commitments (and/or the right to issue Subsequent Advance Commitments hereunder)
to any Disqualified Person, Non-Funding Lender or an Impacted Lender. The Agent
and each assignor of Subsequent Advance Commitments (and/or the right to issue
Subsequent Advance Commitments hereunder) or an Advance hereunder shall be
entitled to rely conclusively on a representation of the assignee Lender in the
relevant Assignment that such assignee is not a Disqualified Person, Non-Funding
Lender or an Impacted Lender, provided, that such reliance by such assignor is
in good faith and reasonable under the circumstances existing at the time of the
Sale. Neither the Agent nor the Lenders shall have any responsibility or
liability for monitoring the list or identities of, or enforcing provisions
relating to Disqualified Persons, Non-Funding Lenders or Impacted Lenders.
 
(c)           [Intentionally Omitted].
 
(d)           Procedure. The parties to each Sale made in reliance on clause (b)
above (other than those described in clause (f) or (g) below) shall execute and
deliver to the Agent an Assignment via an electronic settlement system
designated by the Agent (or, if previously agreed with the Agent, via a manual
execution and delivery of the Assignment) evidencing such Sale, together with
any existing Note subject to such Sale (or any affidavit of loss therefor
acceptable to the Agent), a completed administrative questionnaire in form and
substance satisfactory to the Agent (other than to the extent that the assignee
is already a Lender), any Tax forms required to be delivered pursuant to Section
16.1 and payment of an assignment fee in the amount of $3,500 to the Agent,
unless waived or reduced by the Agent in its sole discretion; provided, that (i)
if a Sale by a Lender is made to an Affiliate or an Approved Fund of such
assigning Lender, then no assignment fee shall be due in connection with such
Sale, and (ii) if a Sale by a Lender is made to an assignee that is not an
Affiliate or Approved Fund of such assignor Lender, and concurrently to one or
more Affiliates or Approved Funds of such assignee, then only one assignment fee
of $3,500 shall be due in connection with such Sale (unless waived or reduced by
the Agent). Upon receipt of all the foregoing, and conditioned upon such receipt
and, if such Assignment is made in accordance with clause (iii) of Section
14.2(b) upon the Agent (and Borrower, if applicable) consenting to such
Assignment, from and after the effective date specified in such Assignment, the
Agent shall record or cause to be recorded in the Register the information
contained in such Assignment.
 
(e)           Effectiveness. Subject to the recording of an Assignment by the
Agent in the Register pursuant to Section 2.8(b), (i) the assignee thereunder
shall become a party hereto and, subject to the requirements of Section 16.1 and
to the extent that rights and obligations under the Loan Documents have been
assigned to such assignee pursuant to such Assignment, shall have the rights and
obligations of a Lender, (ii) any applicable Note shall be transferred to such
assignee through such entry and (iii) the assignor thereunder shall, to the
extent that rights and obligations under this Agreement have been assigned by it
pursuant to such Assignment, relinquish its rights (except for those surviving
the termination of the Commitments and the payment in full of the Obligations)
and be released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment and those
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 19.8(a) (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto).
44

--------------------------------------------------------------------------------

(f)            Grant of Security Interests. In addition to the other rights
provided in this Section 14.2, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Advances), to (A) any federal reserve bank (pursuant to
Regulation A of the Federal Reserve Board), without notice to the Agent or
Borrower or (B) any holder of, or trustee for the benefit of the holders of,
such Lender’s Indebtedness or equity securities, by notice to the Agent and
Borrower; provided, however, that no such holder or trustee, whether because of
such grant or assignment or any foreclosure thereon (unless such foreclosure is
made through an assignment in accordance with clause (b) above), shall be
entitled to any rights of such Lender hereunder and no such Lender shall be
relieved of any of its obligations hereunder and the Agent and the Loan Parties
shall continue to deal solely and directly with the assigning Lender.
 
(g)           Participants. In addition to the other rights provided in this
Section 14.2 each Lender may, without notice to or consent from the Agent or
Borrower, sell participations to one or more Persons in or to all or a portion
of its rights and obligations under the Loan Documents (including all its rights
and obligations with respect to the Advances); provided, however, that, whether
as a result of any term of any Loan Document or of such participation, (i) no
such participant shall have a commitment, or be deemed to have made an offer to
commit, to make Advances hereunder, and none shall be liable for any obligation
of such Lender hereunder and such Lender shall remain liable for the making of
all Advances hereunder, (ii) such Lender’s rights and obligations, and the
rights and obligations of the Loan Parties and the Secured Parties towards such
Lender, under any Loan Document shall remain unchanged and each other party
hereto shall continue to deal solely with such Lender, which shall remain the
holder of the Obligations in the Register, except that each such participant
shall be entitled to the benefit of Section 16, but, with respect to Section
16.1, only to the extent such participant delivers the Tax forms required
pursuant to Section 16.1(f) (it being understood that the documentation required
thereunder shall be delivered to the participating Lender) and then only to the
extent of any amount to which such Lender would be entitled in the absence of
any such participation, provided, however, that in no case shall a participant
have the right to enforce any of the terms of any Loan Document, (iii) each such
participant shall be subject to the provisions of Section 14.3 and Section
16.1(e) as if it were an assignee under Section 14.2(b) and (iv) the consent of
such participant shall not be required (either directly, as a restraint on such
Lender’s ability to consent hereunder or otherwise) for any amendments, waivers
or consents with respect to any Loan Document or to exercise or refrain from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce or direct enforcement of the
Obligations), except that the agreement pursuant to which the Lender sells such
participation may provide that such Lender will not, without the consent of such
participant, agree to any amendments, waivers or consents described in clauses
(ii) and (iii) of Section 15.1 (with respect to amounts, or dates fixed for
payment of amounts, to which such participant would otherwise be entitled) or
those described in clause (vii) of Section 15.1(a).  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any such Advance, Subsequent Advance Commitment or obligations under
any Loan Document) to any Person other than the Agent except to the extent that
such disclosure is necessary to establish that such Advance or obligation is in
registered form under Section 5f.l03-l(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as the Agent) shall have no responsibility
for maintaining a Participant Register. Notwithstanding anything else to the
contrary provided herein, no Lender shall be permitted to sell participations
with respect to Advances to a Disqualified Person.  Each Lender shall be
entitled to rely conclusively on a representation of the participant in the
applicable participation agreement that such participant is not a Disqualified
Person, provided, that such reliance by such Lender is in good faith and
reasonable under the circumstances existing at the time of such participation.
45

--------------------------------------------------------------------------------

14.3.          Replacement of Lender. Within forty-five days after: (i) receipt
by Borrower of written notice and demand from any Lender (an “Affected Lender”)
for payment of additional amounts as provided in Sections 16.1 and/or 16.2 or
(ii) any failure by any Lender (other than the Agent or an Affiliate of the
Agent) to consent to a requested amendment, waiver or modification to any Loan
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender (or each Lender directly
affected thereby, as applicable) is required with respect thereto, Borrower may,
at its option, notify the Agent and such Affected Lender (or such defaulting or
non-consenting Lender) of Borrower’s intention to obtain, at Borrower’s expense,
a replacement Lender (“Replacement Lender”) for such Affected Lender (or such
defaulting or non-consenting Lender, as the case may be), which Replacement
Lender shall be reasonably satisfactory to the Agent and the Required Lenders.
In the event Borrower obtains a Replacement Lender within forty-five (45) days
following notice of its intention to do so, the Affected Lender (or such
defaulting or non-consenting Lender, as the case may be) shall sell and assign
its Advances and Commitments to such Replacement Lender, at par; provided, that
Borrower has reimbursed such Affected Lender for its increased costs, if any,
for which it is entitled to reimbursement under this Agreement through the date
of such sale and assignment. In the event that a replaced Lender does not
execute an Assignment pursuant to Section 14.2 within five (5) Business Days
after receipt by such replaced Lender of notice of replacement pursuant to this
Section 14.3 and presentation to such replaced Lender of an Assignment
evidencing an assignment pursuant to this Section 14.3. Borrower shall be
entitled (but not obligated) to execute such an Assignment on behalf of such
replaced Lender, and any such Assignment so executed by Borrower, the
Replacement Lender and the Agent, shall be effective for purposes of this
Section 14.3 and Section 14.2. Notwithstanding the foregoing, with respect to a
Lender that is an Impacted Lender, the Agent or Borrower may, but shall not be
obligated to, obtain a Replacement Lender and execute an Assignment on behalf of
such Impacted Lender at any time with three (3) Business Days’ prior notice to
such Lender (unless notice is not practicable under the circumstances) and cause
such Lender’s Advances and Commitments to be sold and assigned, in whole or in
part, at par. Upon any such assignment and payment and compliance with the other
provisions of Section 14.2, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof; provided, that any rights of such replaced Lender
to indemnification hereunder shall survive.
46

--------------------------------------------------------------------------------

15.
AMENDMENTS; WAIVERS.

 
15.1.       Amendments and Waivers.
 
(a)           Subject to the provisions of Section 17.10 hereof, no amendment or
waiver of, or supplement or other modification (which shall include any
direction to the Agent by the Required Lenders) to, any Loan Document (other
than any fee letter or similar agreement) or any provision thereof, and no
consent with respect to any departure by any Loan Party therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by the Agent with the consent of the Required Lenders and delivered to the
Agent if signed by the Required Lenders and not the Agent), and Borrower and
then such waiver shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, supplement (including any additional Loan Document) or consent shall,
unless in writing and signed by all the Lenders directly and adversely affected
thereby (or by the Agent with the consent of all the Lenders directly and
adversely affected thereby), in addition to the Agent, the Required Lenders (or
by the Agent with the consent of the Required Lenders) and Borrower, do any of
the following:
 
(i)            increase or extend the Commitment of any Lender or reinstate any
Subsequent Advance Commitment of any Lender terminated pursuant to Section 10.1
(it being understood that waivers or modifications of any Defaults or Events of
Default or of any mandatory prepayment or reductions of Commitments shall not
constitute an increase in the Commitment of any such Lender);
 
(ii)           postpone or delay any date fixed for, or reduce or waive, any
scheduled installment of principal or any payment of interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document (for the avoidance of doubt, mandatory prepayments pursuant to Section
2.5 may be postponed, delayed, reduced, waived or modified with only the consent
of Required Lenders);
 
(iii)          reduce the principal of, or the rate of interest specified herein
(it being agreed that waiver of the default interest margin shall only require
the consent of Required Lenders) or the amount of interest payable in cash
specified herein on any Advance or Subsequent Advance Commitment (or on any
other Obligation), or of any fees or other amounts payable hereunder or under
any other Loan Document;
 
(iv)         (A) change or have the effect of changing the priority or pro rata
treatment of any payments (including voluntary and mandatory prepayments) or of
any reductions in Commitments, or (B) extend the date fixed for any scheduled
installment of principal or interest due to any of the Lenders under any Loan
Document (it being understood that the Required Lenders applying payments in
accordance with the penultimate sentence of Section 2.4(e)(ii) shall not
constitute a change or have the effect of changing the priority or pro rata
treatment of any payments);
 
(v)          change or have the effect of changing any provision that provides
that each Lender may issue Subsequent Advance Commitments and make Subsequent
Advances, in each case, in its sole and absolute discretion;
 
(vi)         change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances which shall be required for the Lenders or any
of them to take any action hereunder;
 
(vii)        amend this Section 15.1 or, subject to the terms of this Agreement,
the definition of Required Lenders or any provision providing for consent or
other action by all Lenders ; or
47

--------------------------------------------------------------------------------

(viii)       discharge any Loan Party from its respective payment Obligations
under the Loan Documents, or release all or substantially all of the Collateral,
in each case, except as otherwise may be provided or permitted under this
Agreement or the other Loan Documents.
 
(b)           No amendment, waiver or consent shall, unless in writing and
signed by the Agent, in addition to the Required Lenders or all Lenders directly
affected thereby, as the case may be (or by the Agent with the consent of the
Required Lenders or all the Lenders directly affected thereby, as the case may
be), affect the rights or duties of the Agent under this Agreement or any other
Loan Document.
 
(c)           [Reserved].
 
(d)           If any Lender does not consent to a proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of each Lender (or each affected Lender) and that has been approved by the
Required Lenders, Borrower may replace such Non-Consenting Lender in accordance
with Section 14.3.
 
15.2.       No Waiver, Cumulative Remedies. No failure by the Agent or the
Lenders to exercise any right, remedy, or option under this Agreement or any
other Loan Document, or delay by the Agent or the Lenders in exercising the
same, will operate as a waiver thereof. No waiver by the Agent or the Lenders
will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by the Agent or the Lenders on any occasion shall
affect or diminish the Agent’s or any Lender’s rights thereafter to require
strict performance by Borrower or any other Loan Party of any provision of this
Agreement. The Agent’s and Lenders’ rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
that the Agent and Lenders may have.
 

16.
TAXES, YIELD PROTECTION AND ILLEGALITY.

 
16.1.       Taxes.
 
(a)           All payments made by or on behalf of any Loan Party hereunder or
under any note or other Loan Document will be made free and clear of, and
without deduction or withholding for, any Indemnified Taxes; provided, that if
any Taxes are required to be withheld or deducted from such payments under
applicable law then (i) the Loan Party making such payment shall be entitled to
withhold or deduct such Taxes as required by applicable law, (ii) such Loan
Party shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law, and (iii) if such
Taxes described in this proviso are Indemnified Taxes, the sum payable by the
Loan Party shall be increased as necessary so that the payment of the applicable
amount due under this Agreement, any note, or Loan Document, including any
additional amount paid pursuant to this Section 16.1(a), after withholding or
deduction for or on account of such Indemnified Taxes, will be equal to the
amount that would have been payable had no such deductions or withholdings been
made; provided further, however, that no Loan Party shall be required to
increase any such amounts if the increase in such amount payable results from
any Lender’s willful misconduct or gross negligence (as finally determined by a
court of competent jurisdiction).
 
(b)           Any Loan Party that made a payment of Taxes to a Governmental
Authority pursuant to Section 16.1(a) will furnish to the Agent as soon as
practicable after such payment, certified copies of receipts evidencing such
payment by the applicable Loan Party, or a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the Agent.
48

--------------------------------------------------------------------------------

(c)           Without limiting the foregoing provisions, the Loan Parties shall
timely pay, or shall cause to be timely paid, to the relevant Governmental
Authority in accordance with applicable law any Other Taxes.
 
(d)           The Loan Parties shall jointly and severally reimburse and
indemnify, within (ten) 10 days after receipt of demand therefor (with copy to
the Agent), the Agent or each Lender (without duplication) for all Indemnified
Taxes (including any Taxes imposed by any jurisdiction on amounts payable under
this Section 16.1) paid or payable by the Agent or such Lender, as the case may
be, or required to be withheld or deducted from a payment to the Agent or such
Lender, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
asserted. A certificate of the Agent or such Lender (or of the Agent on behalf
of such Lender) claiming any compensation under this Section 16.1(d) setting
forth in reasonable detail the amounts to be paid thereunder and delivered to
Borrower with copy to the Agent, shall be conclusive, binding and final for all
purposes, absent manifest error.
 
(e)           Any Lender claiming any additional amounts payable or requiring
the Loan Parties to pay additional amounts to any Governmental Authority
pursuant to this Section 16.1 shall use its reasonable efforts to change the
jurisdiction of its Lending Office or assign its rights and obligations
hereunder to another or its offices, branches or affiliates if such a change or
assignment (i) would reduce payment of any such additional amounts pursuant to
this Section 16.1 and (ii) would not be otherwise disadvantageous to such
Lender.
 
(f)            (i) Each Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Agent and Borrower at the time or times reasonably
requested by Borrower or the Agent and at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Agent or Borrower as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, each Lender, if reasonably requested by the Agent or
Borrower, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Agent or Borrower as will enable the Agent or
Borrower to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 16.1(f)(i), (ii), (iii), (iv) and (v) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(ii)           Each Foreign Lender shall on or prior to the date such Foreign
Lender becomes a Lender hereunder and from time to time as required by
applicable law and if requested by Borrower or the Agent, provide the Agent and
Borrower with two duly executed and properly completed originals of each of the
following, as applicable: (A) Form W-8ECI (or successor form) claiming exemption
from U.S. withholding Tax because the income is effectively connected with such
Lender’s U.S. trade or business or Form W-8BEN or W-8BEN-E (or successor form),
as applicable, claiming exemption from, or a reduction of, U.S. withholding Tax
under an income Tax treaty, (B) in the case of a Foreign Lender claiming
exemption under Sections 871(h) or 881(c) of the IRC, Form W-8BEN or W- 8BEN-E
(or successor forms), as applicable, claiming exemption from U.S. withholding
Tax under the portfolio interest exemption and a certificate in form and
substance acceptable to Borrower and the Agent that such Foreign Lender is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, (2) a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the IRC or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”), (C) to the extent
a Foreign Lender is not the beneficial owner, executed originals of IRS Form
W-8IMY (or successor form), accompanied by IRS Form W-8ECI or IRS Form W-8BEN or
W-8BEN-E or IRS Form W-9 (or successor forms), as applicable, a U.S. Tax
Compliance Certificate and/or other certification documents from each beneficial
owner, as applicable; provided, that if the Foreign Lender is a partnership for
U.S. federal income tax purposes and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption under Sections
871(h) or 881(c) of the IRC, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner or (D)
any other applicable form prescribed by applicable law certifying as to the
entitlement of such Foreign Lender to such exemption from U.S. withholding Tax
or reduced rate with respect to all payments to be made to such Foreign Lender
under the Loan Documents, together with such supplementary documentation as may
be prescribed by applicable law to permit Borrower or the Agent to determine the
withholding or deduction required to be made. Unless Borrower and the Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Foreign Lender are not subject to U.S.
withholding Tax or are subject to such Tax at a rate reduced by an applicable
Tax treaty, the Loan Parties and the Agent shall withhold amounts required to be
withheld by applicable law from such payments at the applicable statutory rate.
49

--------------------------------------------------------------------------------

(iii)          Each Lender that is a U.S. Person shall on or prior to the date
such Lender becomes a Lender hereunder and from time to time if requested by
Borrower or the Agent, provide the Agent and Borrower with two completed
originals of Form W-9 (or successor form) certifying that such Lender is
entitled to an exemption from U.S. backup withholding Tax.
 

(iv)
[Intentionally Omitted].

 
(v)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to the Agent and Borrower at the time or times prescribed
by law and at such time or times reasonably requested by the Agent and Borrower
such documentation prescribed by applicable law (including as prescribed by
Section 147 l(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by the Agent and Borrower as may be necessary for the Agent
and Borrower to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 16.1(f)(v), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivers
expires or becomes obsolete or inaccurate in any respect, it shall promptly (1)
deliver to Borrower and the Agent (in such number of originals or certified
copies as shall be requested by the recipient) renewals, amendments or
additional or successor forms, properly completed and duly executed by such
Lender, together with any other certificate or statement of exemption from or
reduction in U.S. federal withholding Tax or backup withholding or (2) notify
the Agent and Borrower in writing of its legal inability to do so.
 
(g)          If any Lender determines in its sole discretion exercised in good
faith that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 16.1, it shall pay to the relevant Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 16.1 with respect to the Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses (including Taxes) of
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such Loan Party, upon the
request of such Lender, shall repay to such Lender the amount paid over pursuant
to this Section 16.1(g) (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) in the event that such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 16.1(g), in no event shall the Lender
be required to pay any amount to a Loan Party pursuant to this Section
16.1(g) the payment of which would place the Lender in a less favorable net
after-Tax position than the Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 16.1(g) shall not be
construed to require any Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Loan Party
or any other Person.
50

--------------------------------------------------------------------------------

(h)           Each Lender shall severally indemnify the Agent, within (ten) 10
days after demand therefor, for (i) any Taxes as to which it has been
indemnified pursuant to this Section 16.1 attributable to such Lender (but only
to the extent that any Loan Party has not already indemnified the Agent for such
Taxes and without limiting the obligation of the Loan Parties to do so) and (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 14.2(g) relating to the maintenance of a Participant Register, in each
case, that are payable or paid by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this Section 16.1 (h).
 
(i)            For purposes of this Section 16.1, the term “applicable law”
includes FATCA.
 
16.2.       Increased Costs and Reduction of Return.
 
(a)           If any Lender shall have determined that:
 
(i)            the introduction of any Capital Adequacy Regulation after the
Original Closing Date;
 
(ii)           any change in any Capital Adequacy Regulation after the Original
Closing Date;
 
(iii)          any change in the interpretation or administration of any Capital
Adequacy Regulation by any central bank or other Governmental Authority charged
with the interpretation or administration thereof after the Original Closing
Date; or
51

--------------------------------------------------------------------------------

(iv)         compliance by such Lender (or its Lending Office) or any entity
controlling the Lender, with any Capital Adequacy Regulation in clauses (i)
through (iii) above; materially affects the amount of capital required or
expected to be maintained by such Lender or any entity controlling such Lender
and (taking into consideration such Lender’s or such entities’ policies with
respect to capital adequacy) determines that the amount of such capital is
increased as a consequence of its Commitment(s), loans, credits or obligations
under this Agreement, then, within thirty (30) days of written demand of such
Lender (with a copy to the Agent), Borrower shall pay to such Lender, from time
to time as specified by such Lender, additional amounts sufficient to compensate
such Lender (or the entity controlling the Lender) for such increase; provided,
that Borrower shall not be required to compensate any Lender pursuant to this
Section 16.2(a) for any amounts incurred more than 180 days prior to the date
that such Lender notifies Borrower in writing of the amounts and of such
Lender’s intention to claim compensation thereof; provided, further, that if the
event giving rise to such increase is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
(b)           Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case in respect of this clause (ii) pursuant to Basel III,
shall, in each case, be deemed to be a change in Capital Adequacy Regulation
after the Original Closing Date under Section 16.2(a) above, as applicable,
regardless of the date enacted, adopted or issued.
 
(i)          Any Lender claiming any additional amounts payable pursuant to this
Section 16.2 shall use reasonable efforts (consistent with its internal policies
and Legal Requirements), to change the jurisdiction of its lending office if
such a change would reduce any such additional amounts (or any similar amount
that may thereafter accrue) and would not, in the sole determination of such
Lender, be otherwise disadvantageous to such Lender.
 
16.3.          Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Section 16 shall deliver to Borrower (with a copy
to the Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder and such certificate shall be conclusive and
binding on Borrower in the absence of manifest error.
52

--------------------------------------------------------------------------------

17.
THE AGENT.

 
17.1.       Appointment.
 
(a)           Subject to Section 17.8 and the Intercreditor Agreement, each
Lender (and each subsequent maker of any Advance by its making thereof) hereby
irrevocably appoints and authorizes the Agent to exercise the powers of the
Agent as set forth in this Agreement and the other Loan Documents, including:
(i) to receive on behalf of each Lender any payment of principal of or interest
on the Advances outstanding hereunder and all other amounts accrued hereunder
for the account of the Lenders and paid to such Agent, and to distribute
promptly to each Lender its share of all payments so received; (ii) to maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Obligations, the Advances, and related matters and
to maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Collateral and related matters; (iii) to
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to this Agreement or any other
Loan Document; (iv) to make the Advances on behalf of the applicable Lenders as
provided in this Agreement or any other Loan Document; (v) to serve as the “ABL
Agent” (as defined in the Intercreditor Agreement) under the Intercreditor
Agreement, and, at the direction of the Required Lenders, perform, exercise, and
enforce any and all other rights and remedies of the Lenders with respect to
Borrower or any other Loan Party, the Obligations, or otherwise related to any
of same to the extent reasonably incidental to the exercise by such Agent of the
rights and remedies specifically authorized to be exercised by such Agent in its
capacity as ABL Agent by the terms of the Intercreditor Agreement; (vi) at the
direction of the Required Lenders, to perform, exercise, and enforce any and all
other rights and remedies of the Lenders with respect to Borrower or any other
Loan Party, the Obligations, or otherwise related to any of same to the extent
reasonably incidental to the exercise by such Agent of the rights and remedies
specifically authorized to be exercised by such Agent by the terms of this
Agreement or any other Loan Document; (vi) to incur and pay such fees necessary
or appropriate for the performance and fulfillment of its functions and powers
pursuant to this Agreement or any other Loan Document; (viii) to execute and
deliver the Loan Documents, as Agent, to accept delivery of the Loan Documents
from the Loan Parties and to perform all of its undertakings and obligations
under each such Loan Document; (ix) to take such actions as it may be necessary
or desirable (as directed by the Required Lenders) for purposes of perfecting
and administering Liens under the Loan Documents, and for all other purposes
stated therein and (x) to take such action as such Agent deems appropriate on
its behalf to administer the Advances and the Loan Documents and to exercise
such other powers delegated to such Agent by the terms hereof or the other Loan
Documents (including, without limitation, the power to give or to refuse to give
notices, waivers, consents, approvals and instructions and the power to make or
to refuse to make determinations and calculations) together with such powers as
are reasonably incidental thereto to carry out the purposes hereof and thereof.
As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including, without limitation, enforcement or collection of the
Advances), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) only upon the written
instructions of the Required Lenders (or such other percentage of Lenders
required under this Agreement), and such instructions of the Required Lenders
shall be binding upon all Lenders and all makers of Advances; provided, however,
that the Agent shall not be required to take any action which, in the reasonable
opinion of the Agent, exposes the Agent to liability or which may expose the
Agent to liability or is contrary to this Agreement or any other Loan Document
or applicable law. Except as otherwise provided in this Section 17, the Agent
may execute any of its duties under this Agreement or any other Loan Document by
or through agents, employees or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects as long as such selection was made in
compliance with this section and without gross negligence or willful misconduct
of the Agent as determined by a final order of a court of competent jurisdiction
no longer subject to appeal. The provisions of this Section 17 are solely for
the benefit of the Agent and the Lenders, and no Loan Party shall have any
rights as a third-party beneficiary of any of such provisions.
 
17.2.       Nature of Duties. The Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement or in the other Loan
Documents. The duties of the Agent shall be mechanical and administrative in
nature. Nothing in this Agreement or any other Loan Document, express or
implied, is intended to or shall be construed to impose upon the Agent any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein. Each Lender shall make its own
independent investigation of the financial condition and affairs of Borrower and
the Guarantors in connection with the making and the continuance of the Advances
hereunder and shall make its own appraisal of the creditworthiness of Borrower
and the Guarantors and the value of the Collateral, and the Agent shall have no
duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information with respect thereto, whether
coming into their possession before the First Amended and Restated Effective
Date Advance hereunder or at any time or times thereafter. The Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Agent by Borrower or the Lenders, and
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, and other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to it or as to those conditions precedent specifically
required to be to its satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of
Borrower and its Subsidiaries or any other Loan Party, obligor or guarantor, or
(vii) any failure by Borrower, any Loan Party or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein. Anything contained herein to
the contrary notwithstanding, the Agent shall not have any liability arising
from confirmations of the amount of the outstanding Advances or any components
thereof.
53

--------------------------------------------------------------------------------

17.3.       Rights, Exculpation, Etc.
 
(a)           The Agent and its directors, officers, affiliates (other than any
affiliate in its capacity as Lender, such Lender to be subject to the
corresponding applicable provisions of this Agreement), agents or employees
shall not be liable for any action taken or omitted to be taken by them under or
in connection with this Agreement or the other Loan Documents, except for their
own gross negligence or willful misconduct (which shall not include any action
taken or omitted to be taken strictly in accordance with any express direction,
instruction or certificate of the Required Lenders (or such other percentage of
Lenders required under this Agreement), for which the Agent shall have no
liability) as determined by a final judgment of a court of competent
jurisdiction no longer subject to appeal. Without limiting the generality of the
foregoing, the Agent (i) may treat the payee of any Advance as the owner thereof
until the Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 14 hereof, signed by such payee and in form satisfactory to
the Agent; (ii) may consult with legal counsel (including, without limitation,
counsel to the Agent or counsel to any Loan Party), independent public
accountants, and other experts selected by any of them and shall not be liable
for any action taken or omitted to be taken in good faith by any of them in
accordance with the advice of such counsel, accountant or experts; (iii) make no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, certificates, warranties or representations made in
or in connection with this Agreement or the other Loan Documents; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or Document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, sufficiency, value or collectability of the
Collateral, the condition of the Collateral, the existence, priority or
perfection of the Agent’s Lien thereon, or any certificate prepared by Borrower
or any Guarantor in connection therewith, nor shall the Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral. The Agent shall not be liable for any apportionment or distribution
of payments made in good faith pursuant to Section 2.4(e), 2.5(g) and 10.5, and
if any such apportionment or distribution is subsequently determined to have
been made in error the sole recourse of any Lender to whom payment was due but
not made, shall be to recover from other Lenders any payment in excess of the
amount which they are determined to be entitled. The Agent may at any time
request written instructions from the Required Lenders (or such other percentage
of Lenders required under this Agreement), including by e-mail from counsel to
such Required Lenders or other percentage of Lenders, with respect to any
actions or approvals which by the terms of this Agreement or of any of the other
Loan Documents the Agent is permitted or required to take or to grant, and the
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval under any of the Loan Documents until they shall have
received such instructions from the Required Lenders (or such other percentage
of Lenders required under this Agreement). The instructions as aforesaid and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Agent as a result of the Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or such other
percentage of Lenders required under this Agreement).
54

--------------------------------------------------------------------------------

(b)           The Agent shall have the right at any time to seek instructions
concerning the administration of the Collateral from any court of competent
jurisdiction.
 
(c)           The Agent shall be obligated to perform such duties and only such
duties as are specifically set forth in this Agreement or in any Loan Document,
and no implied covenants or obligations shall be read into this Agreement or any
Loan Document against the Agent. It is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and the Agent shall not have by reason of this Agreement or any other Loan
Document a fiduciary relationship in respect of any Lender. The Agent shall not
be under any obligation to take any action which is discretionary under the
provisions hereof except as set forth in Section 17.1(a). The Agent shall be
under no obligation to exercise any of the rights or powers vested in them by
this Agreement at the request or direction of the Required Lenders (or such
other percentage of Lenders required under this Agreement) pursuant to this
Agreement, unless (i) the Agent shall have been provided adequate security and
indemnity as determined by the Agent in its sole discretion (including without
limitation from the Lenders and/or Borrower or the Guarantors) against any and
all costs, expenses and liabilities which might be incurred by them in
compliance with such request or direction, including reasonable advances as may
be requested by the Agent and (ii) the Agent shall receive such written
instructions as the Agent deems appropriate. If a Default or Event of Default
has occurred and is continuing, then the Agent shall take such action with
respect to such Default or Event of Default as shall be instructed by the
Required Lenders (or such other percentage of Lenders required under this
Agreement) in the written instructions (with indemnities) described in this
Section 17.3(c); provided, that, unless and until the Agent shall have received
such instructions, the Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as they shall deem advisable in the best interests of the
Lenders, and the Agent shall not incur liability to any Lender by reason of so
refraining.
 
(d)           Whenever in the administration of this Agreement, or pursuant to
any of the Loan Documents, the Agent shall deem it necessary or desirable (in
each case, in its sole discretion) that a matter be proved or established with
respect to Borrower or the Guarantors in connection with the taking, suffering
or omitting of any action hereunder by the Agent, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively provided or established by a certificate of an Authorized Person
of Borrower delivered to the Agent and such certificate shall be full warranty
to the Agent for any action taken, suffered or omitted in reliance thereon;
provided, that Borrower shall have no obligation to provide any such certificate
except as otherwise required hereunder.
 
(e)           Agent shall not be responsible or liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether Agent has been advised
of the likelihood of such loss or damage and regardless of the form of action.
 
(f)            In no event shall Agent be responsible or liable for any failure
or delay in the performance of its obligations hereunder arising out of or
caused by, directly or indirectly, forces beyond its control, including without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, future
changes in applicable law or regulation, and interruptions, loss or malfunctions
of utilities, communications or computer (software and hardware) services; it
being understood that Agent shall use reasonable efforts consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.
55

--------------------------------------------------------------------------------

17.4.       Reliance. The Agent may rely, and shall be fully protected in
acting, upon any resolution, statement, certificate, instrument, opinion,
report, notice, request, consent, order, bond or other paper or document which
they believe in good faith to be genuine and to have been signed or presented by
the proper party or parties or, in the case of facsimiles, to have been sent by
the proper party or parties. In the absence of its gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction no longer subject to appeal, Agent may conclusively rely, as to the
truth of the statements and the correctness of the opinions expressed therein,
upon any certificates or opinions furnished to it and conforming to the
requirements of this Agreement or any Loan Document. The Agent shall not be
required to keep themselves informed as to the performance or observance by
Borrower, any other Loan Party or any of their respective Subsidiaries of this
Agreement, the Loan Documents or any other document, referred to or provided for
herein or to inspect the properties or books of Borrower, any other Loan Party
or their respective Subsidiaries.  Each other party hereto will consult with its
own legal counsel to the extent that it deems necessary in connection with the
Loan Documents and the matters contemplated therein.
 
17.5.       Indemnification. Whether or not the transactions contemplated hereby
are consummated, to the extent that any Agent is not promptly reimbursed and
indemnified by Borrower, each Lender will reimburse and indemnify such Agent and
any Agent-Related Party from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, fees, costs, expenses,
advances or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of this Agreement or any of the other Loan Documents or any action
taken or omitted by such Agent under this Agreement or any of the other Loan
Documents, in proportion to the outstanding Advances (and other Obligations)
owed to and Commitments of each Lender, including, without limitation, advances
and disbursements made pursuant to Section 17.10, and the reasonable fees,
charges and disbursements of any counsel for Agent; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, fees, costs, expenses, advances
or disbursements for which there has been a final judgment of a court of
competent jurisdiction no longer subject to appeal that such liability resulted
from such Agent’s gross negligence or willful misconduct. The obligations of the
Lenders under this Section 17.5 shall survive the payment in full of the
Obligations and the termination of this Agreement, or the earlier resignation or
removal of the Agent.  If after payment and distribution of any amount by Agent
to Lenders, any Lender or any other Person, including the Loan Parties, any
creditor of any Loan Party, a liquidator, administrator or trustee in
bankruptcy, recovers from Agent any amount found to have been wrongfully paid to
Agent or disbursed by Agent to Lenders, then each Lender shall reimburse Agent
for such amount received by such Lender.
 
17.6.       Agent Individually. The Person serving as the Agent hereunder shall,
to the extent applicable, have the same rights and powers under this Agreement
and the other Loan Documents in its capacity as a Lender, if any, as any other
Lender and may, to the extent applicable, exercise the same as though it were
not the Agent; and the terms “Lender,” “Lenders,” and “Required Lenders” shall,
unless otherwise expressly indicated, include, to the extent applicable, such
Person in its individual capacity as a Lender, if applicable.  The Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust, financial or other business with Borrower or any other
Loan Party as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.
 
17.7.       Sub-agents. The Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Agent. The Agent and any such sub-agent may perform any and all
of their duties and exercise their rights and powers through their respective
Agent-Related Parties. The provisions of Section 11.3, this Section 17 and
Section 19.9 shall apply to any such sub-agent and to the Agent-Related Parties
of the Agent and such sub-agent, and shall apply to their respective activities
in connection with the activities of the Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.
56

--------------------------------------------------------------------------------

17.8.       Successor Agent.
 
(a)           The Agent may resign from the performance of all its functions and
duties hereunder and under the other Loan Documents at any time by giving at
least thirty (30) days’ prior written notice to Borrower and each Lender. The
Agent may be removed with or without cause by the Required Lenders upon ten (10)
days’ prior written notice from the Required Lenders to the Agent. Such
resignation or removal shall take effect upon the acceptance by a successor
Agent of appointment pursuant to clauses (b) and (c) below or as otherwise
provided below.
 
(b)           Upon any such notice of resignation or removal, the Required
Lenders shall appoint a successor Agent with, so long as no Event of Default
under Sections 9.4 or 9.5 exists, the prior written consent of Borrower (such
consent not to be unreasonably delayed or withheld). Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be immediately
discharged from its duties and obligations under this Agreement and the other
Loan Documents.
 
(c)           If no such successor Agent shall have been so appointed by the
Required Lenders within 30 days after the retiring Agent gives notice of its
resignation or thirty (30) days after the Required Lenders give notice of
removal to the retiring Agent, then the retiring Agent may (but is not required
to) on behalf of the Lenders, appoint a successor Agent; provided, that if the
Agent shall notify Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation or removal shall nonetheless
become effective in accordance with such notice and (1) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the Agent
on behalf of the Lenders under any of the Loan Documents, the retiring Agent
shall continue to hold such collateral security until such time as a successor
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Agent as provided for in clause (b) above. The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.
 
(d)           After the retiring Agent’s resignation or removal under this
Section 17.8, the provisions of this Section 17, Section 11.3, and Section 19.9
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Agent-Related Parties in respect of any actions taken or
omitted to be taken by any of them while it was acting as Agent or on behalf of
the Agent and if applicable, while continuing to hold collateral security on
behalf of the Lenders under any of the Loan Documents. Any corporation or
association into which the Agent may be merged or converted or with which it may
be consolidated shall be the Agent under this Agreement without further act.
 
17.9.       Delivery of Information. The Agent shall not be required to deliver
to any Lender originals or copies of any documents, instruments, notices,
communications or other information received by the Agent from the Parent, the
Borrower, any Subsidiary, the Required Lenders, any Lender or any other Person
under or in connection with this Agreement or any other Loan Document except (i)
as specifically provided in this Agreement or any other Loan Document and (ii)
as specifically requested from time to time in writing by any Lender with
respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Agent at the time of
receipt of such request and then only in accordance with such specific request. 
Notwithstanding any other provisions set forth herein, neither the Agent nor the
Loan Parties shall deliver to any Lender any notices, reports, letters,
financial statements, statements or other documents required to be delivered
pursuant to Section 6 hereof unless such Lender requests such notice, reports,
financial statements, letters, statements or other documents from Agent or Loan
Party.  Subject to the immediately preceding sentence, upon receipt of notices
from the Loan Parties required by this Agreement, Agent shall forthwith notify
the Lenders of the existence and content of such notices.
57

--------------------------------------------------------------------------------

17.10.    Collateral Matters.
 
(a)           Each Lender hereby irrevocably authorizes and ratifies Agent’s
entry into this Agreement and the Loan Documents.  Each Lender hereby
irrevocably agrees that any action taken by the Agent with respect to the
Collateral in accordance with the provisions of this Agreement or the Loan
Documents, and the exercise by the Agent of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized by and binding upon all Lenders. The Agent is hereby
irrevocably authorized on behalf of all Lenders, without the necessity of any
notice to or further consent from any Lender to take any action with respect to
any Collateral or the Loan Documents which may be necessary to perfect and
maintain perfected the Agent’s Liens upon the Collateral, for the benefit of the
Secured Parties (though the Agent shall have no obligation to take sure
actions).  The Lenders hereby irrevocably authorize the Agent, at its option and
in its discretion, to release any Lien granted to or held by the Agent upon any
Collateral upon the payment of all Obligations (other than unasserted contingent
indemnification obligations) and termination of the Commitments; or constituting
property being sold or disposed of in compliance with the terms of this
Agreement and the other Loan Documents; or if approved, authorized or ratified
in writing by the Required Lenders.
 
(b)           Without in any manner limiting the Agent’s authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 17.10(a)), each Lender agrees to confirm in writing, upon
request by the Agent, the authority to release Collateral conferred upon the
Agent under Section 17.10(a). Upon receipt by the Agent of confirmation from the
requisite amount of Lenders of its authority to release any particular item or
types of Collateral, and upon prior written request by Borrower set forth in a
certificate of the Borrower executed by an Authorized Person, the Agent shall at
Borrower’s sole cost and expense (and is hereby irrevocably authorized by the
Lenders to) execute such documents as may be reasonably requested by the
Borrower to evidence the release of the Liens granted to the Agent for the
benefit of the Secured Parties upon such Collateral, and acknowledge and agree
that any such action by the Agent shall bind the Secured Parties; provided,
however, that (i) the Agent shall not be required to execute any such document
on terms which, in the Agent’s opinion, would expose the Agent to liability or
create any obligations or entail any consequence other than the release of such
Liens without recourse, representation or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
all interests in the Collateral retained by Borrower or any Guarantor.
 
(c)           The Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists, is genuine, or is owned by Borrower or any
Guarantor or is cared for, protected or insured or has been encumbered or that
the Agent’s Liens granted to the Agent pursuant to this Agreement or any other
Loan Document are valid or have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to maintain the perfection of any Agent’s Liens on the Collateral,
or to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Agent in this Section 17.10
or in any other Loan Document, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, the Agent may act
in any manner it may deem appropriate, in its sole discretion, given that the
Agent shall have no duty or liability whatsoever to any Lender, except upon
being directed by the Required Lenders or as otherwise provided herein.
58

--------------------------------------------------------------------------------

(d)           Notwithstanding anything set forth herein to the contrary, the
Agent shall have a duty of ordinary care with respect to any Collateral
delivered to the Agent or its designated representatives that is in the Agent’s
or its designated representatives’ possession or control. The Agent shall not be
responsible for insuring the Collateral or for the payment of Taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral. The Agent will be deemed to have exercised ordinary care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Agent will not be liable or responsible for any loss or diminution in the value
of any of the Collateral by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee selected by the Agent in good faith,
including, without limitation, by reason of the act or omission of the Term
Lenders.
 
17.11.    Agency for Perfection. Each Agent and each Lender hereby appoints each
other Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and Liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agent and the Lenders, collectively, as secured party. Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify the Agent thereof, and, promptly upon the Agent’s request therefor shall
deliver such Collateral to the Agent or in accordance with the Agent’s
instructions. In addition, the Agent shall also have the power and authority
hereunder to appoint such other sub-agents as may be necessary or required under
applicable state law or otherwise to perform its duties and enforce its rights
with respect to the Collateral and under the Loan Documents. By its execution
and delivery of this Agreement, Borrower hereby consents to the foregoing.
 
17.12.    Actions With Respect To Collateral. The Agent shall not have any
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Agent has or is deemed to have knowledge of such
matters, (ii) taking any necessary steps to preserve the rights against any
parties with respect to any Collateral or (iii) taking any action other than as
directed in writing by the Required Lenders (or such other percentage of Lenders
required under this Agreement), subject to the provisions of this Agreement.
 
17.13.    Filing of Proofs of Claim. In case of any Default or Event of Default
under Sections 9.4 and 9.5 the Agent (regardless of whether the principal of any
Advance shall then be due and payable and regardless of whether the Agent has
made any demand on Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
 
(a)           To (i) file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Advances and all other
Obligations that are owing and unpaid and (ii) file such other documents as may
be necessary or advisable in order to have the claims of the Lenders and the
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Agent under Sections
2.12, 11.3 and 19.9) allowed in such judicial proceeding; and
 
(b)           To collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
59

--------------------------------------------------------------------------------

Each Lender hereby authorizes any custodian, receiver, assignee, trustee,
conservator, sequestrator or other similar official in any such judicial
proceeding: (i) to make such payments to the Agent; and (ii) if the Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Agent and their respective agents and counsel, and any other
amounts due to the Agent under Sections 2.12, 11.3 and 19.9. Nothing contained
herein shall be deemed to authorize the Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Agent to vote in respect of the claim of any Lender in any
such proceeding. Each Lender retains the right to file and prove a claim
separately.
 

18.
GUARANTY.

 
18.1.       Guarantors. Each Guarantor confirms that its guarantee of the
Obligations hereunder is secured by the Collateral pledged by it pursuant to and
in accordance with the Loan Documents delivered by it in connection herewith.
 
18.2.       Guaranty: Limitation of Liability.
 
(a)           Each Guarantor, jointly and severally, hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, reasonable and documented
out-of-pocket expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay reasonable and documented out-of-pocket
expenses (including, without limitation, reasonable and documented out-of-pocket
fees and expenses of counsel) incurred by the Agent or any other Lender in
enforcing any rights under this Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations (and
any other obligations under this Guaranty) and would be owed by any other Loan
Party to the Agent or any Lender under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowed due to the existence of
a bankruptcy, reorganization or similar proceeding involving such other Loan
Party.
 
(b)           Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender under this
Guaranty, such Guarantor will contribute, to the maximum extent allowed under
applicable law, such amounts to each other Guarantor and each other guarantor so
as to maximize the aggregate amount paid to the Agent or Lenders under or in
respect of the Loan Documents.
 
18.3.       Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
any Lender with respect thereto. The obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against Borrower or any other Loan Party or whether Borrower
or any other Loan Party is joined in any such action or actions. The liability
of each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses (other than payment of the Obligations to the extent of such payment)
it may now have or hereafter acquire in any way relating to, any or all of the
following, to the maximum extent allowed under applicable law:
60

--------------------------------------------------------------------------------

(a)           any lack of validity or enforceability of any Loan Documents or
any agreement or instrument relating thereto;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
 
(c)           any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
 
(d)           any manner of application of Collateral or any other collateral,
or proceeds thereof, to all or any of the Guaranteed Obligations, or any manner
of sale or other disposition of any Collateral or any other collateral for all
or any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
 
(e)           any change, restructuring or termination of the corporate
structure or existence of any Loan Party or any of its Subsidiaries;
 
(f)            any failure of the Agent or any Lender to disclose to any Loan
Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party now or hereafter known to the Agent or such Lender (each Guarantor waiving
any duty on the part of the Agent or Lenders to disclose such information);
provided, that each Guarantor shall have any contractual defenses that the
applicable Loan Party has under any Loan Document including payment in full of
the Obligations;
 
(g)           the failure of any other Person to execute or deliver any Guaranty
Supplement or any other guaranty or agreement or the release or reduction of
liability of any Guarantor or other guarantor or surety with respect to the
Guaranteed Obligations; or
 
(h)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Agent or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety other than payment
in full of the Guaranteed Obligations; provided, that each Guarantor shall have
any contractual defenses that the applicable Loan Party has under any Loan
Document.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of Borrower or any other Loan Party or
otherwise, all as though such payment had not been made.
61

--------------------------------------------------------------------------------

18.4.       Waivers and Acknowledgments.
 
To the maximum extent allowed under applicable law:
 
(a)           Each Guarantor hereby unconditionally and irrevocably waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Guaranty and any requirement that the Agent or any Lender protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Loan Party or any other Person or any
Collateral.
 
(b)           Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
 
(c)           Each Guarantor hereby unconditionally and irrevocably waives (i)
any defense arising by reason of any claim or defense based upon an election of
remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any Collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the Guaranteed
Obligations of such Guarantor hereunder.
 
(d)           Each Guarantor acknowledges that the Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Agent and
the other Lenders against such Guarantor of any deficiency after such
nonjudicial sale and any defense or benefits that may be afforded by applicable
law.
 
(e)           Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Agent or any Lender to disclose to such Guarantor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party or any of its Subsidiaries now or hereafter known by the Agent or such
Lender.
 
(f)           Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 18.3 and this Section
18.4 are knowingly made in contemplation of such benefits.
 
18.5.       Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against Borrower, any other Loan Party or any other insider guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Agent or any Lender against Borrower, any other Loan
Party or any other insider guarantor or any Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash and the Commitments shall have expired or been
terminated. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the payment in full in cash
of the Guaranteed Obligations (other than unasserted contingent indemnification
obligations) and all other amounts payable under this Guaranty, such amount
shall be received and held in trust for the benefit of the Agent and the
Lenders, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to the Agent or any Lender of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash and
(iii) the Maturity Date has occurred, the Agent or Lenders will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor such
documents as may be reasonably requested by such Grantor, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.
62

--------------------------------------------------------------------------------

18.6.       Guaranty Supplements. If any Loan Party creates or acquires a
wholly-owned Domestic Subsidiary (other than a Foreign Subsidiary Holding
Company) on or after the Original Closing Date, such Loan Party shall cause such
Domestic Subsidiary to be a Guarantor hereunder. Upon the execution and delivery
to the Agent by any such Person of a guaranty supplement in substantially the
form of Exhibit F hereto (each, a “Guaranty Supplement”), (a) such Person shall
be referred to as an “Additional Guarantor” and shall become and be a Guarantor
hereunder, and each reference in this Guaranty to a “Guarantor” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Loan Party” shall also mean and be a reference to such
Additional Guarantor if it is a Subsidiary of Borrower, and (b) each reference
herein to “this Guaranty,” “hereunder,” “hereof or words of like import
referring to this Guaranty, and each reference in any other Loan Document to the
“Guaranty,” “thereunder,” “thereof,” or words of like import referring to this
Guaranty, shall mean and be a reference to this Guaranty as supplemented by such
Guaranty Supplement. For the avoidance of doubt, in no event shall a Subsidiary
of a Loan Party that is a Foreign Subsidiary or a Foreign Subsidiary Holding
Company (or a Subsidiary of a Foreign Subsidiary or Foreign Subsidiary Holding
Company) be required to join in the Guaranty or become a Guarantor hereunder.
 
18.7.       Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 18.7:
 
(a)           Prohibited Payments, Etc. Unless the Required Lenders otherwise
agree, upon the occurrence and during the continuance of an Event of Default, no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.
 
(b)           Prior Payment of Guaranteed Obligations. In any Insolvency
Proceeding relating to any other Loan Party, each Guarantor agrees that the
Agent and Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of an Insolvency Proceeding, whether or not constituting an allowed
claim in such proceeding (“Postpetition Interest”)) before such Guarantor
receives payment of any Subordinated Obligations.
 
(c)           Turn-Over. After the occurrence and during the continuance of any
Event of Default, but subject to the Intercreditor Agreement and notice
provisions described in Section 10 each Guarantor shall, if the Agent so
requests, collect, enforce and receive payments on account of the Subordinated
Obligations as trustee for the Agent and the Lenders and deliver such payments
to the Agent on account of the Guaranteed Obligations (including all
Postpetition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.
63

--------------------------------------------------------------------------------

(d)           Agent Authorization. After the occurrence and during the
continuance of any Event of Default, but subject to the Intercreditor Agreement
and notice provisions described in Section 10. the Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, the Subordinated Obligations and to apply any amounts received thereon to
the Guaranteed Obligations (including any and all Postpetition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, the Subordinated Obligations and (B) to pay any amounts received
on such obligations to the Agent for application to the Guaranteed Obligations
(including any and all Postpetition Interest).
 
18.8.       Continuing Guaranty, Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of (i)
the payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty (other than unasserted contingent indemnification
amounts) and (ii) the Maturity Date, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Agent, the Lenders and their respective successors, transferees and assigns. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Agent (acting at the written
direction of the Required Lenders).
 

19.
GENERAL PROVISIONS.

 
19.1.       Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, each other Loan Party, the Agent and the Lenders and
is subject to the fulfilment, to the satisfaction of, or waiver by, the Agent
and the Required Lenders, of each of the conditions precedent set forth in
Section 1 of Exhibit B hereto.
 
19.2.       Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.
 
19.3.       Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Agent, the Lenders or any Loan
Party, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
 
19.4.       Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
19.5.       Debtor-Creditor Relationship. The relationship between the Agent and
Lenders, on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor. The Agent and the Lenders shall not have (and shall
not be deemed to have) any fiduciary relationship or duty to any Loan Party
arising out of or in connection with the Loan Documents or the transactions
contemplated thereby, and there is no agency or joint venture relationship
between the Agent and the Lenders, on the one hand, and the Loan Parties, on the
other hand, by virtue of any Loan Document or any transaction contemplated
therein.
64

--------------------------------------------------------------------------------

19.6.       Counterparts, Electronic Execution. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.
 
19.7.       Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by Borrower or any other Loan Party or the transfer
to the Agent or the Lenders of any property should for any reason subsequently
be asserted, or declared, to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a “Voidable
Transfer”), and if the Agent or any Lender is required to repay or restore, in
whole or in part, any such Voidable Transfer, or elects to do so upon the
reasonable advice of its counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Agent or such Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys’ fees of the
Agent or such Lender related thereto, the liability of Borrower or such other
Loan Party automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made and all of the
Agent’s Liens in the Collateral shall be automatically reinstated without
further action.
 
19.8.       Confidentiality.
 
(a)           The Lender Parties agree that material, non-public information
regarding the Loan Parties and their Subsidiaries, their operations, assets, and
existing and contemplated business plans delivered by Loan Parties to Lender
Parties (“Confidential Information”) shall be treated by the Lender Parties in a
confidential manner, and shall not be disclosed by the Lender Parties to Persons
who are not parties to this Agreement, except: (i) to attorneys for and other
advisors, accountants, auditors, and consultants to the Lender Parties and to
employees, directors and officers of the Lender Parties (the Persons in this
clause (i), “Lender Representatives”) on a “need to know” basis in connection
with this Agreement, and the other Loan Documents, and the transactions
contemplated hereby and thereby on a confidential basis, (ii) to Subsidiaries
and Affiliates of the Lender Parties; provided, that any such Subsidiary or
Affiliate shall have agreed to receive such information hereunder subject to the
terms of this Section 19.8 and keep such Confidential Information confidential,
(iii) as may be required by regulatory authorities, (iv) as may be required by
statute, decision, or judicial or administrative order, rule, or regulation;
provided, that (x) prior to any disclosure under this clause (iv), the
disclosing party agrees to provide Borrower with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process; provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and (y)
any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by the Lender Parties or Lender
Representatives), (viii) in connection with any assignment, participation or
pledge (or any prospective assignment, participation or pledge) of any Lender
Party’s interest under this Agreement or the Intercreditor Agreement; provided,
that prior to receipt of Confidential Information any such assignee,
participant, or pledgee shall have agreed in writing to receive such
Confidential Information hereunder subject to the terms of this Section 19.8,
(ix) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents; (x) to equity owners of each Loan Party, (xi) in
connection with, and to the extent reasonably necessary for, the exercise of any
secured creditor remedy under this Agreement or under any other Loan Document,
(xii) to Existing Noteholders and their agents and representatives on a
confidential basis, (xiii) to the Term Lenders and their agents and
representatives on a confidential basis and (xiv) to the New Senior Noteholders
and their agents and representatives on a confidential basis.
65

--------------------------------------------------------------------------------

(b)           Anything in this Agreement to the contrary notwithstanding, the
Agent and the Lenders may use the name, logos, and other insignia of the Loan
Parties and the total Credit Facility amount provided hereunder in any
“tombstone” or comparable advertising, on its website or in other marketing
materials of the Agent or the Lenders.
 
(c)           The Loan Parties hereby acknowledge that (i) the Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Debtdomain, IntraLinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Loan
Parties or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market- related
activities with respect to such Persons’ securities. Each of the Loan Parties
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that: (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to each Loan Party or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Confidential Information, they shall be treated as
set forth in clause (a) above); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.
 
(d)          The Platform is provided “as is” and “as available.” Neither the
Agent nor any Agent-Related Party warrants the accuracy or completeness of the
communications through the Platform or the adequacy of the Platform and each
expressly disclaims liability for errors or omissions in such communications. No
warranty or representation of any kind, express, implied, or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent or any Agent-Related Party in connection with such
communications or the Platform. In no event shall the Agent or any Agent-Related
Party have any liability to any Loan Party, any Lender, or any other Person for
damages of any kind, whether or not based on strict liability and whether or not
direct or indirect, special, incidental, or consequential damages, losses, or
expenses (whether in tort, contract, or otherwise) arising out of any Loan
Party’s or Agent’s transmission of communications through the Internet, except
to the extent the liability of any such Person is found in a final
non-appealable order by a court of competent jurisdiction to have resulted
primarily from such Person’s gross negligence or willful misconduct.
66

--------------------------------------------------------------------------------

19.9.       Expenses. Borrower and each other Loan Party agrees to pay the
Expenses on the earlier of (a) the tenth day of the month following the date on
which such Expenses were first incurred (or, if such day is not a Business Day,
the next succeeding Business Day), or (b) the date on which demand therefor is
made by the Agent or a Lender on Borrower, and each other Loan Party agrees that
its obligations contained in this Section 19.9 shall survive payment or
satisfaction in full of all other Obligations; provided, that the Loan Parties
shall not be deemed in default for non-payment of such Expenses unless such
expenses remain unpaid following demand therefor.
 
19.10.    Setoff.
 
(a)          Right of Setoff. Each of the Agent, each Lender and each Affiliate
(including each branch office thereof) of any of them is hereby authorized,
without notice or demand (each of which is hereby waived by each Loan Party), at
any time and from time to time during the continuance of any Event of Default
and to the fullest extent permitted by applicable Legal Requirements, to set off
and apply any and all deposits (whether general or special, time or demand,
provisional or final) at any time held and other Indebtedness, claims or other
obligations at any time owing by the Agent, such Lender or any of their
respective Affiliates to or for the credit or the account of Borrower or any
other Loan Party against any Obligation of any Loan Party now or hereafter
existing, whether or not any demand was made under any Loan Document with
respect to such Obligation and even though such Obligation may be unmatured. No
Lender shall exercise any such right of setoff without the prior consent of the
Required Lenders. Each of the Agent and each Lender agrees promptly to notify
Borrower and the Agent after any such setoff and application made by such Lender
or its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such setoff and application. The rights under this
Section 19.10 are in addition to any other rights and remedies (including other
rights of setoff) that the Agent, the Lenders, their Affiliates and the other
Secured Parties, may have.
 
(b)          Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable Uniform Commercial Code) of Collateral) other than pursuant to
Section 14.2 or Section 16 and such payment exceeds the amount such Lender would
have been entitled to receive if all payments had gone to, and been distributed
by, the Agent in accordance with the provisions of the Loan Documents, such
Lender shall purchase for cash from other Lenders such participations in their
Obligations as necessary for such Lender to share such excess payment with such
Lenders to ensure such payment is applied as though it had been received by the
Agent and applied in accordance with this Agreement (or, if such application
would then be at the discretion of Borrower, applied to repay the Obligations in
accordance herewith); provided, however, that (a) if such payment is rescinded
or otherwise recovered from such Lender in whole or in part, such purchase shall
be rescinded and the purchase price therefor shall be returned to such Lender
without interest and (b) such Lender shall, to the fullest extent permitted by
applicable Legal Requirements, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Loan Party in the
amount of such participation.
 
19.11.    Release, Retention in Satisfaction, Etc.
 
(a)          Collateral hereunder shall be released if and to the extent so
provided hereunder or upon the transfer or sale of any asset or property (other
than transfers or sales to a Loan Party) theretofore included in Collateral to
the extent permitted under Section 7.4 or otherwise permitted under this
Agreement, the Intercreditor Agreement or the Term Credit Agreement; provided,
that the Agent shall have received a certificate reasonably satisfactory to the
Agent from an Authorized Person of the Borrower requesting such release
certifying that the release of such Collateral is permitted under this
Agreement, or the Intercreditor Agreement (the “Release Certificate”).
67

--------------------------------------------------------------------------------

(b)          Except as may be expressly applicable pursuant to Section 9-620 of
the Code, no action taken or omission to act by the Agent or the Lenders
hereunder or the other Loan Documents shall be deemed to constitute a retention
of the Collateral in satisfaction of the Obligations or otherwise to be in full
satisfaction of the Obligations, and the Obligations shall remain in full force
and effect until the Agent and the Lenders shall have applied payments
(including, without limitation, collections from Collateral) towards the
Obligations in the full amount then outstanding.
 
(c)          Upon such release or any release of Collateral or any part thereof
in accordance with the provisions of the Loan Documents and provided, that the
Agent shall have received the Release Certificate, the Agent shall, subject to
the terms of the Intercreditor Agreement, upon the request and at the sole cost
and expense of the Loan Parties and promptly after the Agent’s receipt of such
request, (i) assign, transfer and deliver to the Loan Parties, against receipt
and without recourse to or representation or warranty by the Agent except as to
the fact that the Agent has not encumbered the released assets except in
accordance with the Loan Documents, such of the Collateral or any part thereof
to be released (in the case of a release) as may be in possession of the Agent
and as shall not have been sold or otherwise applied pursuant to the terms
hereof or any other Loan Document, and (ii) execute documents and instruments
prepared by the Loan Parties and acceptable to the Agent (including UCC-3
termination financing statements or releases) acknowledging the release of such
Collateral.
 
19.12.    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Agent may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as any of the Obligations (other than unasserted contingent indemnification
amounts) is outstanding and unpaid and so long as the obligation of the Lenders
to provide extensions of credit hereunder has not expired or been terminated.
Section 11.3, Section 16.1(h), Section 17 and Section 19.9 shall survive the
termination of the Commitments and this Agreement and the repayment,
satisfaction, or discharge of the Obligations.
 
19.13.    Patriot Act. The Agent and each Lender hereby notify the Loan Parties
that pursuant to the requirements of the Patriot Act, they are required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow the Agent or the Lenders to identify each Loan Party
in accordance with the Patriot Act. In addition, if the Agent or any Lender is
required by law or regulation or internal policies to do so, it shall have the
right to periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and
customary individual background checks for the Loan Parties, and (b) OFAC/PEP
searches and customary individual background checks of the Loan Parties’ senior
management and key principals, and Borrower and each other Loan Party agrees to
cooperate in respect of the conduct of such searches and further agrees that the
reasonable costs and charges for such searches shall constitute Expenses
hereunder and be for the account of Borrower.
 
19.14.    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
68

--------------------------------------------------------------------------------

19.15.    Lender Instructions. Each Lender hereby instructs the Agent to execute
and deliver on behalf of such Lender, and agrees to be bound by, the
Intercreditor Agreement, Amended Intercompany Subordination Agreement, and any
other documents and filings that are contemplated to be executed and delivered
or filed in connection herewith or therewith, including, without limitation, all
documents and filings listed on Exhibit I attached hereto (Post-Closing
Deliverables). Each Lender hereby acknowledges and agrees that (x) the foregoing
instructed actions constitute an instruction from all the Lenders under Section
17 and (y) Sections 11.3, 17.3, 17.5 and 19.9 and any other rights, privileges,
protections, immunities, and indemnities in favor the Agent hereunder apply to
any and all actions taken or not taken by the Agent in accordance with such
instruction.
 
19.16.    [Intentionally Omitted].
 
19.17.    Intercreditor Agreement.
 
(a)          The Loan Parties confirm that, for purposes of the Intercreditor
Agreement, (i) the Agent shall be the “ABL Agent” thereunder, (ii) this
Agreement shall constitute the “ABL Credit Agreement” thereunder and all
references to the “ABL Credit Agreement” contained therein shall be deemed to
refer to this Agreement, (iii) all of the Obligations shall constitute “ABL
Obligations” thereunder and (iv) the security interest in and lien on the
Collateral granted to Agent shall be for the benefit of the Secured Parties and
shall constitute and shall continue to constitute a “Senior Lien” thereunder,
and shall remain senior and prior to any “Junior Lien” thereunder, in respect of
the Collateral.
 
(b)          Notwithstanding anything to the contrary in this Agreement or in
any other Loan Document, to the extent any provision of this Agreement or any
other Loan Document conflicts with the terms of the Intercreditor Agreement, the
terms and provisions of the Intercreditor Agreement shall govern.
 
(c)          Notwithstanding anything to the contrary in this Agreement or in
any other Loan Document, the Liens granted to Agent pursuant to this Agreement
and the other Loan Documents and the exercise of any right related to any
Collateral shall be subject, in each case, to the terms of the Intercreditor
Agreement.
 
(d)          The Loan Parties authorize the Agent or any Lender to communicate
with the Term Agent and Term Lenders under the Term Credit Agreement, the
Trustee and Noteholder Collateral Agent under the Existing Notes Indenture and
New Senior Notes Indenture, and any other Person who is, or becomes a party to
the Intercreditor Agreement, with respect to any matter, including, without
limitation, the Obligations, the Term Loan Obligations, the Existing Noteholder
Obligations, the obligations under the New Senior Notes Documents, the
Intercreditor Agreement, the Loan Documents, the Existing Notes Documents, the
New Senior Notes Documents, and any other matter relating to, or arising out of
such matters.
 
19.18.    Amendment and Restatement.
 
This Agreement shall (and it is the intent of the parties hereto that this
Agreement shall) amend, restate and replace the Original Credit Agreement and
the Guaranty shall (and it is the intent of the parties hereto that the Guaranty
shall) amend, restate and replace the Original Guaranty and, in each case,
re-evidence the obligations outstanding thereunder on the First Amended and
Restated Effective Date as contemplated hereby, and not constitute a novation of
the obligations and liabilities of the parties under the Original Credit
Agreement and the Original Guaranty.  In addition, unless specifically amended
hereby, each of the Loan Documents (other than the Original Guaranty) and the
exhibits and schedules to the Existing Loan Agreement and the other Loan
Documents shall continue in full force and effect and that, from and after the
First Amended and Restated Effective Date, all references to the “Credit
Agreement” contained therein shall be deemed to refer to this Agreement and all
references to the “Guaranty” contained therein shall be deemed to refer to the
Guaranty.  The parties hereto further acknowledge and agree that (i) this
Agreement constitutes an amendment of the Original Credit Agreement made under
and in accordance with the terms of Section 15.1 of the Original Credit
Agreement and (ii) the Revolving Note (as defined in the Original Credit
Agreement) is hereby cancelled and shall have no further force or effect it
being understood that (x) the obligations thereunder  were purchased by the
Initial Lenders pursuant to the Assumption and Assignment Agreement and (y) such
obligations so purchased constitute Existing Obligations hereunder for all
purposes.
69

--------------------------------------------------------------------------------

19.19.    Reaffirmation and Grant of Security Interests.
 
(a)   Each Loan Party, subject to the terms and conditions contained herein and
in the other Loan Documents, has (i) guarantied (or, in the case of the
Borrower, is otherwise liable for) the Obligations and (ii) created Liens in
favor of the Agent for the benefit of the Secured Parties on the Collateral to
secure its Obligations or Guaranteed Obligations, as applicable, and all of its
other obligations under the Loan Documents (as applicable) (as amended or
amended and restated hereby or in connection herewith).  Each Loan Party hereby
acknowledges that it has reviewed the terms and provisions of this Agreement and
consents to the amendment and restatement of the Original Credit Agreement and
the Original Guaranty effected pursuant to this Agreement.  Each Loan Party
hereby (x) confirms that is the intention of each of the parties hereto that the
Original Credit Agreement be amended and restated so as to preserve the
perfection and priority of all security interests securing indebtedness and
obligations of the Loan Parties under the Original Credit Agreement, the other
Loan Documents (as defined in the Original Credit Agreement)  and the
Intercreditor Agreement, (y) confirms that each Loan Document to which it is a
party or is otherwise bound that constitutes this Agreement or the Preferred
Ship Mortgage (or any other Loan Document that constitutes a collateral or
security document) and all Collateral encumbered thereby will continue to
guarantee and/or secure, as the case may be, to the fullest extent possible in
accordance with the Loan Documents, the payment and performance of the
Obligations (and Guaranteed Obligations, in the case of the Guarantors, but
without duplication), as the case may be, including, without limitation, the
payment and performance of all such applicable Obligations that are joint and
several obligations of each Guarantor now or hereafter existing, and (z) grants
to the Agent for the benefit of the Secured Parties a continuing Lien on and
security interest in and to such Loan Party’s right, title and interest in, to
and under all Collateral as collateral security for the prompt payment and
performance in full when due of all Obligations (and Guaranteed Obligations, in
the case of the Guarantors, but without duplication) subject to the terms and
conditions contained herein and in the other Loan Documents (whether at stated
maturity, by acceleration or otherwise).
 
(b)   Each Loan Party acknowledges and agrees that any of the Loan Documents (as
amended and restated hereby and/or amended or amended and restated in connection
herewith) to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the amendment and restatement of the Original Credit Agreement
or the amendment and restatement of the Original Guaranty.  Each Loan Party
represents and warrants that all representations and warranties contained in the
Loan Documents (as amended or amended and restated hereby or in connection
herewith) to which it is a party or otherwise bound are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the First Amended and
Restated Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.
70

--------------------------------------------------------------------------------

19.20.    Release.
 
Each Loan Party hereby absolutely and unconditionally releases and forever
discharges, the Agent and each Lender (including for the avoidance of doubt, the
Original Lender, whether in its capacity as Lender, Agent, ABL Agent or
otherwise), and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which each Loan Party has had, now has or has made claim to have
against any such person for or by reason of any act, omission, matter, cause or
thing whatsoever arising from the beginning of time to and including the date of
this Agreement (including, without limitation, related to the Loan Documents,
the transactions contemplated hereunder, the Original Credit Agreement, the Loan
Documents (as defined in the Original Credit Agreement) or any act or omission
of the Original Lender in any capacity under such Loan Documents), whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.
 
[Signature pages to follow]
71

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered under seal as of the date first above written.
 

 
BORROWER:
       
SAEXPLORATION , INC.
       
By:
/s/ Brent Whiteley
 
Name:   Brent Whiteley
 
Title:     Chief Financial Officer, General Counsel and Secretary
       
GUARANTORS:
       
SAEXPLORATION HOLDINGS, INC.
       
By:
/s/ Brent Whiteley
 
Name:   Brent Whiteley
 
Title:     Chief Financial Officer, General Counsel and Secretary
       
SAEXPLORATION SUB, INC.
       
By:
/s/ Brent Whiteley
 
Name:   Brent Whiteley
 
Title:     Chief Financial Officer, General Counsel and Secretary
       
NES, LLC
       
By:
/s/ Brent Whiteley
 
Name:   Brent Whiteley
 
Title:     Chief Financial Officer, General Counsel and Secretary
       
SAEXPLORATION SEISMIC SERVICES (US), LLC
       
By:
/s/ Brent Whiteley
 
Name:   Brent Whiteley
 
Title:     Chief Financial Officer, General Counsel and Secretary

 
[Signature Page to First Amended and Restated Credit and Security Agreement]

--------------------------------------------------------------------------------

 
AGENT:
     
CANTOR FITZGERALD SECURITIES, as Agent
       
By:
/s/ James Bond
 
Name:   James Bond
 
Title:     Chief Operating Officer

 
[Signature Page to First Amended and Restated Credit and Security Agreement]

--------------------------------------------------------------------------------

  INITIAL LENDER:         CANTOR FITZGERALD SECURITIES, as Lender        
By:
/s/ James Bond
 
Name:   James Bond
 
Title:     Chief Operating Officer

 
[Signature Page to First Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

Schedule 1.1
 
a.          Definitions. As used in this Agreement, the following terms shall
have the following definitions:
 
“ABL Agent” shall have the meaning specified therefor in the Intercreditor
Agreement.
 
“Account” means an account (as that term is defined in Article 9 of the Code).
 
“Account Debtor” means an account debtor (as that term is defined in the Code).
 
“Accounting Change” is defined in section b of this Schedule.
 
“Additional Documents” has the meaning specified therefor in Section 6.15(a).
 
“Additional Guarantor” has the meaning specified therefor in Section 18.6.
 
 “Advances” means, collectively, the First Amended and Restated Effective Date
Advance, each Subsequent Advance, each Protective Advance and the Existing
Obligations.
 
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 7.12: (a) any Person  which
owns directly or indirectly 20% or more of the Stock having ordinary voting
power for the election of the Board of Directors or 20% or more of the
partnership or other ownership interests of any other Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such other
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person; provided, further,
that no First Amended and Restated Effective Date Lender shall be deemed to be
an Affiliate of any Loan Party hereunder.
 
“Agent” as defined in the preamble hereto.
 
“Agent-Related Parties” means the Agent’s Affiliates and the respective
directors, officers, employees, agents and advisors (including attorneys,
accountants and experts) of the Agent and the Agent’s Affiliates.
 
“Agent Fee Letter” means the letter, dated the date hereof, between the Loan
Parties and the Agent.
 
“Agent’s Liens” mean the Liens granted by Borrower and the other Loan Parties to
the Agent for the benefit of the Secured Parties under the Loan Documents.
 
“Aggregate Excess Funding Amount” has the meaning specified therefor in Section
2.13(d)(iv).
 
“Agreement” means the First Amended and Restated Credit and Security Agreement
to which this Schedule 1.1 is attached.
 
“Alaska Tax Credits” means any tax credit, refund or refund claim relating to
Alaska Oil and Gas Production Tax Credits.
Schedule 1.1 - 1

--------------------------------------------------------------------------------

“Amended Intercompany Subordination Agreement” means that certain Amended and
Restated Intercompany Subordination Agreement with respect to the Intercompany
Subordinated Note and any other debt between or among any one or more of the
Loan Parties and any of their Subsidiaries, dated as June 29, 2016, executed and
delivered by each Loan Party, each of their Subsidiaries, the Existing Notes
Trustee, the Term Lenders, the Agent and, the New Senior Notes Trustee, the form
and substance of which is reasonably satisfactory to the Required Lenders.
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) that administers or manages such Lender.
 
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 14.2 (with the consent of any party whose consent is required by Section
14.2) in form and substance attached as Exhibit H hereto.
 
“Assumption and Assignment Agreement” shall have the meaning set forth in the
Recitals hereto.
 
“Authorized Person” means any one of the individuals identified on Annex A-2 as
such schedule is updated from time to time by written notice from Borrower to
the Agent.
 
“Bank Product” means any one or more of the following financial products or
accommodations extended to a Loan Party or any of its/their Subsidiaries by a
Bank Product Provider: (a) commercial credit cards, (b) commercial credit card
processing services, (c) debit cards, (d) stored value cards, (e) purchase cards
(including so-called “procurement cards” or “P-cards”), (f) Cash Management
Services, or (g) transactions under Hedge Agreements.
 
“Bank Product Provider” means a  commercial bank that provides Bank Products to
a Loan Party or any of its/ their Subsidiaries.
 
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
 
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
 
“Board of Directors” means:
 
(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;
Schedule 1.1 - 2

--------------------------------------------------------------------------------

(b) with respect to a partnership, the board of directors of a direct or
indirect general partner of the partnership;
 
(c) with respect to a limited liability company, the direct or indirect managing
member or members or any controlling committee of managing members thereof; and
 
(d) with respect to any other Person, the board or committee of such Person
serving a similar function.
 
“Books” means books and records (including Borrower’s or any other Loan Party’s
Records) indicating, summarizing, or evidencing Borrower’s or such other Loan
Party’s assets (including the Collateral) or liabilities, Borrower’s or such
other Loan Party’s Records relating to Borrower’s or such other Loan Party’s
business operations or financial condition, or Borrower’s or such other Loan
Party’s Goods or General Intangibles containing such information.
 
“Borrower” has the meaning specified therefor in the preamble.
 
“Borrower Materials” has the meaning specified therefor in Section 19.8(c).
 
“Borrowing” means a borrowing consisting of Advances made to or for the benefit
of Borrower by the Lenders pursuant to Section 2 including any Protective
Advance.
 
“Borrowing Certificate” means the Borrowing Certificate attached hereto as
Exhibit G.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in New York, New York or
pursuant to the rules and regulations of the Federal Reserve System.
 
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
 
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
 
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
“Capital Stock” means:
 
(a) in the case of a corporation, capital stock;
 
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) in
the equity of such entity;
 
(c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests, respectively;
and
 
(d) in the case of any other entity, any other interests or participations that
confer on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing entity; but excluding from all of the
foregoing any debt securities convertible into or exchangeable for Capital
Stock, whether or not such debt securities include any right of participation
with Capital Stock.
Schedule 1.1 - 3

--------------------------------------------------------------------------------

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and having
one of the two highest ratings obtainable from either Standard & Poor’s Rating
Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody‘s”), (c) commercial
paper maturing no more than 270 days from the date of creation thereof and, at
the time of acquisition, having a rating of at least A-l from S&P or at least
P-1 from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having combined capital and surplus of not less than
$250,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.
 
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
 
“Change of Control” means that (a) the Parent shall fail to own one hundred
percent (100%) of the Capital Stock of SAExploration Sub, Inc. entitled to vote
in the election of members of the Board of Directors (or equivalent governing
body) of SAExploration Sub, Inc., (b) at any time, SAExploration Sub, Inc. shall
fail to own one hundred percent (100%) of the Capital Stock of the Borrower
entitled to vote in the election of members of the Board of Directors of the
Borrower, (c) at any time,  the Borrower shall fail to own one hundred percent
(100%) of the Capital Stock of each of NES, LLC and SAExploration Seismic
Services (US), LLC entitled to vote in the election of members of the Board of
Directors of such Loan Parties, (d) Permitted Holders fail to own and control,
directly or indirectly, 30%, or more, of the Stock of the Parent having the
right to vote for the election of members of the Board of Directors, or (e) any
“person” or “group” (within the meaning of Sections 13(d) and 14(d) of the
Exchange Act), other than Permitted Holders, becomes the Beneficial Owner,
directly or indirectly, of 50%, or more, of the Stock of the Parent having the
right to vote for the election of members of the Board of Directors.
 
“Chattel Paper” means chattel paper (as that term is defined in the Code), and
includes tangible chattel paper and electronic chattel paper.
 
“Claim” is defined in Section 13(c).
 
“Closing Date Assignments” means the assignment and assumption agreements, in
form of Exhibit H hereto, which are executed on or about the date of this
Agreement between Cantor Fitzgerald Securities, as Lender and the assignees
party thereto.
Schedule 1.1 - 4

--------------------------------------------------------------------------------

“Code” means the Uniform Commercial Code, as in effect in the State of New York
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to the Agent’s Lien on any Collateral is governed by
the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for the purpose
of the provisions thereof relating to such attachment, perfection, priority, or
remedies. To the extent that defined terms set forth herein shall have different
meanings under different Articles under the Uniform Commercial Code, the meaning
assigned to such defined term under Article 9 of the Uniform Commercial Code
shall control.


“Collateral” means all of Borrower’s and each Loan Party’s now owned or
hereafter acquired:
 
(a) Accounts;
 
(b) Books;
 
(c) Chattel Paper;
 
(d) Deposit Accounts, including, without limitation, Permitted Foreign Deposit
Accounts;
 
(e) Goods, including Equipment;
 
(f) General Intangibles, including, without limitation, Material Contracts,
Intellectual Property and Intellectual Property Licenses;
 
(g) Inventory;
 
(h) Investment Related Property;
 
(i) Negotiable Collateral;
 
(j) Supporting Obligations;
 
(k) Commercial Tort Claims;
 
(l) money, Cash Equivalents, or other assets of such Loan Party that now or
hereafter come into the possession, custody, or control of the Agent or the
Lenders (or any of their agents or designees);
 
(m) receivables due to Borrower or another Loan Party from Alaska Seismic
Ventures and any tax credit or tax certificate assigned or issued to Borrower or
such other Loan Party in connection therewith, including any Alaska Tax Credits;
and
 
(n) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles (including, without limitation,
Intellectual Property and Intellectual Property Licenses), Inventory, Investment
Related Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (collectively, the “Proceeds”).
Without limiting the generality of the foregoing, the term “Proceeds” includes
whatever is receivable or received when Investment Related Property or proceeds
are sold, exchanged, collected, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes proceeds of any indemnity
or guaranty payable to such Loan Party or Lender from time to time with respect
to any of the Investment Related Property.
Schedule 1.1 - 5

--------------------------------------------------------------------------------

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include any Excluded Property (but shall include the
Proceeds and products of Excluded Property and each other item set forth in
clause (n) above with respect to Excluded Property, in each case, to the extent
that such Proceeds, products and other items do not themselves constitute
Excluded Property).
 
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, vessel owner,
consignee, or other Person in possession of, having a lease, permit, or license
to access Real Property upon which any Collateral is located, having a Lien
upon, or having actual or potential rights or interests in the Books, Equipment,
Accounts or Inventory of any Loan Party or any of its Subsidiaries, in each
case, in favor of Agent with respect to the Collateral at such premises or
otherwise in the custody, control or possession of such lessor, warehouseman,
processor, vessel owner, consignee or other Person and in form and substance
reasonably satisfactory to the Required Lenders.
 
 “Collection Account” means the Deposit Account identified on Annex A-l.
 
“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on Schedule
5.6(d) to the Information Certificate.
 
“Commitment” means, with respect to each Lender, the sum of such Lender’s First
Amended and Restated Effective Date Advance Commitment and Subsequent Advance
Commitments.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A delivered by the chief financial officer of Borrower to the Agent.
 
“Confidential Information” has the meaning specified therefor in Section
19.8(a).
 
“Control Agreement” means, with respect to any deposit account, lockbox account,
securities account, commodity account, securities entitlement or commodity
contract, an agreement, in form and substance reasonably satisfactory to the
Agent and the Required Lenders, among the Agent, the financial institution or
other Person at which such account is maintained or with which such entitlement
or contract is carried and the Loan Party maintaining such account or owning
such entitlement or contract, effective to grant “control” (within the meaning
of Articles 8 and 9 under the Uniform Commercial Code, as applicable) over such
account to the Agent.
 
“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective control agreement.
 
“Copyrights” means any and all rights in any works of authorship, including (i)
copyrights and moral rights, (ii) copyright registrations and recordings thereof
and all applications in connection therewith including those listed on Schedule
5.26(b) to the Information Certificate, (iii) income, license fees, royalties,
damages, and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (iv) the right to sue for past, present, and future infringements
thereof, and (v) all of Borrower’s and each other Loan Party’s rights
corresponding thereto throughout the world.
Schedule 1.1 - 6

--------------------------------------------------------------------------------

“Credit Facility” has the meaning set forth in the Recitals hereto.
 
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
 
“Default Rate” has the meaning specified therefor in Section 2.6(b).
 
“Deposit Account” means any deposit account (as that term is defined in the
Code).
 
“Designated Account” means the operating Deposit Accounts of Borrower identified
on Annex D-l.
 
“Disposition” means (a) the sale, lease, conveyance or other disposition of
property, other than sales or other dispositions expressly permitted under
clauses (a), (b), (c), (d), (f), (g), (h), (i) and (j) of the definition of
“Permitted Dispositions and (b) the sale or transfer by the Parent or any
Subsidiary of the Parent of any Stock or Stock equivalent issued by any
Subsidiary of the Parent and held by such transferor Person (other than (i) a
sale or transfer of the Stock or Stock equivalents of a Subsidiary of the Parent
to the Parent permitted hereunder and (ii) a sale or transfer of the Stock or
Stock equivalents of a Foreign Subsidiary of the Parent to another Foreign
Subsidiary permitted hereunder).
 
“Disqualified Person” means (a) a direct competitor of Borrower or its
Subsidiaries that has been specified in writing to the Agent and the Required
Lenders prior to the First Amended and Restated Effective Date and (b) any
Person that is clearly identifiable, solely on the basis of such Person’s name,
as an Affiliate of any Person referred to in clause (a) above. It is understood
and agreed that Borrower shall be permitted to supplement, after the First
Amended and Restated Effective Date and in writing, the list of Disqualified
Persons to add additional direct competitors of Borrower upon reasonable written
notice to the Agent and the Lenders. Such supplement shall become effective
immediately upon delivery to the Agent and the Lenders and shall not apply
retroactively to disqualify the transfer of an interest in any Advances that was
effective prior to the effective date of such supplement.
 
“Dollars” means United States dollars.
 
“Domestic Subsidiary” means any Subsidiary of a Loan Party that is not a Foreign
Subsidiary.
 
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of a Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Loan Party, any Subsidiary of a Loan Party, or any of their predecessors in
interest.
Schedule 1.1 - 7

--------------------------------------------------------------------------------

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or any of its Subsidiaries, relating to the environment, the effect
of the environment on employee health, or Hazardous Materials, in each case as
amended from time to time.
 
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
 
“Equipment” means equipment (as that term is defined in the Code).
 
“Equity Interest” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), joint venture
interests, or if such Person is a limited liability company, membership
interests and any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
property of, such partnership, whether outstanding on the date hereof or issued
on or after the First Amended and Restated Effective Date, but excluding debt
securities convertible or exchangeable into such equity.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
 
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 and
430 of the IRC, any Person subject to ERISA that is a party to an arrangement
with any Loan Party or any of its Subsidiaries and whose employees are
aggregated with the employees of a Loan Party or its Subsidiaries under IRC
Section 414(o).
 
“Event of Default” has the meaning specified therefor in Section 9.
 
“Event of Loss” means, with respect to any property, any of the following: (a)
any loss, destruction or damage of such property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such property, or confiscation of such property or the requisition
of the use of such property.
 
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
 
“Excluded Accounts” means, as to any Loan Party, all Deposit Accounts used
solely for (i) payroll and/or accrued employee benefits or (ii) employee benefit
plans.
Schedule 1.1 - 8

--------------------------------------------------------------------------------

“Excluded Property” means:
 
(a) all of any Loan Party’s right, title and interest in any leasehold or other
non-fee simple interest in any Real Property of such Loan Party (whether leased
or otherwise held on the date hereof or leased or otherwise acquired after the
date hereof);
 
(b) any permit or lease or license or any contractual obligation entered into by
any Loan Party, (i) that prohibits or requires the consent of any Person other
than Borrower or any of its Affiliates as a condition to the creation by any
Loan Party of a Lien on any right, title or interest in such permit, lease,
license or contractual agreement or any Capital Stock or equivalent related
thereto or (ii) to the extent that any Legal Requirement applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in (i) and (ii), to the extent, and for as long as, such prohibition
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the Code or any other Legal Requirement;
 
(c) (i) all foreign intellectual property and (ii) any “intent-to-use” trademark
applications prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal law;
 
(d) fixed or capital assets owned by any Loan Party that are subject to a
purchase money Lien or a capital lease if the contractual obligation pursuant to
which such Lien is granted (or in the document providing for such capital lease)
prohibits or requires the consent of any Person other than Borrower or any of
its Affiliates as a condition to the creation of any other Lien on such
equipment;
 
(e) motor vehicles subject to certificates of title (except (i) to the extent
perfection can be obtained by the filing of Uniform Commercial Code financing
statements and (ii) titled Equipment and Preempted Perfection Equipment, which
shall be subject to Section 6.12(k));
 
(f) cash collateral pledged to a third-party to the extent permitted by this
Agreement, securing, in the case of letters of credit, an amount not to exceed
the face amount of cash collateralized letters of credit for the benefit of any
of the Loan Parties and, in the case of Hedging Obligations, not to exceed the
amount of such Hedging Obligations, in each case, to the extent such letters of
credit or Hedging Obligations are permitted hereunder, as applicable;
 
(g) (i) the Equity Interests in the Kuukpik Joint Venture, (ii) any interest in
any Equity Interests that is not directly owned by any Loan Party and (iii) any
interest in any Equity Interests of any other joint venture, partnership or
other entity that was or is existing (A) on the date hereof or (B) from and
after the date hereof if such joint venture, partnership or other entity is not
a Subsidiary of a Loan Party, in each case if and for so long as (x) the grant
of a Lien with respect thereto is not permitted by the other partner, joint
venture or joint venture partner, as applicable, and (y) the applicable Loan
Party has used commercially reasonable efforts to obtain the right to grant a
hen in such joint venture, partnership or other entity;
 
(h) Equity Interests in excess of 65% of all outstanding voting Equity Interests
of any Foreign Subsidiary (including for the avoidance of doubt any controlled
foreign corporation within the meaning of Section 957 of the IRC) or any Foreign
Subsidiary Holding Company and any of the Equity Interests of any Subsidiary of
such Foreign Subsidiary or Foreign Subsidiary Holding Company;
Schedule 1.1 - 9

--------------------------------------------------------------------------------

(i) any Collateral that has been released in accordance with the Loan Documents,
this Agreement, or the Intercreditor Agreement;
 
(j) [Intentionally Omitted];
 
(k) the Excluded Accounts;
 
(l) any property or assets owned at any time or from time to time by any Foreign
Subsidiary (to the extent otherwise permitted under Section 6.12); and
 
(m) any asset or property constituting Equity Interests in a Foreign Subsidiary
as to which the Required Lenders in their reasonable discretion and as confirmed
in writing to the Agent upon request will not seek to obtain or perfect a
security interest thereon if the costs of obtaining or perfecting such security
interest outweighs the benefit to the Secured Parties of the security afforded
thereby (based on the fair market value of such asset or property) (it being
understood that such determination in respect of assets described in this clause
(m) shall only apply with respect to actions required to create or perfect a
security interest in the Collateral under the laws of any non-U.S.
jurisdiction);
 
provided, that notwithstanding anything to the contrary contained in clauses (a)
through (m) above to the contrary, (a) Excluded Property shall not include any
Proceeds of property described in clauses (a) through (m) above (unless such
proceeds are also described in such clauses), and (b) no property or assets that
are subject to a Lien securing the Obligations, including, without limitation.
Proceeds of Collateral in the form of Excluded Property, shall constitute
Excluded Property so long as such Lien remains in effect; provided, further,
that at such time as any of the foregoing property no longer constitutes
Excluded Property, such property shall immediately constitute Collateral and a
Lien on and security interest in and to all of the right, title and interest of
the applicable Loan Party in, to and under such property shall immediately
attach thereto.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Agent or Lender or required to be withheld or deducted from a payment to an
Agent or Lender, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Agent or Lender being organized under the laws of,
or having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in an Advance or
Commitment pursuant to a law in effect on the date of which (i) such Lender
acquires such interest in the Advance or Commitment (other than pursuant to an
assignment request by Borrower under Section 14.3) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
16.1, amount with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changes its lending office, (c) Taxes attributable to such
Lender’s failure to provide the documents and information described in Section
16.l(f) and (d) any withholding Taxes imposed under FATCA.


“Existing Notes Documents” means the Existing Notes Indenture and all other
documents and agreements executed in connection therewith, together with the
Intercreditor Agreement, and all other documents and agreements executed by
Existing Notes Trustee and Loan Parties.
 
“Existing Noteholder Obligations” means the “Existing Indenture Obligations” as
defined in the Intercreditor Agreement.
Schedule 1.1 - 10

--------------------------------------------------------------------------------

“Existing Noteholders” means “Existing Noteholders,” Existing Notes Indenture
Secured Parties, and Wilmington Savings Fund Society, FSB, as trustee and
collateral agent for the “Existing Noteholders,” all as defined in the
Intercreditor Agreement.
 
“Existing Notes” means the 10.000% Senior Secured Notes due 2019 issued by
Parent under the Existing Notes Indenture.
 
“Existing Notes Indenture” means the Indenture dated as of July 2, 2014 for
10.000% Senior Secured Notes due 2019, by and among the Parent, the Guarantors,
and Wilmington Savings Fund Society, FSB as trustee and Existing Noteholder
Collateral Agent.
 
“Existing Notes Indenture Secured Parties” means the Secured Parties as defined
in the Existing Notes Indenture Security Agreement.
 
“Existing Notes Indenture Security Agreement” means the Security Agreement as
defined in the Existing Notes Indenture.
 
“Existing Notes Trustee” means Wilmington Savings Fund Society, FSB in its
capacity as noteholder collateral agent and trustee under the Existing Notes
Indenture.
 
“Existing Obligations” has the meaning specified therefor in Section 2.1(a).
 
“Expenses” means all (a) reasonable documented out-of-pocket costs and expenses
(including taxes, and insurance premiums) required to be paid by any Loan Party
or any of its Subsidiaries or any other guarantor under any of the Loan
Documents that are paid, advanced, or incurred by the Agent and the Lenders, (b)
reasonable documented out-of-pocket fees or charges (including reasonable
attorneys’ fees) paid or incurred by the Agent and Lenders in connection with
the negotiation, documentation, and execution of any of the Loan Documents and
the transactions contemplated thereby, including reasonable documented
out-of-pocket fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
judgment lien, litigation, bankruptcy and Code searches and including searches
with the patent and trademark office, the copyright office, or the department of
motor vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation contained in this Agreement),
real estate surveys, real estate title insurance policies and endorsements, and
environmental audits, (c) reasonable documented out-of-pocket charges paid or
incurred by the Agent resulting from the dishonor of checks payable by or to any
Loan Party, (d) reasonable documented out-of-pocket costs and expenses
(including reasonable attorneys’ fees) paid or incurred by the Agent and Lenders
to correct any default or enforce any provision of the Loan Documents, or during
the continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (e) reasonable documented out-of-pocket fees and
expenses to initiate electronic reporting by Borrower to the Agent and Lenders,
(f) reasonable documented out-of-pocket examination fees and expenses (including
reasonable travel, meals, and lodging) of the Agent and Lenders related to any
inspections, audits, examinations, or appraisals to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
(g) reasonable documented out-of-pocket costs and expenses (including reasonable
attorneys’ fees) of third party claims or any other suit paid or incurred by the
Agent or Lenders in enforcing or defending the Loan Documents or in connection
with the transactions contemplated by the Loan Documents, (h) the Agent’s and
Lenders’ reasonable documented out-of-pocket costs and expenses (including
reasonable attorneys’ fees) incurred in advising, structuring, drafting,
reviewing, administering (including reasonable travel, meals, and lodging), or
amending, amending and restating, modifying or supplementing the Loan Documents
(including, without limitation, in connection with the assignment of Advances
and other Obligations hereunder), (i) the Agent and Lenders’ reasonable
documented out-of-pocket costs and expenses (including reasonable documented
out-of-pocket attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including reasonable attorneys,
accountants, consultants, and other advisors fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning any Loan Party or any of its Subsidiaries or in exercising rights or
remedies under the Loan Documents or otherwise), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral and (j) any other reasonably documented
out-of-pocket fees or expenses payable to the Agent or any Lender in the amounts
and at times separately agreed upon between Borrower and the Agent or Lender, as
applicable.
Schedule 1.1 - 11

--------------------------------------------------------------------------------

“FATCA” means Section 1471 through 1474 of the IRC, as amended from time to
time, any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b)(1) of the IRC, any published
intergovernmental agreement entered into in connection with the implementation
of the foregoing and any fiscal or regulatory legislation or rules adopted
pursuant to such published intergovernmental agreements.
 
“First Amended and Restated Effective Date” means the date on which the
conditions precedent set forth in Sections 4.1 and 4.4 have been satisfied or
waived in accordance with the terms hereof.
 
“First Amended and Restated Effective Date Advance” means the Advance made
pursuant to Section 2.1(b) on the First Amended and Restated Effective Date in
an amount equal to $2,351,375.55.
 
“First Amended and Restated Effective Date Advance Commitment” means, with
respect to each Lender, the obligation to make a First Amended and Restated
Effective Date Advance to Borrower pursuant to Section 2.1(b) in the amount set
forth on Schedule 2.1 attached hereto.
 
“First Amended and Restated Effective Date Lenders” means severally and not
jointly, each of the Lenders party to the Closing Date Assignments as “assignee”
thereunder.
 
“Fixtures” means fixtures (as that term is defined in the Code).
 
“Foreign Jurisdiction” means a jurisdiction that is not a federal, state, or
local jurisdiction in the United States or any territories thereof.
 
“Foreign Lender” means a Lender that is not a U.S. Person.
 
“Foreign Located Assets” means the assets or properties of Borrower or any Loan
Party that are located in a Foreign Jurisdiction on the Original Closing Date
and at all times thereafter, and that were reported as such in financial
statements provided to Lender on or before the Original Closing Date.
 
“Foreign Subsidiary” means a Subsidiary of a Loan Party that is organized under
the laws of a jurisdiction other than the United States, any state thereof or
the District of Columbia.
 
“Foreign Subsidiary Holding Company” means any domestic Subsidiary of a Loan
Party that is engaged in no material business activities other than the holding
of Equity Interests and other investments in one or more Foreign Subsidiaries
(including for the avoidance of doubt any controlled foreign corporation within
the meaning of Section 957 of the IRC) or other Foreign Subsidiary Holding
Companies.
Schedule 1.1 - 12

--------------------------------------------------------------------------------

“Funding Date” means the date on which a Borrowing occurs.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.
 
“General Intangibles” means general intangibles (as that term is defined in the
Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or filings in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than, to the extent excluded from the definition
of “General Intangibles” under the Code, Commercial Tort Claims, money,
Accounts, Chattel Paper, Deposit Accounts, Goods, Investment Related Property,
Negotiable Collateral, and oil, gas, or other minerals before extraction.
 
“Goods” means goods (as that term is defined in the Code).
 
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
 
“Governmental Authority” means any federal, state, local or foreign (whether
civil, criminal, military or otherwise) court, central bank or governmental
agency, tribunal, authority, instrumentality or regulatory body or any
subdivision thereof or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).
 
“Guaranteed Obligations” has the meaning specified therefor in Section 18.2(a).
 
“Guarantors” means the Parent, SAExploration Sub, Inc., NES, LLC, SAExploration
Seismic Services (US), LLC and any Additional Guarantors, and each of them is a
“Guarantor.”
 
“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in Section 18 of this Agreement.
 
“Guaranty Supplement” has the meaning specified therefor in Section 18.6.
 
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
Schedule 1.1 - 13

--------------------------------------------------------------------------------

“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B) (A) of the Bankruptcy Code.
 
“Hedging Obligations” means any and all obligations or liabilities, whether
direct or indirect, absolute or contingent, liquidated or unliquidated,
determined or undetermined, voluntary or involuntary, due, not due or to become
due, incurred in the past or now existing or hereafter arising, however arising
of any Loan Party or any of its/their Subsidiaries arising under, owing pursuant
to, or existing in respect of Hedge Agreements entered into with a Bank Product
Provider or another counterparty.
 
“Impacted Lender” means any Lender that has a Person that directly or indirectly
controls such Lender and such Person (a) becomes subject to a voluntary or
involuntary case under the Bankruptcy Code or any similar bankruptcy laws, (b)
has appointed a custodian, conservator, receiver or similar official for such
Person or any substantial part of such Person’s assets, or (c) makes a general
assignment for the benefit of creditors, is liquidated, or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or bankrupt. For
purposes of this definition, “control” means the possession of either (a) the
power to vote, or the beneficial ownership of, 10% or more of the voting Stock
of such Person (either directly or through the ownership of Stock equivalents)
or (b) the power to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise.
 
“Indebtedness” as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations of such Person owing under Hedge Agreements (which amount
shall be calculated based on the amount that would be payable by such Person if
the Hedge Agreement were terminated on the date of determination), (g) any
Prohibited Preferred Stock of such Person, and (h) any obligation of such Person
guarantying or intended to guaranty (whether directly or indirectly guarantied,
endorsed, co-made, discounted, or sold with recourse) any obligation of any
other Person that constitutes Indebtedness under any of clauses (a) through (g)
above. For purposes of this definition, the amount of any Indebtedness
outstanding as of any date will be: (i) the accreted value of Indebtedness, in
the cause of any Indebtedness issued with original issue discount; (ii) with
respect to contingent obligations, the maximum liability upon the occurrences of
the contingency giving rise to the obligation; (iii) with respect to Hedging
Obligations, the net amount payable, if any, by the specified Persons if such
Hedging Obligations terminated at that time due to default by such Person; (iv)
in respect of Indebtedness of another Person secured by a Lien on the assets of
the specified Person, the lesser of: (1) the fair market value of such assets at
the date of determination; or (2) the amount of such Indebtedness of the other
Person; (v) the maximum amount Borrower and Loan Parties would become obligated
to pay upon the maturity of, or pursuant to any mandatory redemption provisions
of, any Preferred Stock; (vi) the amount of the liability in respect thereof
determined in accordance with GAAP, in the case of Indebtedness issued at a
price that is less than the principal amount thereof; and (vii) the principal
amount of the Indebtedness, in the case of any other Indebtedness. Indebtedness
shall be calculated without giving effect to the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under the Loan Documents, the Term Documents, the Existing Notes
Documents or the New Senior Note Documents as a result of accounting for any
embedded derivatives created by the terms of such Indebtedness.
Schedule 1.1 - 14

--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning specified therefor in Section 11.3.
 
“Indemnified Person” has the meaning specified therefor in Section 11.3.
 
“Indemnified Taxes” shall mean (i) Taxes imposed on or with respect to any
payment made or due under any Loan Document other than Excluded Taxes and (ii)
Other Taxes.
 
“Information Certificate” means the Information Certificate completed and dated
as of the First Amended and Restated Effective Date and executed by the Loan
Parties attached hereto as Exhibit E.
 
“Initial Lender” as defined in the preamble hereto.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors,
receiverships, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.
 
“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, social media accounts and identifiers, specifications, documentations,
reports, catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.
 
“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public on
non-discriminatory terms which have been licensed to the Specified Party
pursuant to end-user licenses), (B) the license agreements listed on Schedule
5.26(b) to the Information Certificate, and (C) the right to use any of the
licenses or other similar rights described in this definition in connection with
the enforcement of the Secured Parties’ rights under the Loan Documents.
 
“Intercompany Canadian Note” means the Promissory Note dated December 5, 2012,
issued by SAExploration (Canada) Ltd. to the Borrower in the original principal
amount of U.S. $50,000,000, as the same may be amended, restated, supplemented
or otherwise modified from time to time.
 
“Intercompany Indebtedness” means all Indebtedness between or among any one or
more of Borrower, the Loan Parties, and any of their Subsidiaries, including,
but not limited to, the Indebtedness evidenced by the Intercompany Notes.
 
“Intercompany Notes” means the Intercompany Canadian Note, the Intercompany
Subordinated Note and any other intercompany notes now owned or hereafter
acquired by any of the Loan Parties and all certificates, instruments or
agreements evidencing the Intercompany Notes and such other intercompany notes,
and all assignments, amendments, amendments and restatements, supplements,
extensions, renewals, replacements or modifications thereof.
Schedule 1.1 - 15

--------------------------------------------------------------------------------

“Intercompany Subordinated Note” means the Amended and Restated Global
Intercompany Subordinated Note dated as of the Original Closing Date, issued by
the Loan Parties and each of their direct Subsidiaries, evidencing the
intercompany Indebtedness among them from time to time and at any time
outstanding, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of June 29, 2016 by and among the Agent, as ABL Agent, the
Term Agent (as defined in the Intercreditor Agreement), and the Existing
Noteholder Agent (as defined in the Intercreditor Agreement) party thereto, and
acknowledged, consented to by the Loan Parties, and joined by the Additional
Noteholder Agent (as defined in the Intercreditor Agreement) pursuant to an
Additional Indebtedness Joinder and Designation dated as of July 27, 2016.
 
“Interest Rate” means an interest rate equal to (i) ten and one quarter percent
(10.25%) per annum for the period from the Funding Date in regards to the First
Amended and Restated Effective Date Advance through and including March 22,
2018, (ii) ten and three quarter percent (10.75%) per annum for the period from
March 23, 2018 through and including September 22, 2018, and eleven and three
quarter percent (11.75%) per annum, thereafter.
 
“Inventory” means inventory (as that term is defined in the Code).
 
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guaranties,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business not to exceed $500,000 in the aggregate during any fiscal year of
Borrower, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
 
“Investment Related Property” means (i) any and all investment property (as that
term is defined in the Code), and (ii) any and all of the following (regardless
of whether classified as investment property under the Code): all other Equity
Interests.
 
“IRC” means the Internal Revenue Code of 1986, as amended.
 
“Kuukpik Joint Venture” means Kuukpik/SAExploration, LLC, an Alaska limited
liability company and a joint venture between SAExploration, Inc. and Kuukpik
Corporation.
 
“Legal Requirements” means, as to any Person, the organizational documents of
such Person, and any governmental treaty, law (including the common law),
statute, ordinance, code, rule, regulation, guidelines, license, permit
requirement, order or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
“Lender Party” means each of the Agent, each Lender, and each participant.
 
“Lender Representatives” has the meaning specified therefor in Section 19.8(a).
 
“Lender-Related Parties” means for any Lender and the Agent, such Lender or
Agent, together with its or their Affiliates, officers, directors, employees,
attorneys, and agents.
Schedule 1.1 - 16

--------------------------------------------------------------------------------

“Lenders” has the meaning specified therefor in the preamble to this Agreement
and their respective permitted successors and assigns.
 
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify Borrower and the Agent.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
 
“Loan Documents” means this Agreement, any Guaranty, any Borrowing Certificate,
the Intercreditor Agreement, the Preferred Ship Mortgage, Control Agreements,
the Amended Intercompany Subordination Agreement, the Agent Fee Letter, any
collateral or security documents executed in connection herewith, and any Notes
executed by Borrower in connection with this Agreement and payable to the
Lenders, and any other instrument or agreement entered into, now or in the
future, by any Loan Party or any of its Subsidiaries and the Lenders or the
Agent in connection with this Agreement.
 
“Loan Parties” means, collectively, Borrower and each Guarantor and each of them
is a “Loan Party”.
 
“Loan Parties’ Alaska Operations” means all assets of the Loan Parties’ located
in Alaska on the First Amended and Restated Effective Date, and all operations
of the Loan Parties performed in Alaska, as represented in the Loan Parties’
financial statements provided to the Lenders prior to the First Amended and
Restated Effective Date.
 
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
 
“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Loan Parties and their Subsidiaries taken as a
whole, (b) a material impairment of the ability of any Loan Party or any of its
Subsidiaries to perform its obligations under the Loan Documents to which it is
a party or of the Agent’s ability to enforce the Obligations or realize upon the
Collateral, (c) a material impairment of the enforceability or priority of the
Agent’s Liens with respect to the Collateral as a result of an action or failure
to act on the part of any Loan Party or its Subsidiaries, or (d) any claim
against any Loan Party or its Subsidiaries or written threat of material
litigation which if determined adversely to any Loan Party or any of its
Subsidiaries, would result in the occurrence of an event described in clauses
(a), (b) or (c) above.


“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$500,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary), and, (ii) all other contracts or
agreements, the loss of which could reasonably be expected to result in a
Material Adverse Change.
 
“Maturity Date” means the earlier of (i) September 14, 2018, if any Existing
Notes or New Senior Notes remain outstanding as of such date and (ii) January 2,
2020.
Schedule 1.1 - 17

--------------------------------------------------------------------------------

“Maximum Amount” means $16,000,000.00.
 
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
 
“Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).
 
“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to Borrower or any Affiliate of Borrower (other than any Lender or
Permitted Holder), (ii) sale, use or other transaction Taxes paid or payable as
a result thereof, (iii) amounts required to be applied to repay principal,
interest and prepayment premiums and penalties on Indebtedness secured by a Lien
on the asset which is the subject of such Disposition (other than Indebtedness
under the Existing Notes Documents, the New Senior Notes Documents, the Term
Documents any other Indebtedness subordinated to the Obligations contractually
or otherwise), (iv) income Taxes or gains (whether imposed on a Loan Party or,
if such Loan Party is treated as a pass-through or disregarded entity for
federal and state income Tax purposes or is a member of any consolidated,
affiliated or unitary group, distributions pursuant to the paragraph (a) of the
definition of Permitted Distributions), and (v) the amount of cash reserves or
escrows established in connection with purchase price adjustments and retained
liabilities; provided, however, when such cash or escrow is released to a Loan
Party or one of its Subsidiaries, the amount so released shall be deemed to be
Net Proceeds hereunder at such time, and (b) in the event of an Event of Loss,
(i) all money actually applied to repair or reconstruct the damaged property or
property affected by the condemnation or taking, (ii) all of the costs and
expenses reasonably incurred in connection with the collection of such proceeds,
award or other payments, and (iii) any amounts retained by or paid to parties
having superior rights to such proceeds, awards or other payments.
 
“New Senior Notes” means the 10.000% Senior Notes due 2019 issued by Parent
under the New Senior Notes Indenture.
 
“New Senior Notes Indenture” means the First Supplemental Indenture dated as of
June 29, 2016 for 10.000% Senior Notes due 2019 by and among the Parent, the
Guarantors, and Wilmington Savings Fund Society, FSB, as trustee and as
noteholder collateral agent.
 
“New Senior Notes Documents” means the New Senior Notes Indenture and any other
instrument or agreement entered into, now or in the future, by any Loan Party or
any of its Subsidiaries or the trustee of the New Senior Notes Indenture in
connection with the New Senior Notes Indenture.
 
“New Senior Notes Trustee” means the trustee and collateral agent under the New
Senior Notes Indenture.
 
“New Senior Noteholders” means “Senior Noteholders” as defined in the New Senior
Notes Indenture, “Additional Indenture Secured Parties” as defined in the
Intercreditor Agreement and the trustee and the collateral agent for the New
Senior Noteholders.


Schedule 1.1 - 18

--------------------------------------------------------------------------------

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), unless and until such Lender has cured such
failure in accordance with Section 2.13(d)(v), (b) given written notice (and the
Agent has not received a revocation in writing), to Borrower, the Agent or any
Lender or has otherwise publicly announced (and the Agent has not received
notice of a public retraction) that such Lender believes it will fail to fund
payments or purchases of participations required to be funded by it under the
Loan Documents or two or more other syndicated credit facilities agented by the
Agent, (c) failed to fund, and not cured, loans, participations, advances, or
reimbursement obligations under two or more other syndicated credit facilities
agented by the Agent, unless subject to a good faith dispute, or (d) any Lender
that has (i) become subject to a voluntary or involuntary case under the
Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian, conservator,
receiver or similar official appointed for it or any substantial part of such
Person’s assets, or (iii) made a general assignment for the benefit of
creditors, been liquidated, or otherwise been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, and for this clause (d), the Agent has
determined that such Lender is reasonably likely to fail to fund any payments
required to be made by it under the Loan Documents.


“Note” means a promissory note of Borrower payable to a Lender, evidencing the
Indebtedness of Borrower to such Lender resulting from Advances made to Borrower
by such Lender or its predecessor(s) hereunder.
 
“Obligations” means all loans (including the Subsequent Advances and all other
Advances (including any Protective Advances and all Overadvance Amounts)),
debts, principal, interest (including any interest that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
premiums, liabilities, obligations (including indemnification obligations),
fees, Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties (and, in regard to the Guarantors, the Guaranteed Obligations and all
other obligations owed by the Guarantors under the Guaranty), and all covenants
and duties of any other kind and description owing by any Loan Party pursuant to
or evidenced by this Agreement or any of the other Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
voluntary or involuntary, due, not due or to become due, sole, joint, several or
joint and several, incurred in the past or now existing or hereafter arising,
however arising, and including all interest not paid when due, and all other
expenses or other amounts that Borrower or any other Loan Party is required to
pay or reimburse by the Loan Documents or by law or otherwise in connection with
the Loan Documents. Any reference in this Agreement or in the Loan Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
 
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
“Officer’s Certificate” means a certificate from an Authorized Person of
Borrower, stating that: (i) the representations and warranties of Borrower and
each other Loan Party set forth in this Agreement and in the other Loan
Documents are true and correct in all material respects as of the date hereof
(except to the extent such representations and warranties expressly relate
solely to an earlier date, in which case such representations and warranties
shall continue to be true and correct in all material respects as of such
earlier date); and (ii) no Default or Event of Default has occurred and is
continuing on and as of the date hereof, and neither will result from the
Advance made on the date hereof or as a result of this Agreement becoming
effective.
 
“Original Closing Date” means June 29, 2016.
 
“Original Lender” shall have the meaning set forth in the Recitals hereto.
Schedule 1.1 - 19

--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to the Agent or any Lender, Taxes
imposed as a result of a present or former connection between the Agent or such
Lender and the jurisdiction imposing such Tax (other than connections arising
from the Agent or such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Advance or
Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 14.3).
 
“Overadvance Amount” has the meaning specified in Section 2.5(b).
 
“Parent” means SAExploration Holdings, Inc., the ultimate parent of Borrower.
 
“Patents” means patents and patent applications, including (i) the patents and
patent applications listed on Schedule 5.26(b) to the Information Certificate,
(ii) all continuations, divisional, continuations-in-part, re-examinations,
reissues, and renewals thereof and improvements thereon, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of Borrower’s and each other Loan Party’s
rights corresponding thereto throughout the world.
 
 “Patriot Act” has the meaning specified therefor in Section 5.18 of Exhibit D
to this Agreement.
 
“PEP” means politically exposed party under OFAC.
 
“Permitted Affiliate Transactions” means the following:
 
(a) any employment agreement, employee benefit plan, equity incentive plan,
employee stock ownership plan, officer or director indemnification agreement,
compensation agreement or arrangement, customary benefit programs or
arrangements for employees, officers or directors (including vacation plans,
health and life insurance plans, deferred compensation plans and retirement or
savings plans) or any similar agreement or arrangement authorized by the
applicable Board of Directors and entered into by any Loan Party in the ordinary
course of business and payments pursuant thereto;
 
(b) payment of reasonable and customary fees and reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) of directors or officers of
Loan Parties;
 
(c) loans or advances to employees for employment-related expenses in the
ordinary course of business not to exceed $500,000 in the aggregate at any one
time outstanding;
 
(d) so long as no Event of Default has occurred and is continuing, and to the
extent not otherwise prohibited by this Agreement, transactions between or among
Loan Parties and/or their Subsidiaries, other than the transfer of assets from a
Loan Party to a non-Loan Party, unless otherwise expressly permitted hereunder;
Schedule 1.1 - 20

--------------------------------------------------------------------------------

(e) Permitted Indebtedness described in clauses (b), (i) and (j) of the
definition thereof;
 
(f) Permitted Transactions;
 
(g) Permitted Investments;
 
(h) to the extent otherwise permitted, any transactions between Borrower or any
Subsidiary of Borrower and any Person, a director of which is also a director of
Borrower or a Subsidiary; provided, that such director abstains from voting as a
director of Borrower or the Subsidiary, as applicable, in connection with the
approval of the transaction; and
 
(i) Permitted Dispositions.
 
“Permitted Discretion” means a determination made in the exercise of the good
faith judgment of the Agent or the Required Lenders, as applicable (from the
perspective of a secured lender). For the purposes of this agreement, acting on
advice of counsel shall be deemed to be exercising good faith judgment.
 
“Permitted Dispositions” means:
 
(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business;
 
(b) sales of Inventory to buyers in the ordinary course of business;
 
(c) the granting of Permitted Liens;
 
(d) the making of a Permitted Distribution or other disposition that is
expressly permitted pursuant to Section 7.17 of this Agreement;
 
(e) the making of a Permitted Investment;
 
(f) sales, leases, conveyances or other dispositions of assets between or among
the Loan Parties so long as the Agent is notified of such disposition;
 
(g) the abandonment or relinquishment of assets, the waiver of contract rights
or the settlement, release or surrender or contract, tort or other claims, in
each case, in the ordinary course of business and in the exercise of reasonable
business judgment;
 
(h) dispositions pursuant to condemnation or similar involuntary dispositions
initiated by a Governmental Authority for consideration;
 
(i) dispositions in respect of Permitted Transactions;
 
(j) dispositions of assets for fair value of up to $1,500,000 in aggregate per
fiscal year; and
 
(k) the sale or other dispositions of Alaska Tax Credits in an arm’s length
transaction for fair value as determined by the applicable Loan Party in its
reasonable business judgment.
Schedule 1.1 - 21

--------------------------------------------------------------------------------

“Permitted Distributions” means, to the extent permitted by law, the following
distributions or dividends:
 
(a) distributions by a Loan Party or its Subsidiaries to any direct or indirect
parent entity of any consolidated, affiliated or unitary group of which such
Loan Party is a member in an amount sufficient to pay taxes imposed on such
parent under applicable law to the extent attributable to the income or
operations of such Loan Party or Subsidiary or their respective Subsidiaries;
provided, that such parent entity is a Loan Party or a Subsidiary of a Loan
Party;
 
(b) [Intentionally Omitted];
 
(c) so long as no Default or Event of Default shall have occurred and be
continuing, the repurchase, redemption, defeasance or other acquisition or
retirement for value of Indebtedness of any Loan Party that is contractually
subordinated to the Obligations with the net cash proceeds from or in exchange
for a substantially concurrent incurrence of Refinancing Indebtedness;
 
(d) so long as no Default or Event of Default shall have occurred and be
continuing, the payment of (i) any payments permitted pursuant to Section 7.7,
(ii) fees and expenses described in subsection (b) of the definition of
“Permitted Affiliate Transactions”, (iii) the payment of any dividend (or, in
the case of any partnership, limited liability company, or other Person, any
similar distribution) by a Loan Party or a Subsidiary of any Loan Party to any
other Loan Party and (iv) other payments in an amount not to exceed $50,000 per
year;
 
(e) so long as no Default or Event of Default shall have occurred and be
continuing, the payments required to be made in accordance with the terms of the
Management Incentive Plan (as defined under the Restructuring Support
Agreement);
 
(f) so long as no Default or Event of Default shall have occurred and be
continuing, the repurchase of Equity Interests deemed to occur upon the exercise
of stock options or other equity awards to the extent such Equity Interests
represent a portion of the exercise price of those stock options or other equity
awards and any repurchase or other acquisition of Equity Interests made in lieu
of or to satisfy withholding or similar Taxes in connection with any exercise or
exchange of stock options, warrants, equity incentives, other equity awards or
other rights to acquire Equity Interests;
 
(g) [Intentionally Omitted]; and
 
(h) so long as no Default or Event of Default shall have occurred and be
continuing, payments of cash, dividends, distributions, advances or other
Restricted Payments by any Loan Party or any Subsidiary of a Loan Party to allow
the payment of cash in lieu of the issuance of fractional shares upon (i) the
exercise of warrants, stock options, awards under equity incentive plans or
similar securities or (ii) the conversion or exchange of Capital Stock of any
such Person or the conversion or exchange of Indebtedness of any such Person
that is convertible into or exchangeable for Capital Stock of such Person.
 
“Permitted Foreign Deposit Accounts” means any deposit account disclosed to the
Agent and held by any Loan Party, that is (a) maintained with a foreign
depository bank, (b) subject to the laws of a Foreign Jurisdiction, and (c)
solely used for the deposit of receipts from operations performed in Foreign
Jurisdictions and for the payment of operational expenses and payroll incurred
in the ordinary course in Foreign Jurisdictions.
 
“Permitted Holder” means any of (i) each Supporting Holder (as defined in the
Restructuring Support Agreement) and (ii) any Related Party thereof.
Schedule 1.1 - 22

--------------------------------------------------------------------------------

“Permitted Indebtedness” means:
 
(a) Indebtedness evidenced by this Agreement or the other Loan Documents;
 
(b) Indebtedness set forth on Schedule 5.19 to the Information Certificate and
any Refinancing Indebtedness in respect of such Indebtedness;
 
(c) the incurrence by Borrower and the Guarantors of Indebtedness represented by
the Existing Notes and the related Note Guarantees (as defined in the Existing
Notes Indenture) issued under the Existing Notes Indenture, after giving effect
to the Permitted Transactions and subject to the terms of the Intercreditor
Agreement;
 
(d) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness;
 
(e) endorsement of instruments or other payment items for deposit;
 
(f) the incurrence by any Loan Party or its/their Subsidiaries of Hedging
Obligations that are not prohibited under this Agreement and incurred for the
bona fide purpose of hedging the interest rate, commodity, or foreign currency
risks associated with such Loan Party’s and its/their Subsidiaries’ operations
and not for speculative purposes;
 
(g) Indebtedness incurred in respect of Bank Products other than pursuant to
Hedge Agreements;
 
(h) Indebtedness constituting Permitted Investments;
 
(i) the incurrence by Borrower or any other Loan Party of Intercompany
Indebtedness between or among Loan Parties and/or any of their Subsidiaries;
provided, however, that:
 
(i) such parties thereto are parties to the Amended Intercompany Subordination
Agreement;
 
(ii) if any Loan Party is the obligor on such Indebtedness and the payee is not
another Loan Party, such Indebtedness must be expressly subordinated to the
prior payment in full in cash of all Obligations then due;
 
(iii) any (aa) subsequent issuance or transfer of Equity Interests that results
in any such Indebtedness being held by a Person other than a Loan Party or
Subsidiary of any Loan Party, or (bb) sale or other transfer of any such
Indebtedness to a Person that is not a Loan Party or Subsidiary of a Loan Party
will be deemed, in each case, to constitute an incurrence of such Indebtedness
by such Loan Party that was not permitted by this clause (i); and
 
(iv) such Intercompany Indebtedness is permitted under the Term Credit
Agreement;
 
(j) the issuance by any Loan Party to any other Loan Party or a Subsidiary of a
Loan Party of Permitted Preferred Stock; provided, however, that any:
 
(i) subsequent issuance or transfer of Equity Interests that results in any such
Preferred Stock being held by a Person other than a Loan Party or Subsidiary of
a Loan Party,
 
(ii) sale or other transfer of any such Preferred Stock to a Person that is not
either a Loan Party or Subsidiary of a Loan Party, or
Schedule 1.1 - 23

--------------------------------------------------------------------------------

(iii) issuance prohibited by the Term Documents, in each case, will be deemed,
to constitute an issuance of such Preferred Stock that was not permitted by this
clause (j);
 
(k) the Guaranty by any Loan Party of Indebtedness of a Loan Party or Subsidiary
of a Loan Party that was permitted to be incurred by such Loan Party pursuant to
Section 7.1 or another provision of this definition; provided, that if the
Indebtedness being guarantied is subordinated to or pari passu with the
Obligations, then the Guaranty shall be subordinated or pari passu, as
applicable, to other Indebtedness of the Guarantor to the same extent as the
Indebtedness guarantied;
 
(l) the incurrence by any Loan Party in the ordinary course of business of
Indebtedness in favor of insurers, bond companies, and other direct
counterparties in respect of workers’ compensation claims, insurance contracts,
self-insurance obligations, bankers’ acceptances, performance and surety bonds
and other similar guaranties of obligations not constituting Indebtedness;
 
(m) the incurrence by a Loan Party or its Subsidiary of Indebtedness arising
from the honoring by a bank or other financial institution other than the
Lenders of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is less than $100,000 and is
covered within five Business Days following receipt by Loan Party or such
Subsidiary of notice or such event;
 
(n) letters of credit or bank guaranties issued in the ordinary course of
business and consistent with past practice, not supporting Indebtedness, and
having an aggregate face amount (for all of such outstanding letters of credit
and bank guaranties) not to exceed $1,500,000 outstanding at any time;
 
(o) the accrual of interest or dividends on Permitted Preferred Stock, the
accretion or amortization of original issue discount, the payment of interest on
any Indebtedness in the form of additional Indebtedness with the same terms, the
reclassification of Preferred Stock as Indebtedness due to a change in
accounting principles, and the payment of dividends on Preferred Stock in the
form of additional shares of the same class of Preferred Stock will not be
deemed to be an incurrence of Indebtedness or an issuance of Prohibited
Preferred Stock;
 
(p) any Indebtedness equal to amounts advanced to a Loan Party in connection
with the monetization of Alaska Tax Credits, in an amount not to exceed the
amount of such Alaska Tax Credit(s), and secured exclusively by a Permitted Tax
Credit Lien; provided, that all amounts received in connection with the
monetization of Alaska Tax Credits shall be used for the repayment of (i) the
Obligations to the extent required by Sections 2.5(c), 2.5(e) and 2.5(g) hereof
or (ii) the obligations under the Term Credit Agreement to the extent required
by Sections 2.5(c), 2.5(e) and 2.5(g) thereof (but solely to the extent the
Lenders have declined to receive such payments under the immediately preceding
clause (i));
 
(q) Indebtedness evidenced by the Term Documents, to the extent permitted by the
Intercreditor Agreement;
 
(r) the incurrence by Borrower and the Guarantors of Indebtedness represented by
the New Senior Notes (and the related note guarantees) issued under the New
Senior Notes Indenture subject to the terms of the Intercreditor Agreement; and
 
(s) Indebtedness incurred in respect of Permitted Transactions.
 
“Permitted Investments” means:
 
(a) Investments in Cash Equivalents;
Schedule 1.1 - 24

--------------------------------------------------------------------------------

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
 
(c) advances made in connection with purchases of Goods or services in the
ordinary course of business;
 
(d) Investments owned by any Loan Party or any of its Subsidiaries on the First
Amended and Restated Effective Date and set forth on Annex P-1:
 
(e) Investments resulting from entering into agreements relative to Indebtedness
that is permitted under clause (f) or (g) of the definition of Permitted
Indebtedness;
 
(f) any Investment in Borrower or a Loan Party; provided, that no Event of
Default has occurred and is continuing;
 
(g) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of Borrower or any Loan Party, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer; or (ii) litigation, arbitration or other disputes;
 
(h) funds expended on goods, deposits, and related items in the ordinary course
of business in connection with services to be provided by a Loan Party to its
customer, and for which such customer is required to reimburse such Loan Party;
 
(i) [Intentionally Omitted]; and
 
(j) any Investment by any Foreign Subsidiary in any other Foreign Subsidiary or
any Person, if as a result the Person becomes a Foreign Subsidiary or the Person
is merged or consolidated with or into a transfer or conveyance of all or
substantially all of its assets to, or is liquidated into, any Foreign
Subsidiary.
 
“Permitted Liens” means:
 
(a) Liens granted to, or for the benefit of, Agent to secure the Obligations;
 
(b) Liens for unpaid taxes that either (i) are not yet delinquent, or (ii) are
the subject of Permitted Protests;
 
(c) judgment Liens and notices of lis pendens arising solely as a result of the
existence of lawsuits, judgments, orders, or awards that do not constitute an
Event of Default under Section 9.3, provides that adequate reserves have been
made therefor;
 
(d) Liens set forth on Annex P-2; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Annex P-2 shall only secure the
Indebtedness that it secures on the First Amended and Restated Effective Date
and any Refinancing Indebtedness in respect thereof;
 
(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements entered into in the ordinary course of business;
Schedule 1.1 - 25

--------------------------------------------------------------------------------

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof;
 
(g) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness;
 
(h) Liens securing (x) the Existing Notes and obligations under the Existing
Notes Documents and (y) the New Senior Notes and obligations under the New
Senior Notes Documents, in each case, subject to the terms of the Intercreditor
Agreement;
 
(i) Liens in favor of any Loan Party on the assets of (i) any non-Loan Party, or
(ii) a Loan Party if subject to a subordination and standstill agreement
acceptable to the Lenders;
 
(j) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests;
 
(k) Liens on amounts deposited to secure a Loan Party’s obligations in
connection with worker’s compensation or other unemployment insurance;
 
(l) Liens on amounts deposited to secure a Loan Party’s reimbursement
obligations with respect to surety or appeal bonds obtained in the ordinary
course of business;
 
(m) Liens securing Indebtedness under the Term Documents, subject to the terms
of the Intercreditor Agreement;
 
(n) Liens on cash collateral for Hedging Obligations not to exceed the amount of
such Hedging Obligations, to the extent such Hedging Obligations are permitted
hereunder;
 
(o) survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property or improvements or accessions that were not incurred in connection
with Indebtedness and that do not in the aggregate materially adversely affect
the value of said properties or materially impair their use in the operation of
the business of such Person;
 
(p) any extension, renewal or replacement, in whole or in part of any Lien
described above in this definition of “Permitted Liens” (other than Liens
described in clause (a) of this definition of “Permitted Liens”); provided, that
any such extension, renewal or replacement does not extend to any additional
property or assets (plus improvements, accessions, proceeds, replacements or
dividends or distributions in respect thereof);
 
(q) Liens securing Indebtedness under clause (n) of the definition of Permitted
Indebtedness;
 
(r) Liens on any property in favor of a Governmental Authority to secure
partial, progress, advance or other payments pursuant to any contract or
statute, not yet due and payable;
 
(s) Liens encumbering deposits delivered to a Person to secure obligations
arising from statutory, regulatory, contractual or warranty requirements
incurred in the ordinary course of business;
Schedule 1.1 - 26

--------------------------------------------------------------------------------

(t) Liens on the assets of any Foreign Subsidiary securing Indebtedness of any
Foreign Subsidiary; and
 
(u) any Permitted Tax Credit Lien.
 
“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.
 
“Permitted Protest” means the right of Borrower or any other Loan Party or any
of their respective Subsidiaries to protest any Lien (other than any Lien that
secures the Obligations), Taxes (other than payroll taxes or taxes that are the
subject of a United States federal tax lien), or rental payment; provided, that
(a) a reserve with respect to such obligation is established on Books and
Records of such Borrower, such other Loan Party or such Subsidiary in such
amount as is required under GAAP, (b) any such protest is instituted promptly
and prosecuted diligently by such Borrower, Loan Party or Subsidiary, as
applicable, in good faith, (c) the Required Lenders are satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority (except as resulting from operation of law) of any of the
Agent’s Liens, and (d) with respect to Liens of any Loan Party’s subcontractors
and suppliers, the Lien does not constitute a default under the Material
Contract between such Loan Party and its customer relating thereto.
 
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Original Closing Date in an
aggregate principal amount outstanding at any one time not in excess of
$1,000,000.
 
“Permitted Tax Credit Lien” means a Lien on the rights of any Loan Party in or
to any Alaska Tax Credit to secure the Indebtedness described in subsection (p)
of the definition of Permitted Indebtedness.
 
“Permitted Transactions” means transactions contemplated by the Restructuring
Support Agreement.
 
“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.
 
“Platform” has the meaning specified therefor in Section 19.8(c).
 
“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the Code), in each case owned by any
Loan Party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including all Stock and Stock
equivalents listed on Schedule 5.1 to the Information Certificate.  Pledged
Certificated Stock excludes any Excluded Property and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by this
Agreement.
 
“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.
Schedule 1.1 - 27

--------------------------------------------------------------------------------

“Pledged Debt Instruments” means all right, title and interest of any Loan Party
in instruments evidencing any Indebtedness or other obligations owed to such
Loan Party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including all Indebtedness
described on Schedule 6.12(l), issued by the obligors named therein. Pledged
Debt Instruments excludes any Excluded Property and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by this
Agreement.


“Pledged Investment Property” means any investment property of any Loan Party,
and any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Excluded Property and any
Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by this Agreement.
 
“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.
 
“Pledged Uncertificated Stock” means any Stock or Stock equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Loan Party as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Loan Party in, to and under any
organization document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 5.1 to the Information Certificate, to the
extent such interests are not certificated. Pledged Uncertificated Stock
excludes any Excluded Property and any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by this Agreement.
 
“Postpetition Interest” has the meaning specified therefor in Section 18.7(b).
 
“Preempted Perfection Equipment” has the meaning specified therefor in Section
6.12(k).
 
“Preferred Ship Mortgage” means that certain Preferred Ship Mortgage executed by
SAExploration Seismic Services (US), LLC in favor of Agent, as successor in
interest to Original Lender, dated as of the Original Closing Date.
 
“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.
 
“Proceeds” has the meaning specified therefor in the definition of “Collateral”
set forth in Schedule 1.1.
 
“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).
 
“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cashflow statements, all prepared on a basis consistent with
such Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.
 
“Protective Advance” has the meaning specified therefor in Section 2.3(d).
Schedule 1.1 - 28

--------------------------------------------------------------------------------

“PTO” means the United States Patent and Trademark Office.
 
“Public Lender” has the meaning specified therefor in Section 19.8(c).
 
“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.
 
“Purchased Obligations” means the outstanding balance of the Obligations which
Cantor Fitzgerald Securities, as the Initial Lender, acquired from the Original
Lender pursuant to the Assumption and Assignment Agreement (and that was
subsequently assigned to the other First Amended and Restated Effective Date
Lenders pursuant to the Closing Date Assignments), which consist of outstanding
loans in the original principal amount of $2,593,446.34 plus accrued, but unpaid
interest not yet due and payable by the Borrower in the amount of $6,688.57 plus
other amounts due and owing under the Original Credit Agreement in the amount of
$48,489.54.
 
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by a Loan Party or any of its Subsidiaries and the
improvements thereto.
 
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
 
(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,
 
(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of Agent and/or Lenders,
 
(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to Agent and Lenders as
those that were applicable to the refinanced, renewed, or extended Indebtedness,
and
 
(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.
 
“Related Party” means:
 
(a) any controlling stockholder, 80% or more (based on voting power) owned
Subsidiary, or immediate family member (in the case of an individual) of a
Person described in clause (a) of the definition of Permitted Holder; or
Schedule 1.1 - 29

--------------------------------------------------------------------------------

(b) any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding an 80% or more controlling interest of which consist of any
one or more Permitted Holders.
 
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or post-
remedial operation and maintenance activities, or (e) conduct any other actions
with respect to Hazardous Materials required by Environmental Laws.
 
“Required Lenders” means, at any time, Lenders owed or holding more than 50% of
the sum of the aggregate principal amount of the Advances and Commitments
outstanding at such time.
 
“Restatement Date Amount” has the meaning specified therefor in Section 2.1(b).
 
“Restricted Payments” has the meaning specified therefor in Section 7.17(iv).
 
“Restructuring Support Agreement” means the Restructuring Support Agreement,
dated as of June 13, 2016, by and among Borrower and the Supporting Holders (as
defined therein), as in effect on such date.
 
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
 
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“Secured Parties” means, collectively, the Agent and the Lenders.
 
“Securities Account” means a securities account (as that term is defined in the
Code).
 
“Security Interest” has the meaning specified therefor in Section 3.1.
 
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
Schedule 1.1 - 30

--------------------------------------------------------------------------------

“Specified Movable Property” means, the assets or properties of any Loan Party
that are currently located in a Foreign Jurisdiction or hereafter are moved to a
Foreign Jurisdiction, in each case that are under either an export or import or
similar license or permit that requires such assets or property to leave such
Foreign Jurisdiction no more than six months from the date they became situated
in such Foreign Jurisdiction.
 
“Stated Maturity” means, with respect to any installment of interest or
principal of any Indebtedness, the date on which the payment of interest or
principal is scheduled to be paid in the documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.
 
“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3al 1-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).
 
“Subordinated Obligations” has the meaning specified therefor in Section 18.7.
 
“Subsequent Advance” means any Advances made pursuant to Section 2.1(c) in the
maximum aggregate amount, together with all other Subsequent Advances made, not
to exceed the Subsequent Advance Amount, subject to the applicable conditions
precedent set forth in Section 4 having been satisfied to the satisfaction of
the Required Lenders.  In regards to each Lender, the Subsequent Advance shall
mean such Lender’s portion of any Subsequent Advance requested by Borrower.
 
“Subsequent Advance Amount” means an aggregate amount equal to $11,000,000,
which amount shall be uncommitted on the First Amended and Restated Effective
Date.
 
“Subsequent Advance Commitment” means, with respect to the Lenders, the
agreement of the Lenders to issue Subsequent Advance Commitments to Borrower
pursuant to Section 2.1(c) in the aggregate amount approved by the Lenders
pursuant to Subsequent Advance Commitment Request(s), minus the aggregate amount
of committed Subsequent Advances funded by the Lenders pursuant to a Borrowing
Certificate and the provisions hereof.  In regards to each Lender, the
Subsequent Advance Commitment shall mean such Lender’s portion of the Subsequent
Advance Commitment issued by all of the Lenders.
 
“Subsequent Advance Commitment Request” has the meaning specified in Section
2.1(c).
 
“Subsequent Advance Date” means the date on which any Subsequent Advance is
funded by the Lenders to Borrower.
 
“Subsequent Advance Request” has the meaning specified in Section 2.1(c).
 
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
Schedule 1.1 - 31

--------------------------------------------------------------------------------

“Supporting Obligations” means supporting obligations (as such term is defined
in the Code), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents. General Intangibles, instruments or
Investment Related Property.
 
“Taxes” means any taxes, levies, imposts, duties, fees, assessments, withholding
or other charges of whatever nature now or hereafter imposed by any jurisdiction
or by any political subdivision or taxing authority thereof or therein with
respect to such payments and all interest, penalties or similar additions with
respect thereto.
 
“Term Agent” means Delaware Trust Company, as collateral agent and
administrative agent for Term Lenders under the Term Documents, including such
Person’s successors and assigns.
 
“Term Credit Agreement” means that certain Term Loan and Security Agreement
dated June 29, 2016, as amended by that certain Amendment No. 1 to Term Loan and
Security Agreement dated as of October 24, 2016 and that certain Amendment No. 2
to Term Loan and Security Agreement dated as of September 8, 2017, as further
amended, restated, modified or supplemented from time to time, between Parent,
as borrower, the other Loan Parties as guarantors, Term Lenders, and Term Agent.
 
“Term Documents” means the Term Credit Agreement and any other loan or security
documents executed in connection therewith, each as amended, restated, modified
or supplemented from time to time in accordance with the Intercreditor.
 
“Term Lenders” means the lenders from time to time party to the Term Credit
Agreement, and Term Agent, as agent.
 
“Term Loan Obligations” means all principal, interest, and other obligations
owing under the Term Documents.
 
“Termination Date” has the meaning specified therefor in Section 2.9.
 
“Trademarks” means any and all trademarks, trade names, service marks, trade
dress, taglines, brand names, logos and corporate names, and all registrations
and applications therefor, including (i) the trademarks, trade names, service
marks, trade dress, taglines, brand names, logos and corporate names, and all
registrations and applications therefor listed on Schedule 5.26(b) to the
Information Certificate, (ii) all renewals thereof, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iv) the right to sue for past, present and future infringements and
dilutions thereof, (v) the goodwill of each Loan Party’s business symbolized by
the foregoing or connected therewith, and (vi) all of Borrower’s and each other
Loan Party’s rights corresponding thereto throughout the world.
 
“United States” means the United States of America.
 
“URL” means “uniform resource locator,” an internet web address.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 770 l(a)(30) of the IRC.
 
“U.S. Tax Compliance Certificate” has the meaning specified therefor in Section
16.1(f)(ii).
Schedule 1.1 - 32

--------------------------------------------------------------------------------

“Voidable Transfer” has the meaning specified therefor in Section 19.7.


b. Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, however, that if Borrower
notifies the Lenders that Borrower requests an amendment to any provision hereof
to eliminate the effect of any change in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions) (an
“Accounting Change” occurring after the Original Closing Date, or in the
application thereof (or if the Lenders notify Borrower that the Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then the Lenders and Borrower agree that they will
negotiate in good faith amendments to the provisions of this Agreement that are
directly affected by such Accounting Change with the intent of having the
respective positions of the Lenders and Borrower after such Accounting Change
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. Whenever used herein, the term “financial statements” shall
include the footnotes and schedules thereto. Whenever the term “Borrower” is
used in respect of a financial covenant or a related definition, it shall be
understood to mean Borrower and its respective Subsidiaries on a consolidated
basis, unless the context clearly requires otherwise.
 
c. Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein.
The meaning of any term defined herein by reference to the Code will not be
limited by reason of any limitation set forth on the scope of the Code, whether
under Section 9-109 of the Code, by reason of federal preemption or otherwise.
 
d. Construction. Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be, Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Except as expressly provided otherwise herein,
any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
full in cash or immediately available funds of all of the Obligations (including
the payment of any Expenses that have accrued irrespective of whether demand has
been made therefor) other than unasserted contingent indemnification
Obligations.
 
Any reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.
References herein to any statute or any provision thereof include such statute
or provision (and all rules, regulations and interpretations thereunder) as
amended, revised, re-enacted, and /or consolidated from time to time and any
successor statute thereto.
Schedule 1.1 - 33

--------------------------------------------------------------------------------

e. Schedules, Exhibits and Annexes. All of the schedules, exhibits and annexes
attached to this Agreement shall be deemed incorporated herein by reference.
Schedule 1.1 - 34

--------------------------------------------------------------------------------

Schedule 2.1


First Amended and Restated Effective Date Advance Commitments



Lender
First Amended and Restated
Advance Commitment
Percentage of Aggregate
amount of all First Amended
and Restated Advance
Commitments
 
Whitebox Multi-Strategy Partners, L.P.
 
 
$1,543,541.38
 
 
65.644187455%
 
 
Whitebox Credit Partners, L.P.
 
 
$465,800.59
 
 
19.809706020%
 
 
Whitebox Asymmetric Partners, L.P.
 
 
$342,033.58
 
 
14.546106273%
 
 
Aggregate Amount of First Amended and Restated Advance Commitment for all
Lenders:
 
 
$2,351,375.55
 
 
100.00%
 



Schedule 2.1

--------------------------------------------------------------------------------

Schedule 2.12


Fees


Borrower shall pay to the Lenders the following fees:
 
Facility Fee:
 
On the First Amended and Restated Effective Date, a facility fee (the “Facility
Fee”) equal to $150,000.00 shall be earned in its entirety and paid in cash to
the Agent (and shall be nonrefundable upon payment), which Facility Fee shall be
distributed by the Agent on the First Amended and Restated Effective Date to the
First Amended and Restated Effective Date Lenders pro rata in proportion to the
Commitments then in effect.
 
Exit Fee/Prepayment Fee:
 
On the Maturity Date or on any earlier date that the outstanding principal
balance of the Obligations (or any portion thereof) is repaid or prepaid,
whether due to (x) an optional prepayment or repayment or otherwise, (y) a
prepayment or repayment following acceleration of the obligations following the
occurrence of an Event of Default, or the Termination Date, or (z) a mandatory
prepayment, an exit fee (the “Exit Fee”) equal to $250,000 (or a portion thereof
equal to the percentage that the portion of the Obligations being repaid or
prepaid bears to the Restatement Date Amount) shall be paid in cash to the
Agent, on behalf of the Lenders then party to this Agreement; provided, that,
(x)  for the avoidance of doubt, in no event shall the aggregate amount of the
Exit Fees paid hereunder exceed $250,000 and (y) the Exit Fee shall only be
payable on the Existing Obligations and First Amended and Restated Effective
Date Advance and so, for purposes of the application of the Exit Fee, the first
$5,000,000 of principal payments made hereunder (whether as a payment, optional
or mandatory prepayment, repayment or otherwise, from whatever source of
payment, and whether resulting from acceleration or otherwise), shall be deemed
to be made on account of the Existing Obligations and First Amended and Restated
Effective Date Advance.  All Exit Fees paid to the Agent shall be promptly
distributed to the Lenders on a pro rata basis based on the amount of the
Existing Obligations and the First Amended and Restated Effective Date Advance
funded by such Lender.
    
Agent Fee:
 
The Borrower shall pay to the Agent, the Agent’s fee as set forth in the Agent
Fee Letter.
Schedule 2.12

--------------------------------------------------------------------------------

Schedule 6.1


Financial Statements, Reports, Certificates


Deliver to the Agent, each of the financial statements, reports, Projections or
other items set forth below at the following times in form satisfactory to the
Required Lenders (to the extent that the Required Lenders request receipt of
such financial statements, reports, Projections and/or other items):

     
as soon as available, but in any event within 30 days after the end of each
month
  
(a) an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity with respect to
Parent and its Subsidiaries (including the Borrower) during such period and
compared to the prior period and plan, prepared in accordance with GAAP, subject
to year-end audit adjustments and the absence of footnotes, together with a
corresponding discussion and analysis of results from management; and
 
(b) a Compliance Certificate.
   
as soon as available, but in any event within 120 days after the end of each
fiscal year
  
(a) consolidated and consolidating financial statements of Parent and its
Subsidiaries (including the Borrower) for such fiscal year, audited by
independent certified public accountants reasonably acceptable to the Required
Lenders, prepared in accordance with GAAP, and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item), by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, statement of cash flow, and statement of shareholder’s
equity and, if prepared, such accountants’ letter to management); and
 
(b) a Compliance Certificate.
   
as soon as available, but in any event within 30 days before the start of
Borrower’s fiscal years
  
(a) copies of the Parent’s Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to the Required Lenders (to the
extent that the Required Lenders request receipt of such Projections), in their
Permitted Discretion, for the forthcoming fiscal year, on a monthly basis,
certified by the chief financial officer of the Parent as being such officer’s
good faith estimate of the financial performance of Parent and its respective
Subsidiaries during the period covered thereby.
   
if and when filed by Borrower or Parent
  
(a) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports;
 
(b) any other filings made by the Borrower, the Parent or any of their
Subsidiaries with the SEC; and
 
(c) any other information that is provided by the Borrower, the Parent or any of
their Subsidiaries to their shareholders generally.

Schedule 6.1 - 1

--------------------------------------------------------------------------------

Schedule 6.2


Additional Reports
 
Provide the Agent with each of the documents and information set forth below at
the following times:

     
When delivered to Term Lenders
  
copies of any documentation, report, notice, compliance certificate, or other
material information, delivered to the Term Lenders pursuant to the terms of the
Term Documents.
   
When delivered to Existing Noteholders
  
copies of any documentation, report, notice, compliance certificate, or other
material information, delivered to Existing Noteholders pursuant to the terms of
the Existing Notes Documents.
   
When delivered to the New Senior Noteholders
  
copies of any documentation, report, notice, compliance certificate, or other
material information, delivered to New Senior Noteholders pursuant to the terms
of the New Senior Notes Documents.
     
When delivered to any of the Term Lenders, Existing Noteholders or New Senior
Noteholders or as the Required Lenders may reasonably request
 
reports and information as to the Collateral and as to any Loan Party and its
Subsidiaries as the Required Lenders may reasonably request.

Schedule 6.2

--------------------------------------------------------------------------------

Schedule 6.6
Insurance


Policy Description
 
Insurer
 
Limit
 
Policy No.
Property Office ‐ CAN
 
Lloyd’s
 
$675K
 
CA211189
Non‐Aircraft ‐ NA
 
Allianz
 
$10M
 
AIM1264675
Auto
 
Chubb
 
$1M
 
CAC305258
Crime
 
Chubb
 
$1M
 
8226‐1134
K&R
 
Chubb
 
$5M
 
8226‐1132
D&O
 
Chubb
 
$5M
 
8226‐2149
XS D&O
 
AIG
 
$5M
 
01‐248‐46‐38
Property Office USA
 
Allianz
 
$755K
 
SML93075430
(PR7602212)
Property office Foreign
 
AIG
 
$878K
 
WS11011145
Prop ‐ CEF & Cargo
(Sub‐sea)
 
Lloyd’s
 
$73M
 
ESR1710920
CGL ‐ USA Casualty
 
AIG
 
$1M
 
5466082
CGL ‐ Foreign (Others)
 
AIG
     
5466082
CGL ‐ CAN Casualty
 
AIG
 
$1M
 
5466082
Umbrella
 
AIG
 
$24M
 
5466083
H&M / P&I ‐Mark
Steven’s
 
Allianz
 
$1M
 
CAM00306170
(OCH7222151)
XS P&I (Mark Stevens) and Charters
 
 
Lloyd’s
 
$9M
 
ESR1710921
(ESR148906)
Charter’s ‐ Nigeria incl no cost
 
Allianz
 
$1M
 
CAM00306170
(OCM7222152)
XS Charter’s ‐ see above
 
RSA
 
$9M
   
USA Auto
 
Zurich
 
$1M
 
BAP549889
USA Auto / taxes
         
BAP549889
USA WC
 
Zuirch
     
WC5489890
USA WC / taxes
         
WC5489890
FCGL
 
AIG
 
$5M
 
WS20000213
FAUTO
 
AIG
     
WS20000214
FVWC
 
AIG
     
WS20000215



Schedule 6.6

--------------------------------------------------------------------------------

Schedule 6.12(l)
 
Pledged Debt Instruments
 
1.
Intercompany Canadian Note.

 
2.
Intercompany Subordinated Note.



Schedule 6.12(1)

--------------------------------------------------------------------------------

EXHIBIT A
 
[FORM OF] COMPLIANCE CERTIFICATE
 
[Borrower’s letterhead]
 
To: Cantor Fitzgerald Securities, as Agent


Re: Compliance Certificate dated [_____________] 
 
Ladies and Gentlemen:
 
Reference is made to that certain First Amended and Restated Credit and Security
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) dated as of September 22, 2017, by and among
SAExploration Inc., a Delaware corporation (“Borrower”), the guarantors party
thereto from time to time, the lenders party thereto from time to time, and
Cantor Fitzgerald Securities, in its capacity as administrative agent and as
collateral agent (the “Agent”). Capitalized terms used in this Compliance
Certificate have the meanings set forth in the Credit Agreement unless
specifically defined herein.
 
Pursuant to Schedule 6.1 of the Credit Agreement, the undersigned chief
financial officer of Borrower, on behalf of Borrower and the other Loan Parties,
hereby certifies (solely in his or her capacity as an officer of Borrower and
not in an individual capacity) that:
 
1.          Attached is the financial information of Parent and its Subsidiaries
which is required to be furnished to the Agent pursuant to Section 6.1 of the
Credit Agreement for the period ended             ,          (the “Reporting
Date”). Such financial information has been prepared in accordance with GAAP,
and fairly presents in all material respects the financial condition of Parent
and its Subsidiaries.
 
2.          Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of Parent and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant
to Schedule 6.1 of the Credit Agreement.
 
3.          Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default.
 
4.          The representations and warranties of each Loan Party and its
Subsidiaries set forth in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent they relate to a specified date).
 
5.          As of the Reporting Date, the Loan Parties and their respective
Subsidiaries are in compliance with the applicable covenants contained
in Section 6 and Section 7 of the Credit Agreement.
 
6.          Attached is the information required to be provided pursuant to
Section 6.13 of the Credit Agreement relating to Material Contracts.


Exhibit A - 1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this______ day of ____________, 20____.
 
 
 
 
SAEXPLORATION, INC.
 
 
 
 
By:
   
 
Name:
 
Title: Chief Financial Officer

Exhibit A - 2

--------------------------------------------------------------------------------

EXHIBIT B
 
CONDITIONS PRECEDENT
 
1.
This Agreement shall become effective upon, and the obligations of the Lenders
to make the First Amended and Restated Effective Date Advance to the Borrower
provided for in Section 2.1(b) of this Agreement is subject to the fulfilment,
to the satisfaction of, or waiver by, the Required Lenders, of each of the
following conditions precedent:

 
(a) the Agent and the Lenders shall have received each of the following
documents, in form and substance satisfactory to the Agent and the Required
Lenders, duly executed, and each such document shall be in full force and
effect:


(i)          this Agreement and the other Loan Documents;
 
(ii)          the Officer’s Certificate;
 
(b) the Agent and the Lenders shall have received a certificate from the
Secretary of each Loan Party (i) attesting to the resolutions of such Loan
Party’s Board of Directors, or equivalent, authorizing its execution, delivery,
and performance of this Agreement and the other Loan Documents to which such
Loan Party is a party, (ii) authorizing specific officers of such Loan Party to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers of such Loan Party;
 
(c) the Lenders shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the First Amended and
Restated Effective Date, certified as true, correct and complete by the
Secretary of such Loan Party;
 
(d) the Lenders shall have received a certificate of status with respect to each
Loan Party, dated within ten (10) days of the First Amended and Restated
Effective Date, or such earlier date as the Lenders permit in their sole
discretion, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of each Loan Party, which certificate shall
indicate that such Loan Party is in good standing in such jurisdiction;
 
(e) the Agent and the Lenders shall have received legal opinions in form and
substance satisfactory to the Required Lenders;
 
(f) the Agent and the Lenders shall have received, at least one (1) day prior to
the First Amended and Restated Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act, that is requested in writing by the Agent and the
Lenders at least five (5) days prior to the First Amended and Restated Effective
Date;
 
(g) Borrower shall have paid all Expenses incurred in connection with the
transactions evidenced by this Agreement;
 
(h) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to the Required
Lenders;
Exhibit B - 1

--------------------------------------------------------------------------------

(i) Borrower shall have obtained the necessary consents, amendments and waivers
under the Term Documents, under the Existing Notes Documents and under the New
Senior Notes Documents to permit the amendment and restatement of the Original
Credit Agreement (and the amendment or amendment and restatement of any other
Loan Documents in connection herewith) and the incurrence of Indebtedness under
this Agreement;
 
(j) The Agent shall have received copies of the policies of insurance and
certificates of insurance, together with the endorsements thereto, as are
required by Section 6.6, each in form and substance reasonably satisfactory to
the Required Lenders; and
 
(k) All of the conditions set forth in Section 4.4 shall have been fulfilled, to
the satisfaction of, or waiver by, the Required Lenders.


2.
The obligation of the Lenders to make any Subsequent Advance is subject to the
fulfilment, to the satisfaction of, or waiver by, the Agent and the  Required
Lenders, of each of the following conditions precedent on or before the date of
such extension:

 
(a) each of the then existing Lenders shall have consented to the issuance of
the Subsequent Advance Commitment based upon which such Subsequent Advance is
requested; and
 
(b) all of the conditions set forth in Sections 4.3 and 4.4 shall have been
fulfilled, to the satisfaction of, or waiver by, the Required Lenders
 
For purposes of determining compliance with the conditions specified in
this Exhibit B, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by the Loan Documents shall have received written notice from such
Lender prior to First Amended and Restated Effective Date specifying its
objection thereto and such Lender shall not have made available to the Agent
such Lender’s ratable portion of the First Amended and Restated Effective Date
Advance or Subsequent Advance, as applicable.
Exhibit B - 2

--------------------------------------------------------------------------------

EXHIBIT C
 
[INTENTIONALLY OMITTED]


Exhibit C

--------------------------------------------------------------------------------

EXHIBIT D
 
REPRESENTATIONS AND WARRANTIES
 
5.1 Due Organization and Qualification; Subsidiaries.
 
(a) Each Loan Party and each Subsidiary of each Loan Party (i) is duly organized
and existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any jurisdiction where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.
 
(b) Set forth on Schedule 5.1(b) to the Information Certificate is a complete
and accurate description of the authorized Capital Stock of each Loan Party, by
class, and, as of the First Amended and Restated Effective Date, a description
of the number of shares of each such class that are issued and outstanding.
Other than as described on Schedule 5.1(b) to the Information Certificate, as of
the First Amended and Restated Effective Date, there are no subscriptions,
options, warrants, or calls relating to any shares of any Loan Party’s Capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. No Loan Party is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its Capital Stock or any security convertible into or exchangeable for
any of its Capital Stock.
 
(c) Set forth on Schedule 5.1(c) to the Information Certificate (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement), is a complete and accurate list of
the Loan Parties’ direct and indirect Subsidiaries, showing: (i) the number of
shares of each class of common and preferred Stock authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by each Loan Party. All of the
outstanding Capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable.
 
(d) Except as set forth on Schedule 5.1(c) to the Information Certificate or as
contemplated under the Restructuring Support Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any Capital
stock or any Loan Party or of any of its Subsidiaries, including any right of
conversion or exchange under any outstanding security or other instrument. No
Loan Party nor any of its Subsidiaries is subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of such
Loan Party’s Subsidiaries’ Capital Stock or any security convertible into or
exchangeable for any such Capital Stock.
 
5.2 Due Authorization; No Conflict.


(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.
 
(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default has been waived or could not individually or in the aggregate reasonably
be expected to cause a Material Adverse Change, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
Loan Party’s interest holders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.
Exhibit D - 1

--------------------------------------------------------------------------------

5.3 Governmental and Other Consents. No consent, approval, authorization, or
other order or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required (a) for the grant of a
Lien by such Loan Party in and to the Collateral pursuant to this Agreement or
the other Loan Documents or for the execution, delivery, or performance of this
Agreement by such Loan Party, or (b) for the exercise by the Agent or Lenders of
the voting or other rights provided for in this Agreement with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally. No Intellectual Property License of any Loan Party
that is necessary to the conduct of such Loan Party’s business requires any
consent of any other Person in order for such Loan Party to grant the security
interest granted hereunder in such Loan Party’s right, title or interest in or
to such Intellectual Property License.
 
5.4 Binding Obligations. Each Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
 
5.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant
to Section 6.1, except for assets disposed of since the date of such financial
statements to the extent permitted hereby. All of such assets are free and clear
of Liens except for Permitted Liens.
 
5.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
 
(a) The exact legal name of and jurisdiction of organization of each Loan Party
is set forth on Schedule 5.6(a) to the Information Certificate (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).
 
(b) The chief executive office of each Loan Party is located at the address
indicated on Schedule 5.6(b) to the Information Certificate (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).
 
(c) The tax identification number and organizational identification number, if
any, of each Loan Party are identified on Schedule 5.6(c) to the Information
Certificate (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement).
Exhibit D - 2

--------------------------------------------------------------------------------

(d) As of the First Amended and Restated Effective Date, no Loan Party holds any
Commercial Tort Claims that exceed $250,000 in amount, except as set forth
on Schedule 5.6(d) to the Information Certificate.
 
5.7 Litigation.
 
(a) There are no actions, suits, or proceedings pending or, to the knowledge of
any Loan Party, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Change.
 
(b) Schedule 5.7(b) to the Information Certificate sets forth a complete and
accurate description, with respect to each of the actions, suits, or proceedings
in excess of, or that could reasonably be expected to result in liabilities in
excess of, $250,000 that, as of First Amended and Restated Effective Date, is
pending or, to the knowledge of any Loan Party, after due inquiry, threatened
against any Loan Party or any of its Subsidiaries, including (i) the parties to
such actions, suits, or proceedings, (ii) the nature of the dispute that is the
subject of such actions, suits, or proceedings, (iii) the status, as of the
First Amended and Restated Effective Date, with respect to such actions, suits,
or proceedings, and (iv) whether any liability of any Loan Party or any
Subsidiary in connection with such actions, suits, or proceedings is covered by
insurance.
 
5.8 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.
 
5.9 No Material Adverse Change. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrower to
the Agent and the Lenders hereunder have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, the consolidated financial condition of the Loan Parties
and their Subsidiaries as of the date thereof and results of operations for the
period then ended. Since the date of the most recent financial statement,
delivered to the Agent and the Lenders hereunder, no event, circumstance, or
change has occurred that has or could reasonably be expected to result in a
Material Adverse Change.
 
5.10 Fraudulent Transfer.
 
(a) Each Loan Party is Solvent.
 
(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
 
(c) All Loan Parties have and will receive a direct or indirect benefit from the
transactions contemplated by this Agreement and the other Loan Documents.
Exhibit D - 3

--------------------------------------------------------------------------------

5.11 Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains, contributes to, or has an obligation to
contribute to, or, within the past six (6) years, has maintained, contributed to
or had an obligation to contribute to any Benefit Plan.
 
5.12 Environmental Condition. Except as set forth on Schedule 5.12 to the
Information Certificate, (a) to each Loan Party’s knowledge, no properties or
assets of any Loan Party or any of its Subsidiaries have ever been used by a
Loan Party, its Subsidiaries, or by previous owners or operators in the disposal
of, or to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such disposal, production, storage, handling, treatment,
release or transport was in violation, in any material respect, of any
applicable Environmental Law, (b) to each Loan Party’s knowledge, after due
inquiry, no Loan Party’s nor any of its Subsidiaries’ properties or assets have
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries nor any of their respective facilities or operations is subject
to any outstanding written order, consent decree, or settlement agreement with
any Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.
 
5.13 Intellectual Property. Each Loan Party and each of its Subsidiaries own, or
hold licenses in all Intellectual Property and Intellectual Property Licenses
that are necessary or useful to the conduct of its business as currently
conducted free and clear of all Liens except for Permitted Liens.
 
5.14 Leases. Each Loan Party and each of its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
it is a party or under which it is operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or the applicable Subsidiary exists under
any of them.
 
5.15 Lockbox Accounts, Deposit Accounts and Securities Accounts. Set forth
on Schedule 5.15 to the Information Certificate  is a listing of all of the
lockbox accounts, Deposit Accounts and Securities Accounts of each Loan Party
and each of its Subsidiaries, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.
 
5.16 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about the industry of a Loan Party or
any of its Subsidiaries) furnished by or on behalf of a Loan Party or any of its
Subsidiaries in writing to the Agent and the Lenders (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, and all
other such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about the industry of a Loan Party or any of its
Subsidiaries) hereafter furnished by or on behalf of a Loan Party or any of its
Subsidiaries in writing to the Agent and the Lenders will be, true and accurate,
in all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. The Projections most recently delivered to the Agent and the Lenders
represent, and as of the date on which any other Projections are delivered to
the Agent and the Lenders, such additional Projections represent, the Parent’s
good faith estimate, on the date such Projections are delivered, of the future
performance of a Loan Party or any of its Subsidiaries for the periods covered
thereby based upon assumptions believed by the Parent to be reasonable at the
time of the delivery thereof to the Agent and the Lenders.
Exhibit D - 4

--------------------------------------------------------------------------------

5.17 Material Contracts. Set forth on Schedule 5.17 to the Information
Certificate (as such Schedule may be updated from time to time in accordance
herewith) is a reasonably detailed description of the Material Contracts of each
Loan Party and each of its Subsidiaries as of the First Amended and Restated
Effective Date and the most recent date on which Borrower provided its
Compliance Certificate pursuant to Section 6.1; provided, however, that Borrower
may amend Schedule 5.17 to the Information Certificate to add additional
Material Contracts so long as such amendment occurs by written notice to the
Agent on the date that such Borrower provides its Compliance Certificate. Except
for matters which, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Change, each Material Contract
(other than those that have expired at the end of their normal terms) (a) is in
full force and effect and is binding upon and enforceable against the applicable
Loan Party or the applicable Subsidiary and, to such Borrower’s knowledge, after
due inquiry, each other Person that is a party thereto in accordance with its
terms, (b) has not been otherwise amended or modified (other than amendments or
modifications permitted by Section 7.8), and (c) is not in default due to the
action or inaction of the applicable Loan Party or the applicable Subsidiary. 
Neither the Existing Notes Documents, the New Senior Notes Documents nor the
Term Documents have been amended or modified to the extent that such amendment
or modification is prohibited under this Agreement or the Intercreditor
Agreement, or are in default due to the action or inaction of the applicable
Loan Party or the applicable Subsidiary.  All representations and warranties
contained in the Existing Notes Documents, the New Senior Notes Documents and
the Term Documents are true and correct as of the date they were made.
 
5.18 Patriot Act. To the extent applicable, each Loan Party and each of its
Subsidiaries is in compliance, in all material respects, with the (a) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”). No part of the proceeds of the loans made
hereunder will be used by any Loan Party or any of its Subsidiaries or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
5.19 Indebtedness. Set forth on Schedule 5.19 to the Information Certificate is
a true and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the First Amended and Restated
Effective Date that is to remain outstanding immediately after giving effect to
the closing hereunder on the First Amended and Restated Effective Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the First Amended and Restated Effective Date.
 
5.20 Payment of Taxes. Except as otherwise permitted under Section 6.5, all
material Tax returns and reports of each Loan Party and each of its Subsidiaries
required to be filed by any of them have been timely filed, and are
substantially correct and complete. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change, each
Loan Party and each of its Subsidiaries has timely paid all material Taxes shown
on such Tax returns to be due and payable and all assessments, fees and other
governmental charges upon a Loan Party and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all
material Taxes not yet due and payable. No Borrower knows of any proposed Tax
assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.
Exhibit D - 5

--------------------------------------------------------------------------------

5.21 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the United States Federal
Reserve.
 
5.22 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
 
5.23 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.
 
5.24 Employee and Labor Matters. There is (a) no unfair labor practice complaint
pending or, to the knowledge of Borrower, threatened against any Loan Party or
any of its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against any Loan Party or any of
its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability, (b) no strike, labor dispute, slowdown, stoppage or similar action or
grievance pending or threatened in writing against any Loan Party or any of its
Subsidiaries that could reasonably be expected to result in a material
liability, or (c) to the knowledge of Borrower, after due inquiry, no union
representation question existing with respect to the employees of any Loan Party
or any of its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any Loan Party or any of its Subsidiaries. No
Loan Party or any of its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
law, which remains unpaid or unsatisfied. The hours worked and payments made to
employees of each Loan Party and each of its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
All material payments due from any Loan Party or any of its Subsidiaries on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the Books of such Loan Party, except
where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.
 
5.25 Parent as a Holding Company. The Parent is a holding company and does not
have any material liabilities (other than liabilities arising under the Loan
Documents, the New Senior Note Documents and Existing Notes Documents), own any
material assets (other than the Stock of SAExploration Sub, Inc. and its
Subsidiaries) or engage in any operations or business (other than the ownership
of SAExploration Sub, Inc. and its Subsidiaries).
Exhibit D - 6

--------------------------------------------------------------------------------

5.26 Collateral.
 
(a) Real Property. Schedule 5.26(a) to the Information Certificate sets forth
all Real Property owned by any of the Loan Parties as of the First Amended and
Restated Effective Date.
 
(b) Intellectual Property.
 
(i) As of the First Amended and Restated Effective Date, Schedule 5.26(b) to the
Information Certificate provides a complete and correct list of: (A) all
registered Copyrights owned by any Loan Party, all applications for registration
of Copyrights owned by any Loan Party, and all other Copyrights owned by any
Loan Party and material to the conduct of the business of any Loan Party;
(B) all Intellectual Property Licenses entered into by any Loan Party that is
material to the business of such Loan Party, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Loan Party; (C) all Patents owned by any
Loan Party and all applications for Patents owned by any Loan Party; and (D) all
registered Trademarks owned by any Loan Party, all applications for registration
of Trademarks owned by any Loan Party, and all other Trademarks owned by any
Loan Party and material to the conduct of the business of any Loan Party;


(ii) all employees and contractors of each Loan Party who were involved in the
creation or development of any Intellectual Property for such Loan Party that is
necessary to the business of such Loan Party have signed agreements containing
assignment of Intellectual Property rights to such Loan Party and obligations of
confidentiality;
 
(iii) to each Loan Party’s knowledge after reasonable inquiry, no Person has
infringed, misappropriated or otherwise violated or is currently infringing,
misappropriating or otherwise violating any Intellectual Property rights owned
by such Loan Party, in each case, that either individually or in the aggregate
could reasonably be expected to result in a Material Adverse Change;
 
(iv) to each Loan Party’s knowledge after reasonable inquiry, (x) no holding,
injunction, decision or judgment has been rendered by a Governmental Authority
against Borrower or any other Loan Party and neither Borrower nor any other Loan
Party has entered into any stipulation, settlement or other agreement that would
limit, cancel or question the validity of Borrower’s or any other Loan Party’s
rights in any Intellectual Property, (y) no claim has been asserted or
threatened or is pending by any Person challenging or questioning the use by
Borrower or any other Loan Party of any Intellectual Property owned by such
party or the validity or effectiveness of any Intellectual Property, and (z) the
use of Intellectual Property by Borrower and each other Loan Party does not
infringe on the rights of any Person, in each case, in any respect that could
reasonably be expected to result in a Material Adverse Change;
 
(v) to each Loan Party’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Loan Party and necessary in to the conduct of its business are valid, subsisting
and enforceable and in compliance with all legal requirements, filings, and
payments and other actions that are required to maintain such Intellectual
Property in full force and effect;
 
(vi) any Intellectual Property contained in, or necessary for the operation of
Equipment is embedded in such Equipment and constitutes a part of such Goods
pursuant to the Code;
Exhibit D - 7

--------------------------------------------------------------------------------

(vii) each Loan Party has taken all reasonable steps to protect their
Intellectual Property, including to maintain the confidentiality of and
otherwise protect and enforce its rights in all trade secrets owned by such Loan
Party that are necessary in the business of such Loan Party;
 
(c) Schedule 5.26(c) to the Information Certificate sets forth all motor
vehicles (including titled Equipment and Preempted Perfection Equipment) and
vessels owned by each Loan Party as of the First Amended and Restated Effective
Date by model, model year and vehicle or vessel identification number.
 
(d) Valid Security Interest. This Agreement creates a valid security interest in
the Collateral of each Loan Party, to the extent a security interest therein can
be created under the Code, securing the payment of the Obligations. Except to
the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken. Upon the making of such filings, the Agent shall have a perfected
first priority security interest in the Collateral of each Loan Party, to the
extent such security interest can be perfected by the filing of a financing
statement, subject to Permitted Liens which are purchase money Liens and the
Intercreditor Agreement. All action necessary or desirable to protect and
perfect the Security Interest in and to on each Loan Party’s Patents,
Trademarks, or Copyrights has been taken and such perfected Security Interest is
enforceable as such as against any and all creditors of and purchasers from any
Loan Party. All action by any Loan Party necessary to protect and perfect such
security interest on each item of Collateral or that has been reasonably
requested by the Agent or the Required Lenders has been duly taken.
 
5.29          Locations of Inventory and Equipment. The Inventory and Equipment
(other than vehicles or Equipment out for repair) of the Loan Parties and their
Subsidiaries are not stored with a bailee, warehouseman, or similar party and
are located only at, or in-transit between or to, the locations identified on
Schedule 5.29 to the Information Certificate (as such Schedule may be updated
pursuant to Section 6.14) and as reported to Agent pursuant to the terms of this
Agreement.
 
5.30          Inventory and Equipment Records. Each Loan Party keeps correct and
accurate records itemizing and describing the type, quality, and quantity of its
Equipment and Inventory and of the Equipment and Inventory of its Subsidiaries
and the book value thereof.
Exhibit D - 8

--------------------------------------------------------------------------------

EXHIBIT E
  
INFORMATION CERTIFICATE
OF
SAExploration Holdings, Inc.
SAExploration Sub, Inc.
SAExploration, Inc.
SAExploration Seismic Services (US), LLC
NES, LLC



--------------------------------------------------------------------------------

 
Dated: September 22, 2017
Cantor Fitzgerald Securities, as Agent
110 East 59th Street, New York, NY 10022
 
In connection with certain financing provided or to be provided by the Lenders,
each of the undersigned Borrower and Guarantors (each a “Loan Party”) represents
and warrants to the Agent and the Lenders the following information about each
Loan Party (capitalized terms not specifically defined shall have the meaning
set forth in the Agreement):
 
1.
Attached as Schedule 5.1(b) is a complete and accurate description of (i) the
authorized capital Stock of each Loan Party and its Subsidiaries, by class, and
the number of shares issued and outstanding and the names of the owners thereof
(including stockholders, members and partners) and their holdings, all as of the
date of this Agreement, (ii) all subscriptions, options, warrants or calls
relating to any shares of any Loan Party’s or its Subsidiaries’ capital Stock,
including any right of conversion or exchange, as of the date of the Agreement;
(iii) each stockholders’ agreement, restrictive agreement, voting agreement or
similar agreement relating to any such capital Stock, as of the date of the
Agreement; and (iv) and organization chart of each Loan Party and all
Subsidiaries.

 
2.
Each Loan Party is affiliated with, or has ownership in, the entities (including
Subsidiaries) set forth on Schedule 5.1(c).

 
3.
The Loan Parties use the following trade name(s) in the operation of their
business (e.g. billing, advertising, etc.):

 
SAExploration, Inc.
SAExploration, Inc. d/b/a South American Exploration, Inc. (in Texas only)
 
4.
Each of the Loan Parties is a registered organization of the following type:

  
Delaware Corporations:
SAExploration Holdings, Inc.
SAExploration Sub, Inc.
SAExploration, Inc.


Delaware Limited Liability Company:
SAExploration Seismic Services (US), LLC
Alaska Limited Liability Company:
NES, LLC
 
5.
The exact legal name of each Loan Party as set forth in its respective
certificate of incorporation, organization or formation, or other public organic
document, as amended to date is set forth in Schedule 5.6(a).

Exhibit E - 1

--------------------------------------------------------------------------------

6.
Each Loan Party is organized solely under the laws of the State set forth on
Schedule 5.6(a). Each Loan Party is in good standing under those laws and no
Loan Party is organized in any other State.

 
7.
The chief executive office and mailing address of each Loan Party is located at
the address set forth on Schedule 5.6(b) hereto.

 
8.
The books and records of each Loan Party pertaining to Accounts, contract
rights, Inventory, and other assets are located at the addresses specified on
Schedule 5.29.

 
9.
The identity and Federal Employer Identification Number of each Loan Party and
organizational identification number, if any, is set forth on Schedule 5.6(c).

 
10.
No Loan Party has any Commercial Tort Claims, except as set forth on Schedule
5.6(d).

 
11.
There are no judgments, actions, suits, proceedings or other litigation pending
by or against or threatened by or against any Loan Party, any of its
Subsidiaries and/or Affiliates or any of its officers or principals, except as
set forth on Schedule 5.7(b).

 
12.
Since its date of organization, the name as set forth in each Loan Party’s
organizational documentation filed of record with the applicable state authority
has been changed as follows:

 
SAExploration Holdings, Inc.
  
     
Date of Change
  
Prior Name
2/2/2011
  
Trio Merger Corp.
6/24/2013
  
Name Change of Trio Merger Corp. to SAExploration Holdings, Inc.
   
SAExploration Sub, Inc.
  
     
Date of Change
  
Prior Name
10/15/2012
  
SAExploration Holdings, Inc. (“Former Holdings”)
12/6/2012
  
Trio Merger Sub, Inc.
6/24/2013
  
Name Change of Trio Merger Sub, Inc. to SAExploration Sub, Inc.
   
SAExploration, Inc.
  
     
Date of Change
  
Prior Name
6/6/2006
  
South American Exploration, LLC (Alaska entity)
7/12/2011
  
South American Exploration, LLC (Delaware entity)
8/5/2011
  
SAExploration, Inc. (conversion from Delaware LLC to Delaware Corporation)
 
SAExploration Seismic Services (US), LLC
   
Date of Change
  
Prior Name
—  
  
None.

Exhibit E - 2

--------------------------------------------------------------------------------

NES, LLC
  
     
Date of Change
  
Prior Name
5/31/2006
  
NES, LLC
8/7/2007
  
Fairweather Investments, LLC
10/30/2008
  
Northern Exploration Services, LLC
6/21/2011
  
NES, LLC

 
13.
Since the dates of their respective organization, the Loan Parties have made or
entered into the following mergers or acquisitions:

     
SAExploration Holdings, Inc.
   
Date of Merger/Acquisition
  
Action
—  
  
None.
   
SAExploration Sub, Inc.
  
     
Date of Merger/Acquisition
  
Action
6/24/2013
  
Merger of SAExploration Holdings, Inc. (“Former Holdings”) with and into
SAExploration Sub, Inc.
   
SAExploration, Inc.
  
     
Date of Merger/Acquisition
  
Action
7/20/2011
  
Merger of South American Exploration, LLC (Alaska) with and into South American
Exploration, LLC (Delaware)
8/5/2011
  
Conversion of South American Exploration, LLC to SAExploration, Inc.
     
SAExploration Seismic Services (US), LLC
   
Date of Merger/Acquisition
  
Action
—  
  
None.
   
NES, LLC
  
     
Date of Merger/Acquisition
  
Action
6/21/2011
  
Merger of Northern Exploration Services, LLC with and into NES, LLC
10/31/2011
  
Acquired by SAExploration, Inc.

 
14.
Each Loan Party’s assets are owned and held free and clear of Liens, mortgages,
pledges, security interests, encumbrances or charges except as set forth on
Schedule 5.19.

 
15.
Each Loan Party has been and remains in compliance with all environmental laws
applicable to its business or operations, except as set forth on Schedule 5.12.

Exhibit E - 3

--------------------------------------------------------------------------------

16.
The Loan Parties do not have any Deposit Accounts, investment accounts,
Securities Accounts or similar accounts with any bank, securities intermediary
or other financial institution, except as set forth on Schedule 5.15for the
purposes and of the types indicated therein.

 
17.
No Loan Party is a party to or bound by any collective bargaining or similar
agreement with any union, labor organization or other bargaining agent except as
set forth below (indicate date of agreement, parties to agreement, description
of employees covered, and date of termination):

 
None.
 
18.
Set forth on Schedule 5.17 is a reasonably detailed description of each Material
Contract of each Loan Party and its Subsidiaries as of the date of the
Agreement.

 
19.
Set forth on Schedule 5.19 is a true and complete list of all Indebtedness
(other than Indebtedness under the Agreement) of each Loan Party and its
Subsidiaries outstanding immediately prior to the First Amended and Restated
Effective Date

 
20.
No Loan Party has any Chattel Paper (whether tangible or electronic) or
instruments as of the date hereof, except as follows:



None.
 
21.
Schedule 5.26(a) sets forth all Real Property owned by each Loan Party.

 
22.
No Loan Party owns or licenses any Trademarks, Patents, Copyrights or other
Intellectual Property in the United States of America, and is not a party to any
Intellectual Property License in the United States of America, except as set
forth on Schedule 5.26(b) (indicate type of Intellectual Property and whether
owned or licensed, registration number, date of registration, and, if licensed,
the name and address of the licensor).

 
23.
Schedule 5.26(c) sets forth all motor vehicles (including titled Equipment and
Preempted Perfection Equipment) and vessels owned by each Loan Party as of the
Closing Date by model, model year and vehicle or vessel identification number.

 
24.
Except for Specified Movable Property, the Inventory and Equipment of each Loan
Party is located only at the locations set forth on Schedule 5.29.

 
25.
At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) except as follows:



None.


Exhibit E - 4

--------------------------------------------------------------------------------

Lenders and the Agent shall be entitled to rely upon the foregoing in all
respects and the undersigned is duly authorized to execute and deliver this
Information Certificate on behalf of each Loan Party.
 
Very truly yours,
 
 
 
 
BORROWER:
 
 
 
 
SAEXPLORATION, INC.
 
 
 
 
By:
       
 
Name:
 
Title:
 
 
 
 
GUARANTORS:
 
 
   
 
SAEXPLORATION HOLDINGS, INC.
 
 
 
 
By:
      
 
Name:
 
Title:
 
 
 
 
SAEXPLORATION SUB, INC.
 
 
 
 
By:
  
 
Name:
 
Title:
 
 
 
 
NES, LLC
 
 
 
 
By:
       
 
Name:
 
Title:
 
 
 
 
SAEXPLORATION SEISMIC SERVICES (US), LLC
       
By:
    
Name:
 
Title:



Exhibit E - 5

--------------------------------------------------------------------------------

EXHIBIT F
 
[FORM OF] GUARANTY SUPPLEMENT

 
GUARANTY SUPPLEMENT dated as of ______________, 20______ (the “Supplement”), to
the First Amended and Restated Credit and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of September 22, 2017, by and among SAExploration Inc., a
Delaware corporation (“Borrower”), the guarantors party thereto from time to
time (collectively, the “Guarantors”), the lenders party thereto from time to
time, and Cantor Fitzgerald Securities, in its capacity as administrative agent 
and as collateral agent (the “Agent”).

 
RECITALS
 
A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
 
B. The Borrower and the Guarantors have entered into the Credit Agreement in
order to induce the Lenders to make Advances to the Borrower. Section 18.6 of
the Credit Agreement provides that additional wholly-owned Domestic Subsidiaries
(other than a Foreign Subsidiary Holding Company) of the Borrower shall become
Guarantors under the Credit Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned Domestic Subsidiaries (the
“Additional Guarantors”) are executing this Supplement in accordance with the
requirements of the Credit Agreement, or as directed by the Borrower in its sole
discretion, to become a Guarantor under the Credit Agreement in order to induce
the Lenders to make additional Advances (though this recital shall not
constitute a commitment by the Lenders to make an Advance or provide other
financial accommodations to Borrower) and as consideration for Advances
previously made.
 
NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the Agent and the Additional Guarantors, intending to be
legally bound, agree to the above Recitals, and further agree as follows:
 
Section 1.          In accordance with Section 18.6 of the Credit Agreement,
each Additional Guarantor by its signature below becomes a Guarantor under the
Credit Agreement with the same force and effect as if originally named therein
as a Guarantor and each Additional Guarantor hereby (a) agrees to all the terms
and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof, provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all respects as of such earlier date. In furtherance of the foregoing, each
Additional Guarantor does hereby irrevocably, absolutely and unconditionally
guaranty, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the due and punctual payment and performance of the
Guaranteed Obligations, in each case, whether such Guaranteed Obligations are
now existing or hereafter incurred under, arising out of or in connection with
any Loan Document, and whether at maturity, by acceleration or otherwise. Each
reference to a “Guarantor” and “Loan Party” in the Credit Agreement shall be
deemed to include each Additional Guarantor as if originally named therein as a
Guarantor or Loan Party, as applicable. The applicable provisions of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis.
Exhibit F - 1

--------------------------------------------------------------------------------

Section 2.          Each Additional Guarantor represents and warrants to the
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by under any provision of the Bankruptcy
Code or under any other state or federal bankruptcy or insolvency law,
assignments for the benefit of creditors, receiverships, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief and by general
principles of equity.
 
Section 3.          This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall be
deemed an original, but all of which when taken together shall constitute one
and the same instrument. This Supplement shall become effective when the Agent
shall have received a counterpart of this Supplement that bears the signature of
each Additional Guarantor and the Agent has executed a counterpart hereof.
Delivery by telecopier or by electronic .pdf copy of an executed counterpart of
a signature page to this Supplement shall be effective as delivery of an
original executed counterpart of this Supplement.
 
Section 4.          Except as expressly supplemented hereby, the Credit
Agreement shall remain in full force and effect, subject to the termination of
the Credit Agreement pursuant to Section 2.9 of the Credit Agreement.
 
Section 5.          THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. The terms of Section 13 of
the Credit Agreement with respect to submission of jurisdiction, venue, consent
to services of process and waiver of jury trial are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.
 
Section 6.          If any provision of this Supplement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Supplement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 
Section 7.          All communications and notices hereunder shall be in writing
and given as provided in Section 12 of the Credit Agreement.
 
Section 8.          Each Additional Guarantor agrees to reimburse or to cause
reimbursement to the Agent and the Lender for Expenses in connection with this
Supplement as provided in Section 19.9 of the Credit Agreement, and acknowledges
that the rights, privileges and immunities of the Agent set forth in the Credit
Agreement shall apply as though fully set forth herein.

 
[The remainder of this page is intentionally left blank]
Exhibit F - 2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Guarantor and the Agent have duly executed
this Supplement to the Credit Agreement as of the day and year first above
written.
 

 
ADDITIONAL GUARANTOR(S):
       
[_______________]
       
By:
   
Name:
 
Title:
       
[_______________]
       
By:
   
Name:
 
Title:
       
CANTOR FITZGERALD SECURITIES,
 
as Agent
       
By:
   
Name:
 
Title:



Exhibit F - 3

--------------------------------------------------------------------------------

EXHIBIT G
 
[FORM OF] BORROWING CERTIFICATE
 
[Date]
 
To: Cantor Fitzgerald Securities,
as Agent
 
Ladies and Gentlemen:

 
Reference is made to that certain First Amended and Restated Credit and Security
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) dated as of September 22, 2017, by and among
SAExploration Inc., a Delaware corporation (“Borrower”), the guarantors party
thereto from time to time, the lenders party thereto from time to time, and
Cantor Fitzgerald Securities, in its capacity as Agent. Capitalized terms used
in this Borrowing Certificate have the meanings set forth in the Credit
Agreement unless specifically defined herein.
 
 
1.
The requested Funding Date is [_____________], 20___1 (for the avoidance of
doubt, such Funding Date shall be a Business Day).

 
 
2.
(select one)

 
 
☐  A Borrowing constituting the First Amended and Restated Effective Date
Advance

 
 
☐  A Borrowing constituting a Subsequent Advance

 
 
3.
The principal amount of the Borrowing to which this notice applies is
$[____________]2.

 
 
4.
The account to be credited with the proceeds of the Borrowing is the Designated
Account, located at [_____________].3

 
 
5.
The undersigned hereby certifies on behalf of Borrower and the other Loan
Parties that, as of the date hereof, [the conditions set forth in Sections 4.1
and 4.4 of the Credit Agreement have been satisfied]4 [the conditions set forth
in Sections 4.3 and 4.4 of the Credit Agreement have been satisfied]5 and that
such conditions shall be satisfied as of the requested Funding Date.

 

--------------------------------------------------------------------------------

1 The Borrowing Certificate for the First Amended and Restated Effective Date
Advance must be received by the Administrative Agent not later than 9:00 a.m.
(New York City Time) on the First Amended and Restated Effective Date.  The
Borrowing Certificate for any Subsequent Advance must be received by the
Administrative Agent not later than 9:00 a.m. (New York City Time) at least Five
(5) Business Days (or such shorter period as the Required Lenders may agree)
prior to the date that is the requested Funding Date.
 
2 The First Amended and Restated Effective Date Advance shall not exceed
$5,00,000 less Existing Obligations; and the maximum aggregate amount of all
Subsequent Advances shall not exceed an aggregate amount equal to $11,000,000.
 
3 Insert wire instructions for Designated Account.
 
4 To be used for the First Amended and Restated Effective Date Advance.
 
5 To be used for a Subsequent Advance.
Exhibit G - 1

--------------------------------------------------------------------------------

  
6.
The undersigned hereby certifies on behalf of Borrower and the other Loan
Parties that the following statements are true and correct on the date hereof
and shall be true on the requested Funding Date, before and after giving effect
thereto and to the application of the proceeds thereof:

 
(a) the representations and warranties of Borrower and each other Loan Party or
its Subsidiaries contained in the Credit Agreement or in the other Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such date, as though made on and as of such date (except
to the extent that such representations and warranties relate solely to an
earlier date, in which case such representations and warranties shall continue
to be true and correct in all material respects as of such earlier date); and
 
(b) no Default or Event of Default has occurred and is continuing, nor shall
either result from the making of the requested Advance.

 
This Borrowing Certificate complies with Section 2.3(a) of the Credit Agreement.

       
SAEXPLORATION, INC.,
     
By:
   
Name:
 
Title:



Exhibit G - 2

--------------------------------------------------------------------------------

EXHIBIT H

 
[FORM OF] ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR
NAME] (the “Assignor”) and [ASSIGNEE NAME] (the “Assignee”). Capitalized terms
used herein but not otherwise defined herein shall have the meaning given to
such terms in the Credit Agreement identified below, receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full (the “Standard Terms and Conditions”).
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as,
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1. Assignor:
[Assignor Name]
   
2. Assignee:
[Assignee Name] [and is an Affiliate/Approved Fund of [LENDER NAME]]
   
3. Borrower:
SAExploration, Inc. (the “Borrower”)
   
4. Agent:
Cantor Fitzgerald Securities, as Agent (the “Agent”)
   
5. Credit Agreement:
First Amended and Restated Credit and Security Agreement dated as of September
22, 2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Guarantors party thereto
from time to time, the Lenders party thereto from time to time and the Agent

Exhibit H - 1

--------------------------------------------------------------------------------

5.          Assigned Interest:
 
Aggregate
Amount of
Advances for all
Lenders*
Amount of
Advances Assigned*
Percentage of
Advances Assigned1
 
$__________
 
$__________
 
_____.__________%



Aggregate
Amount of
[First Amended and Restated Advance Commitment] [Subsequent Advance
Commitments] [that may be requested from][for] all
Lenders*
 
Amount of
[First Amended and Restated Advance Commitment] [Subsequent Advance
Commitment] [Assigned][that Assignee will have the right to issue pursuant to
this Assignment]*
 
Percentage of
[First Amended and Restated Advance Commitment] [Subsequent Advance
Commitment] [Assigned][that may be issued by Assignee]2
 
$__________
 
 
 
$__________
 
 
 
_____.__________%
 

7.  Date of Assignment:          [            ], 20[    ]


8.  Effective Date:                    [            ], 20[    ]3

 
[The remainder of this page has been intentionally left blank]



--------------------------------------------------------------------------------

1 Set forth as a percentage of the aggregate principal amount of the Advances of
all Lenders.
 
*Amount to be adjusted by the counterparties to take into account any payments,
prepayments, or Advances made between the date of the Assignment and the
Effective Date.
 
2 Set forth as a percentage of the aggregate principal amount of the Subsequent
Advance Commitments of all Lenders.
 
*Amount to be adjusted by the counterparties to take into account any payments,
prepayments, or Advances made between the date of the Assignment and the
Effective Date.
 
3 To be inserted by the Agent and which shall be the effective date of
recordation of transfer in the Register therefor.
Exhibit H - 2

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By:
   
Name:
 
Title:
     
ASSIGNEE
     
[NAME OF ASSIGNEE]
     
By:
   
Name:
 
Title:

 
Consented to and Accepted:


CANTOR FITZGERALD SECURITIES,
as Agent4


By:
   
Name:
 
Title:
 



Consented to:


SAEXPLORATION, INC.,
as Borrower5
 
By:
   
Name:
 
Title:
 


--------------------------------------------------------------------------------

4 To be executed to the extent required under Section 14.2(b) of the Term Loan
Agreement.
 
5 To be executed to the extent required under Section 14.2(b) of the Term Loan
Agreement.
Exhibit H - 3

--------------------------------------------------------------------------------

ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION

 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 
1. Representations and Warranties.

 
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower or the other Loan Parties, any of their respective Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower or the other Loan Parties, any of
their respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 
1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of a permitted assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
it is not a Disqualified Person, Non-Funding Lender or an Impacted Lender [This
clause (iii) is only applicable if no Event of Default is continuing under
Sections 9.1, 9.4 and 9.5], (iv) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents and
other instruments or documents furnished pursuant thereto as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (v) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vi) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 of the Credit Agreement,
if any, and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, (vii) if it is not already a Lender under the Credit
Agreement, attached to the Assignment and Assumption is a completed
administrative questionnaire, (viii) subject to Section 14.2(d) of the Credit
Agreement, the Agent has received a processing and recordation fee of $3,500 as
of the Effective Date, unless waived by the Agent in its sole discretion, and
(ix) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to Section 16.1 of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.
 
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of laws principles that would require the application of the
laws of another jurisdiction.
Exhibit H - 4

--------------------------------------------------------------------------------

EXHIBIT I

 
POST-CLOSING ITEMS


Borrower shall satisfy the requirements and/or provide to the Agent each of the
documents, instruments, agreements and information set forth on this Exhibit I,
on or before the date specified for such requirement on this Exhibit or such
later date as may be approved by the Agent (at the direction of the Required
Lenders in their sole discretion), each of which shall be completed or provided
in form and substance reasonably satisfactory to the Agent and the Required
Lenders:
 
1.          On or before September 25, 2017, Borrower shall deliver to the Agent
or shall cause to be delivered to Agent, a fully executed copy of that certain
(i) Assignment and Assumption of Deposit Account Control Agreements (Wells Fargo
Account ending in 2188), (ii) Assignment and Assumption of Deposit Account
Control Agreements (Wells Fargo Accounts ending in 0164, 3676 and 1565) and
(iii) Assignment and Assumption of Deposit Account Control Agreements (Wells
Fargo Account ending in 6269).
 
2.          On or prior to October 6, 2017, the Borrower shall record or cause
to be recorded, the original of the Assignment of Preferred Ship Mortgage, dated
on or about September 22, 2017, from Wells Fargo Bank, National Association to
Cantor Fitzgerald Securities, as Agent, with the United States Coast Guard
National Vessel Documentation Center.  Borrower shall provide Agent with
evidence of such recordation, as soon as reasonably practicable thereafter.
 
3.          On or prior to October 6, 2017, Borrower shall deliver to the Agent
a fully executed copy of the Assignment of Interlender Agreement between Wells
Fargo Bank, National Association and Cantor Fitzgerald Securities, as Agent, in
form and substance reasonably satisfactory to Required Lenders (assigning the
rights, interests and obligations of Wells Fargo Bank, National Association to
Cantor Fitzgerald Securities, as Agent, under that certain Interlender
Agreement, dated as of November 17, 2016 among Wells Fargo Bank, National
Association, Delaware Trust Company, and Wilmington Savings Fund Society, FSB,)
and on or prior to October 13, 2017, Borrower shall record or cause to be
recorded, the original of such Assignment of Interlender Agreement with the
United States Coast Guard National Vessel Documentation Center.  Borrower shall
provide Agent with evidence of such recordation, as soon as reasonably
practicable thereafter.
 
4.          On or prior to October 6, 2017, Borrower shall deliver or shall
cause to be delivered to Agent evidence of property insurance and general
liability insurance, together with the lender loss payable endorsements and
additional insured endorsements in favor of the Agent, as required by and
otherwise in accordance with the terms of Section 6.6 of the Agreement.
 
5.          On or prior to October 13, 2017, Borrower shall deliver or shall
cause to be delivered to Agent a fully executed Assignment and Assumption of
Deposit Account Control Agreement (First Lien) for the Borrower’s Deposit
Account XXXXX2667 with HSBC Bank USA, National Association, in form and
substance reasonably satisfactory to Required Lenders.
 
6.          On or prior to October 13, 2017, Borrower shall deliver or shall
cause to be delivered to Agent in suitable form for transfer (with all
applicable stock powers and other similar instruments), (a) all Pledged
Certificated Stock and (b) all Pledged Debt Instruments, including all
Indebtedness described on Schedule 6.12(l) of the Agreement, as required by the
terms of Section 6.12(l)(i).
 
7.          On or prior to November 6, 2017, Borrower shall deliver or shall
cause to be delivered to Agent a Control Agreement for Parents’ Deposit Account
XXXXX0826 with Wells Fargo Bank, National Association, in form and substance
reasonably satisfactory to Required Lenders.
 
Exhibit I

--------------------------------------------------------------------------------